Exhibit 10.1

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 29, 2006

among

DOMINION HOMES, INC.

as the Company and borrower hereunder

THE LENDERS PARTY HERETO

THE HUNTINGTON NATIONAL BANK

as an Issuing Bank and Administrative Agent

and

SILVER POINT FINANCE, LLC

as an Issuing Bank and Senior Administrative Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page No. 1.    AMOUNT AND TERMS OF EXTENSIONS OF CREDIT    1    1.1.   

Amendment and Restatement

   1    1.2.   

Restructuring of Existing Credits

   1    1.3.   

Revolving Loan Facility

   3    1.4.   

Letters of Credit

   5    1.5.   

Potential Defaults

   9 2.    BORROWING BASE DEFINITIONS    9    2.1.   

Borrowing Base

   9    2.2.   

Developed Lots

   10    2.3.   

Eligible Lumber Inventory

   10    2.4.   

Eligible Real Estate

   10    2.5.   

Investments in Joint Ventures

   10    2.6.   

Lots Under Development

   11    2.7.   

Model Homes

   11    2.8.   

Real Estate Held for Development

   11    2.9.   

Home Work-in-Process

   11    2.10.   

Speculative Homes

   11    2.11.   

Mutual Exclusivity

   11 3.    INTEREST RATES, FEES, ADDITIONAL COSTS AND PAYMENTS    12    3.1.   

Interest Rates

   12    3.2.   

Scheduled Payments of Term A Loans

   13    3.3.   

Voluntary Prepayments/Commitment Reductions

   13    3.4.   

Adjusted LIBOR Rate

   15    3.5.   

Calculation of Interest

   15    3.6.   

Conversions of Loans

   15    3.7.   

Additional Costs

   16    3.8.   

Limitation on Requests and Elections

   16    3.9.   

Illegality and Impossibility

   17    3.10.   

Compensation

   17    3.11.   

Survival of Obligations

   18    3.12.   

Default Interest Rate

   18    3.13.   

Fees

   18    3.14.   

Capital Adequacy and Removal of Affected Lender

   19    3.15.   

Mandatory Prepayment of Revolving Loans

   20    3.16.   

Mandatory Prepayments

   20    3.17.   

Application of Prepayments

   21    3.18.   

General Provisions Regarding Payments

   22    3.19.   

Right of First Refusal

   23    3.20.   

Taxes; Withholding, etc.

   24    3.21.   

Obligation to Mitigate.

   26 4.    EVIDENCE OF INDEBTEDNESS    26

 

i



--------------------------------------------------------------------------------

5.    COSTS AND EXPENSES; COLLATERAL AND INTERCREDITOR ARRANGEMENTS    27   
5.1.   

Costs and Expenses

   27    5.2.   

Collateral for the Obligations and the Secured Obligations

   28    5.3.   

Intercreditor Arrangements

   29

6.

   CONDITIONS PRECEDENT    33    6.1.   

Effectiveness and Initial Advance

   33    6.2.   

Conditions Precedent to Subsequent Advances

   34

7.

   WARRANTIES AND REPRESENTATIONS    35    7.1.   

Organization and Authority

   35    7.2.   

Borrowing is Legal and Authorized

   35    7.3.   

Taxes

   36    7.4.   

Corporate Information

   36    7.5.   

Compliance with Law

   36    7.6.   

Financial Statements; Full Disclosure

   36    7.7.   

Litigation: Adverse Effects

   37    7.8.   

No Insolvency

   37    7.9.   

Government Consent

   37    7.10.   

Title to Properties

   38    7.11.   

No Defaults

   38    7.12.   

Environmental Protection

   38    7.13.   

Margin Loans

   38    7.14.   

Real Estate Ownership

   39    7.15.   

Existing Investments in Joint Venture

   40    7.16.   

Properties

   40    7.17.   

Pledge of Collateral

   41

8.

   COMPANY BUSINESS COVENANTS    41    8.1.   

Payment of Taxes and Claims

   41    8.2.   

Maintenance of Properties and Corporate Existence

   41    8.3.   

Sale of Assets

   42    8.4.   

Liens and Encumbrances (Negative Pledge)

   43    8.5.   

Indebtedness

   44    8.6.   

Contingent Liabilities

   45    8.7.   

Operating Lease Rentals

   45    8.8.   

Acquisition of Equity Interests

   46    8.9.   

Restrictions on Dividends

   46    8.10.   

Management

   46    8.11.   

Investments, Loans and Advances

   46    8.12.   

ERISA

   47    8.13.   

Financial Covenants

   48    8.14.   

Land Not Zoned for Residential Development

   53    8.15.   

Maintenance of Deposits

   54    8.16.   

Model Homes Inventory

   54    8.17.   

Speculative Homes

   54    8.18.   

Further Real Estate Acquisition Limitations, Maximum New Market Investment
Amount

   54    8.19.   

Conduct of Business, Subsidiaries

   54    8.20.   

Acquisitions

   54

 

ii



--------------------------------------------------------------------------------

   8.21.   

Restriction on Fundamental Changes

   54    8.22.   

Cash Management

   55    8.23.   

Insurance

   56    8.24.   

Insurance and Condemnation Proceeds

   56    8.25.   

Condemnation

   57    8.26.   

Future Liens on Real Property

   57    8.27.   

Future Liens on Personal Property

   58    8.28.   

Landlord Waivers

   58    8.29.   

Inspections; Discussions

   58    8.30.   

Lender Meeting

   59    8.31.   

Residential Closing Procedures

   59    8.32.   

Transactions with Affiliates

   59    8.33.   

Consultants

   60    8.34.   

Amendments to GMAC Master Sale and Rental Agreement

   60

9.

   INFORMATION AS TO COMPANY AND SUBSIDIARIES    61    9.1.   

Financial Statements and Other Reports

   61    9.2.   

Board Membership

   64

10.

   EVENTS OF DEFAULT    64    10.1.   

Nature of Events

   64    10.2.   

Default Remedies

   66    10.3.   

Application of Payments

   68

11.

   THE AGENTS    69    11.1.   

Appointment

   69    11.2.   

Powers

   70    11.3.   

General Immunity

   71    11.4.   

No Responsibility for Loans, Recitals

   71    11.5.   

Action on Instructions of Lenders

   71    11.6.   

Employment of Agents and Counsel

   71    11.7.   

Reliance on Documents, Counsel

   72    11.8.   

Reimbursement and Indemnification

   72    11.9.   

Rights as a Lender

   72    11.10.   

Lender Credit Decision

   73    11.11.   

Successor Senior Administrative Agent; Successor Administrative Agent

   73    11.12.   

Ratable Payments

   74    11.13.   

Relations Among Lenders

   75    11.14.   

Concerning the Collateral and the Loan Documents

   75

12.

   BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    78    12.1.   

Successors and Assigns

   78    12.2.   

Participations

   78    12.3.   

Assignments

   79    12.4.   

Dissemination of Information

   80

13.

   NOTICES AND GENERAL PROVISIONS    80    13.1.   

Notices

   80    13.2.   

Reproduction of Documents

   81    13.3.   

Survival

   81

 

iii



--------------------------------------------------------------------------------

   13.4.   

Amendments

   81    13.5.   

Duplicate Originals and Revival and Reinstatement of Obligations

   82    13.6.   

Enforceability and Governing Law

   83    13.7.   

Fiscal Year

   83    13.8.   

Consent to Jurisdiction and Waiver of Objection to Venue

   83    13.9.   

Waiver of Jury Trial

   84    13.10.   

Confidentiality

   84    13.11.   

Indemnification of Agents

   84    13.12.   

Marshaling; Payments Set Aside

   85    13.13.   

Patriot Act

   85    13.14.   

Original Issue Discount

   85

14.

   DEFINITIONS    85    14.1.   

Accounting Terms

   85    14.2.   

Other Definitional Provisions

   85    14.3.   

Defined Terms

   86

APPENDICES

 

A-1    -    Term A Loan Commitments A-2    -    Term B Loan Commitments A-3    -
   Revolving Loan Commitments B    -    Notice Addresses

EXHIBITS

 

A-1    -    Form of Revolving Loan Note A-2    -    Form of Term A Loan Note A-3
   -    Form of Term B Loan Note B    -    Form of Standby Letter of Credit
Reimbursement Agreement C    -    Form of Notice of Borrowing or
Continuation/Conversion D    -    Form of Officer’s Certificate to Accompany
Reports E    -    Form of Assignment and Acceptance F    -    Form of Second
Amended and Restated Subsidiary Guaranty G    -    Form of Amended and Restated
Security Agreement H    -    Form of Certificate Regarding Non-Bank Status I   
-    Form of Borrowing Base Certificate

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.4    -    Existing Letters of Credit Schedule 5.2    -    Excluded
Property Schedule 6.1(a)    -    Conditions Precedent to Initial Disbursement
Schedule 7.4    -    Corporate Information Schedule 7.6    -    Financial
Statements Schedule 7.10    -    Permitted Liens Schedule 7.15    -    Existing
Investments in Joint Ventures Schedule 7.16    -    Real Property Parcels
Schedule 8.3    -    Intended Dispositions of Real Property Parcels
Schedule 8.29    -    Pending Purchases of Real Property Parcels

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Third Amended and Restated Credit Agreement (this “Agreement”) dated as of
December 29, 2006, is entered into among Dominion Homes, Inc., an Ohio
corporation (the “Company”), the institutions from time to time party hereto as
lenders, whether by execution of this Agreement or an Assignment and Acceptance
(individually, a “Lender” and collectively, the “Lenders”), each of Silver Point
Finance, LLC (“Silver Point”) and The Huntington National Bank (“Huntington”) as
issuing banks for any Letters of Credit issued hereunder (each an “Issuing Bank”
and collectively, the “Issuing Banks”), Huntington, in its separate capacity as
Administrative Agent for the Lenders and such Issuing Banks (with its successors
in such capacity, the “Administrative Agent”) and Silver Point, in its separate
capacity as Senior Administrative Agent for the Lenders and such Issuing Banks
(with its successors in such capacity, the “Senior Administrative Agent”), and
amends and restates in its entirety a certain Second Amended and Restated Credit
Agreement dated as of December 3, 2003 (as amended, modified, or supplemented
prior to the Closing Date, the “Prior Credit Agreement”), by and among the
Company, the lenders party thereto and Huntington, as administrative agent for
such lenders and issuing bank thereunder.

 

1. AMOUNT AND TERMS OF EXTENSIONS OF CREDIT

 

1.1. Amendment and Restatement.

The Indebtedness and obligations evidenced by this Agreement and all
instruments, agreements, and documents executed in connection herewith
constitute an amendment, renewal, and restatement of all Indebtedness and
obligations of the Company evidenced by the Prior Credit Agreement. All
promissory notes, instruments, applications for Letters of Credit, Letter of
Credit reimbursement agreements, and any other document, agreement, waiver or
other instrument executed in connection therewith (collectively the “Existing
Loan Documents”) shall remain in full force and effect except to extent modified
by this Agreement or modified or replaced by the Loan Documents. It is expressly
understood and agreed by the parties hereto that this Agreement is in no way
intended to constitute a novation of the obligations and liabilities existing
under the Prior Credit Agreement or evidence payment in full of all or any of
such obligations and liabilities. All references to the Prior Credit Agreement
in the Existing Loan Documents shall be deemed to refer to this Agreement. If
any inconsistency exists between this Agreement and the Prior Credit Agreement,
the terms of this Agreement shall prevail. Nothing contained in this Agreement
or any other document or instrument executed contemporaneously herewith shall be
deemed to satisfy or discharge the Indebtedness evidenced by the Prior Credit
Agreement or the Existing Loan Documents (this being an amendment and
restatement only).

 

1.2. Restructuring of Existing Credits.

(a) Restructuring. Effective as of the Closing Date, and subject to the terms
and conditions hereof, all outstanding credits under the Prior Credit Agreement
shall be restructured hereunder as follows:

(i) all outstanding letters of credit issued pursuant to the Prior Credit
Agreement shall automatically become Letters of Credit hereunder; and



--------------------------------------------------------------------------------

(ii) all outstanding loans under the Prior Credit Agreement shall automatically
become Term A Loans and Term B Loans in the amounts, and owing to the Lenders,
set forth on Appendix A-1 and Appendix A-2, respectively; provided, however,
that any amounts outstanding under the Prior Credit Agreement in excess of the
sum of (i) the Term A Loan Amount and (ii) the Term B Loan Amount shall be
deemed to be Revolving Loans hereunder.

(b) Reallocation. To effectuate the foregoing, on the Closing Date, each of the
lenders under the Existing Loan Documents that is not a Lender hereunder, or
which has a Term A Loan Commitment and/or a Term B Loan Commitment hereunder
that is less than the aggregate amount of loans that it holds under the Prior
Credit Agreement (collectively, the “Decreasing Term Lenders”) shall be deemed
to have sold and assigned to the Lenders who have a Term A Loan Commitment
and/or a Term B Loan Commitment hereunder that in the aggregate is in excess of
the amount of loans they hold under the Prior Credit Agreement (collectively,
the “Increasing Term Lenders”), and each of the Increasing Term Lenders shall be
deemed to have purchased and assumed from the Decreasing Term Lenders, at the
principal amount thereof, such interests, rights and obligations with respect to
the loans under the Prior Credit Agreement of the Decreasing Term Lenders
outstanding on the Closing Date (all such interests, rights and obligations to
be referred to herein as the “Assigned Interests”), as shall be necessary in
order that, after giving effect to all such sales and assignments and purchases
and assumptions, (i) the Increasing Term Lenders will hold the principal amount
of Term A Loans and Term B Loans set forth opposite their names on Appendix A-1
and Appendix A-2, as the case may be, hereto, (ii) the Decreasing Term Lenders
will hold the principal amount of Term A Loans and Term B Loans (in either case,
if any) set forth opposite their names on Appendix A-1 and Appendix A-2, as the
case may be, hereto and (iii) the Term Lenders that are neither Decreasing Term
Lenders nor Increasing Term Lenders (the “Unchanged Term Lenders”) will hold the
principal amount of Term A Loans and Term B Loans set forth opposite their names
in Appendix A-1 and Appendix A-2, as the case may be, hereto. Such sales and
assignments and purchases and assumptions shall be made on the terms set forth
in Exhibit E to the Prior Credit Agreement, and shall be deemed to comply with
Section 12.3 of the Prior Credit Agreement, notwithstanding the failure of such
sales, assignments, purchases and assumptions to comply with the minimum
assignment requirement of the Prior Credit Agreement, the requirement to pay the
processing and recordation fees of the Prior Credit Agreement or the requirement
to execute and deliver a notice of assignment in respect thereof. Without
limiting the generality of the foregoing, each Decreasing Term Lender and
Increasing Term Lender hereby makes the representations and warranties required
to be made under such Exhibit E by an assignor and assignee, respectively, with
respect to the Assigned Interests being assigned or assumed by such Person
hereunder, and each Decreasing Term Lender confirms that its Assigned Interests
are being delivered free and clear of any Lien or other encumbrance.

(c) On the Closing Date, subject to the terms and conditions set forth herein,
(i) each Increasing Term Lender purchasing and assuming the Assigned Interests
pursuant to paragraph (b) above shall pay the purchase price for the Assigned
Interests purchased by it pursuant to such paragraph (b) by wire transfer of
immediately available funds to the Senior Administrative Agent not later than
12:00 Noon (New York time) and (ii) the Senior Administrative Agent shall pay to
each Decreasing Term Lender selling and assigning the Assigned Interests
pursuant to paragraph (b) above, out of the amounts received by the Senior
Administrative Agent pursuant to clause (i) of this paragraph (c) and from the
Company pursuant to Section 6.1(c) hereof, the purchase

 

2



--------------------------------------------------------------------------------

price for the Assigned Interests assigned by such Decreasing Term Lender
pursuant to such paragraph (b) by wire transfer of immediately available funds
to the account designated by such Decreasing Term Lender to the Senior
Administrative Agent.

(d) Each of the parties hereto hereby consents to the sales, assignments,
purchases and assumptions provided for in paragraphs (b) and (c) above, and
agrees that each Increasing Term Lender shall be a party to this Agreement and,
to the extent of the interests purchased by such Increasing Term Lender pursuant
to such paragraphs or held by such Increasing Term Lender prior to the Closing
Date, shall have all the rights and obligations of a Term Lender under this
Agreement. Each of the Decreasing Term Lenders shall have been deemed to have
consented to the sales, assignments, purchases and assumptions provided for in
paragraphs (b) and (c) above by its acceptance and receipt of the wire transfer
referred to in paragraph (c) above.

(e) Term Loan Maturity Dates. All Term Loan Obligations and other amounts owed
hereunder with respect to the Term A Loans and the Term B Loans shall be paid in
full no later than the Term A Loan Maturity Date and the Term B Loan Maturity
Date, respectively. Each Lender’s Term A Loan Commitment and Term B Loan
Commitment shall terminate immediately and without further action on the Closing
Date after giving effect to the restructurings hereunder in accordance with such
Lender’s Term A Loan Commitment and Term B Loan Commitment, if any, on such
date.

(f) Interest. Accrued interest under the Term Loans shall be due and payable on
each Interest Payment Date.

 

1.3. Revolving Loan Facility.

(a) Revolving Loans. Subject to the terms and conditions hereof, each Revolving
Lender hereby severally (and not jointly) agrees to make revolving loans in
Dollars (each individually a “Revolving Loan” and collectively the “Revolving
Loans”) to the Company from time to time during the period from the initial
advance hereunder on the Closing Date to the Business Day prior to the Revolving
Loan Commitment Maturity Date, in an amount not to exceed at any time
outstanding such Revolving Lender’s Revolving Loan Commitment at such time;
provided, that the aggregate amount of the Revolving Loans made to the Company
by each Revolving Lender at any time shall not exceed such Revolving Lender’s
Pro Rata Share of the Revolving Loan Availability on such date. All Revolving
Loans hereunder shall be made by such Revolving Lenders simultaneously and
proportionately to their then respective Revolving Loan Commitments.

(b) Revolving Loan Maximum Amount. In addition to the foregoing limitation, the
Revolving Loan Obligations shall at no time exceed the Revolving Loan Maximum
Amount.

(c) Frequency and Amount of Advances. Subject to the provisions hereof, the
Company may borrow and repay any outstanding advance under the Revolving Loans
on any Business Day, and any amounts so repaid may be reborrowed.

 

3



--------------------------------------------------------------------------------

(d) Notices of Borrowing. When the Company desires to borrow or convert an
advance hereunder, it shall deliver to the Senior Administrative Agent a Notice
of Borrowing no later than 12:00 Noon (New York time) (i) on the Business
immediately preceding the proposed funding or conversion date in the case of a
Base Rate Loan, and (ii) at least three (3) Business Days in advance of the
proposed funding or conversion date in the case of a LIBOR Rate Loan. The Notice
of Borrowing shall specify (i) the proposed funding or conversion date, (ii) the
amount of the proposed advance, (iii) whether the proposed advance will be a
LIBOR Rate Loan or a Base Rate Loan, and, if a LIBOR Rate Loan, the Interest
Period therefor, and (iv) instructions for the disbursement of the proceeds of
the advance.

(e) Making of Revolving Loans.

(i) Promptly after receipt of a Notice of Borrowing, the Senior Administrative
Agent shall notify each Revolving Lender by telecopy or other similar form of
notice of the proposed borrowing. Each Revolving Lender shall deposit with the
Senior Administrative Agent an amount equal to its Pro Rata Share of the amount
requested by the Company to be made as Revolving Loans in immediately available
funds on the funding date specified in the applicable Notice of Borrowing,
subject to the fulfillment of the conditions precedent set forth below. The
Senior Administrative Agent shall make the proceeds of such amounts it receives
available to the Company at the office of the Senior Administrative Agent on
such funding date and shall disburse such proceeds in accordance with the
Company’s disbursement instructions set forth in the applicable Notice of
Borrowing. The failure of any Revolving Lender to deposit the amount described
with the Senior Administrative Agent on the applicable funding date shall not
relieve any other Revolving Lender of its obligations hereunder to make its
Revolving Loan on such funding date. No Revolving Lender shall be responsible
for any failure by any other Revolving Lender to perform its obligation to make
a Revolving Loan hereunder, nor shall the Revolving Loan Commitment of any
Revolving Lender be increased or decreased as a result of such failure.

(ii) Unless the Senior Administrative Agent shall have been notified by any
Revolving Lender on the Business Day immediately preceding the applicable
funding date in respect of any borrowing of Revolving Loans that such Revolving
Lender does not intend to fund its Revolving Loan requested to be made on such
funding date, the Senior Administrative Agent may assume that such Revolving
Lender has funded its Revolving Loan and is depositing the proceeds thereof with
the Senior Administrative Agent, on such funding date, and the Senior
Administrative Agent, in its sole discretion, may, but shall not be obligated
to, disburse a corresponding amount to the Company on such funding date. If the
Revolving Loan proceeds corresponding to that amount are advanced to the Company
by the Senior Administrative Agent, but are not in fact deposited with the
Senior Administrative Agent by such Revolving Lender on or prior to the
applicable funding date, such Revolving Lender agrees to pay, and in addition
the Company agrees to repay, to the Senior Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon, for each day
from the date such amount is disbursed to or for the benefit of the Company
until the date such amount is paid or repaid to the Senior Administrative Agent,
(A) in the case of the Company, at the interest rate applicable to such
borrowing and (B) in the case of such Revolving Lender, at the Federal Funds
Rate for the first Business Day, and thereafter at the interest rate applicable
to such borrowing, and without reduction by such Revolving Lender for any
withholding taxes. If such Revolving Lender shall

 

4



--------------------------------------------------------------------------------

pay to the Senior Administrative Agent the corresponding amount, the amount so
paid shall constitute such Revolving Lender’s Revolving Loan, and if both such
Revolving Lender and the Company shall pay and repay such corresponding amount,
the Senior Administrative Agent shall promptly pay to the Company such
corresponding amount. This Section 1.3(e) does not relieve any Revolving Lender
of its obligation to make its Revolving Loan on any funding date.

(f) Use of Proceeds of Revolving Loans. The proceeds of the Revolving Loans may
be used (i) to fund working capital in the ordinary course of the business of
the Company and its Subsidiaries and (ii) for other lawful general corporate
purposes not prohibited hereunder (including providing cash collateral for the
issuance, procurement or extension, as the case may be, of Letters of Credit
hereunder). Notwithstanding anything herein to the contrary, no proceeds of
Revolving Loans may be used to fund payments not permitted by this Agreement.

(g) Revolving Loan Commitment Maturity Date. The Revolving Loan Commitments
shall terminate, and all outstanding Revolving Loan Obligations shall be paid in
full (or, in the case of unmatured Letter of Credit Obligations, provision for
payment of cash collateral shall be made to the satisfaction of each Issuing
Bank having outstanding Letter of Credit Obligations and the Senior
Administrative Agent), on the Revolving Loan Commitment Maturity Date. Each
Lender’s obligation to make Revolving Loans shall terminate at the close of
business of the Senior Administrative Agent on the Business Day immediately
preceding the Revolving Loan Commitment Maturity Date.

(h) Interest. Accrued interest under the Revolving Loans shall be due and
payable on each Interest Payment Date.

 

1.4. Letters of Credit.

(a) Issuance. Subject to the terms and conditions set forth herein, each Issuing
Bank agrees to issue, procure or extend, as the case may be, for the account of
the Company, a Restricted Subsidiary or an Approved Joint Venture, one or more
letters of credit in Dollars (each individually a “Letter of Credit” and
collectively the “Letters of Credit”) from time to time during the period from
the date hereof to the Revolving Loan Commitment Maturity Date; provided that
(i) the Letter of Credit Obligations shall at no time exceed $10,000,000 in the
aggregate, and (ii) the Revolving Loan Obligations shall at no time exceed the
Revolving Loan Maximum Amount.

(b) Expiry Dates. The Company, a Restricted Subsidiary or an Approved Joint
Venture, as applicable, shall have no right to obtain issuance of Letters of
Credit which have an expiration date later than the earlier of (i) the date that
is thirty (30) days prior to the Revolving Loan Commitment Maturity Date or
(ii) 12 months from issuance of such Letter of Credit; provided, however, that
any Letter of Credit with a one-year term may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (i) above); provided that the expiry dates referred to in
clause (ii) above shall not apply to the Letters of Credit issued pursuant to
the Prior Credit Agreement and outstanding on the Closing Date.

 

5



--------------------------------------------------------------------------------

(c) Requirements for Issuance of Letters of Credit.

(i) Subject to the satisfaction of the conditions precedent in Section 6.2 (in
the determination of the Senior Administrative Agent), the Company may request
Huntington to issue or cause the issuance of a Letter of Credit by delivering to
the Senior Administrative Agent (i) Huntington’s standard form of Letter of
Credit Application and Agreement for Standby Letter of Credit and/or
Reimbursement Agreement attached hereto as Exhibit B (collectively, the
“Huntington Letter of Credit Application”) completed to the satisfaction of
Huntington, and such other certificates, documents and other papers and
information as the Senior Administrative Agent or Huntington may request and
(ii) a Notice of Borrowing specifying that the proceeds of such Borrowing shall
be in an amount necessary to cash collateralize 100% of the Letter of Credit
Obligations in respect of the requested Letter of Credit to secure the Letter of
Credit Obligations.

(ii) The Company may request Silver Point to procure the issuance of a Letter of
Credit by delivering to the Senior Administrative Agent the application for each
such Letter of Credit, which shall be in form and substance reasonably
satisfactory to the Senior Administrative Agent and Silver Point and shall be
duly completed in a manner and at a time reasonably acceptable to the Senior
Administrative Agent and Silver Point, together with such other certificates,
agreements, documents and other papers and information as the Senior
Administrative Agent and Silver Point may reasonably request (the “Silver Point
Letter of Credit Application” and together with the Huntington Letter of Credit
Application, each a “Letter of Credit Application”) and (ii) a Notice of
Borrowing specifying that the proceeds of such Borrowing shall be in an amount
necessary to cash collateralize 100% of the Letter of Credit Obligations in
respect of the requested Letter of Credit to secure the Letter of Credit
Obligations.

(iii) In the event of any conflict between the terms of any Letter of Credit
Application and this Agreement, for purposes of this Agreement, the terms of
this Agreement shall control.

(iv) Each Letter of Credit shall, among other things, provide for the payment of
sight drafts when presented for honor thereunder in accordance with the terms
thereof and when accompanied by the documents described therein. Each Letter of
Credit Application and each Letter of Credit shall be subject to the Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500, and any amendments or revision thereof
and, to the extent not inconsistent therewith, the laws of the State of
New York.

(v) In connection with the issuance of any Letter of Credit, the Company shall
indemnify, save and hold the Issuing Bank issuing, procuring or extending, as
the case may be, such Letter of Credit, the Senior Administrative Agent, the
Administrative Agent, and each Revolving Lender harmless from any loss, cost,
expense or liability, including, without limitation, payments made by such
Issuing Bank, the Senior Administrative Agent, the Administrative Agent or any
Revolving Lender, and expenses and reasonable attorneys’ fees incurred by any of
the same arising out of, or in connection with, any Letter of Credit issued on
behalf of the Company, a Restricted Subsidiary or any Approved Joint Venture.
The Company and each Restricted Subsidiary or Approved Joint Venture shall be
bound by such Issuing Bank’s or any issuing or accepting bank’s regulations and
good faith interpretations of any Letter of

 

6



--------------------------------------------------------------------------------

Credit, regardless of whether any such interpretation may be different from that
of the account party of such Letter of Credit. Neither such Issuing Bank, the
Senior Administrative Agent nor any Revolving Lender, nor any of their
respective correspondents, shall be liable for any error, negligence, or
mistakes, whether of omission or commission, in following the instructions of
the Company, any Restricted Subsidiary or Approved Joint Venture, those
contained in any Letter of Credit or in any modifications, amendments or
supplements thereto or in issuing or paying any Letter of Credit, except in the
case of the Senior Administrative Agent’s, any Lender’s, such Issuing Bank’s or
such correspondent’s gross negligence or willful misconduct.

(vi) The Company shall authorize and direct Huntington with respect to each
Letter of Credit issued or extended, as the case may be, by it to name the
Company, a Restricted Subsidiary or an Approved Joint Venture as the “Account
Party” therein and shall deliver to Huntington, upon request of Huntington, all
instruments, documents, and other writings and property pursuant to the Letter
of Credit and shall accept and rely upon Huntington’s instructions and
agreements with respect to all matters arising in connection with the Letter of
Credit or the application therefor.

(vii) The Company shall authorize and direct Silver Point with respect to each
Letter of Credit procured by it to name the Company, a Restricted Subsidiary or
an Approved Joint Venture as the “Account Party” therein and shall deliver to
Silver Point, upon request of Silver Point, all instruments, documents, and
other writings and property pursuant to the Letter of Credit and shall accept
and rely upon Silver Point’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the application
therefor.

(d) Funding of Letter of Credit Issuances; Participations.

(i) Upon receipt of the Notice of Borrowing requesting the issuance of a Letter
of Credit in accordance with the terms hereof, the Senior Administrative Agent
shall promptly notify each Revolving Lender, and each Revolving Lender shall
promptly and unconditionally advance to the Senior Administrative Agent, in
immediately available funds, the amount of such Revolving Lender’s Pro Rata
Share of such payment for deposit in the L/C Cash Collateral Account of the
appropriate Issuing Bank. All such advances made to the Company shall constitute
Revolving Loans hereunder. Any interest earned on funds deposited in the
appropriate L/C Cash Collateral Account shall be credited to the Company.

(ii) One Business Day after delivery of the applicable Letter of Credit
Application and receipt of such funds by 12:00 Noon (New York time) in the L/C
Cash Collateral Account, the applicable Issuing Bank shall issue, procure, or
extend, as the case may be, a Letter of Credit in the face amount stated on the
applicable Letter of Credit Application for such Letter of Credit. No Issuing
Bank shall have any obligation to issue or procure a Letter of Credit until the
Company or the Revolving Lenders have deposited all such funds in the
appropriate L/C Cash Collateral Account. Upon issuance, procurement or
extension, as the case may be, of a Letter of Credit by an Issuing Bank in
accordance with the procedures set forth in this Section 1.4, each Revolving
Lender shall be deemed to have irrevocably and irretrievably purchased and
received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation in such Letter of Credit to the extent of Revolving
Lender’s Pro Rata Share.

 

7



--------------------------------------------------------------------------------

(iii) Whenever (A) a Letter of Credit shall expire or be cancelled and returned
to an Issuing Bank or (B) an Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, as to which any
Revolving Lender has made a Revolving Loan pursuant to clause (ii) of this
Section 1.4(d), such Issuing Bank shall promptly forward such amount to the
Senior Administrative Agent, who shall allocate such payment to the Revolving
Lenders in accordance with their respective Pro Rata Shares thereof. Each such
payment shall be made by such Issuing Bank on the Business Day on which such
Person receives the funds paid to such Person, if received prior to 12:00 Noon.
(New York time) on such Business Day, and otherwise on the next succeeding
Business Day.

(iv) Upon the request of any Revolving Lender to the Senior Administrative Agent
and an Issuing Bank, such Issuing Bank shall furnish such Revolving Lender
copies of any Letter of Credit or Letter of Credit Application to which such
Issuing Bank is party and such other documentation as reasonably may be
requested by such Revolving Lender.

(v) The obligations of a Revolving Lender to make payments to the Senior
Administrative Agent or any Issuing Bank with respect to a Letter of Credit
shall be irrevocable, shall not be subject to any qualification or exception
whatsoever, except willful misconduct or gross negligence of such Issuing Bank
as determined in a final, non-appealable judgment by a court of competent
jurisdiction, and shall be honored in accordance with this Section 1.4 under all
circumstances, including, without limitation, any of the following
circumstances: (A) any lack of validity or enforceability hereof or of any of
the other Loan Documents; (B) the existence of any claim, setoff, defense or
other right which any Person may have at any time against a beneficiary named in
a Letter of Credit or any transferee of a beneficiary named in a Letter of
Credit (or any Person for whom any such transferee may be acting), the Senior
Administrative Agent, the Administrative Agent, any Issuing Bank, any Revolving
Lender, or any other Person, whether in connection herewith, with any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between the account party and beneficiary
named in any Letter of Credit); (C) any draft, certificate or any other document
presented under the Letter of Credit having been determined to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (D) the surrender or impairment of
any security for the performance or observance of any of the terms of any of the
Loan Documents; (E) any failure by any Issuing Bank to make any reports required
pursuant to this Section 1.4 or the inaccuracy of any such report; or (F) the
occurrence of any Event of Default or Potential Default.

(e) Use of Proceeds for Letters of Credit. The Letters of Credit shall be used
by the Company, a Restricted Subsidiary or any Approved Joint Venture (i) to
support bonding requirements for real estate site improvements or maintenance in
favor of various municipal entities, (ii) to secure the Company’s, a Restricted
Subsidiary’s or any Approved Joint Venture’s contractual performance with
respect to the land and lot development activities, (iii) to secure the
Company’s, a Restricted Subsidiary’s or any Approved Joint Venture’s contractual
performance in connection with land acquisition activities, and (iv) to provide
admitted capital in connection with any Insurance Sub that is a Restricted
Subsidiary, subject to the limitations set forth in this Agreement.

 

8



--------------------------------------------------------------------------------

(f) Existing Letters of Credit. Schedule 1.4 contains a schedule of certain
Letters of Credit issued prior to the date hereof by Huntington for the account
of the Company (the “Existing Letters of Credit”). The Company shall have the
right to request Huntington to renew any such Existing Letters of Credit that
contain automatic renewal provision, in accordance with the terms of this
Section 1.4. The face amount of such Existing Letters of Credit shall be
included in the calculation of Letter of Credit Obligations, and all liabilities
of the Company with respect to such Existing Letters of Credit shall constitute
Obligations and Revolving Loan Obligations hereunder.

(g) Replacement Letter of Credit Facility. The Company shall have an option to
replace this Letter of Credit subfacility (and any Letters of Credit then
issued, procured or extended, as the case may be, hereunder) with a new secured
Letter of Credit facility (and Replacement Letters of Credit) up to a maximum
amount of $10,000,000 with a financial institution that is reasonably acceptable
to the Required Revolving Lenders (such new subfacility, a “Replacement Letter
of Credit Facility”). In connection with the Company entering into, a
Replacement Letter of Credit Facility, (i) the Replacement Letters of Credit
issued under the Replacement Letter of Credit Facility shall be secured on a
pari passu basis with the First Lien Obligations, (ii) the Replacement Issuing
Bank shall enter into an intercreditor agreement in form and substance
satisfactory to the Senior Administrative Agent and each of the Required
Lenders, in each case, in its sole reasonable discretion, with respect to the
Replacement Letter of Credit Facility, (iii) the Revolving Loan Commitments
shall be permanently reduced by the aggregate amount of Indebtedness in respect
of such Replacement Letters of Credit outstanding under any Replacement Letter
of Credit Facility pursuant to Section 3.3(b), (iv) the Replacement Issuing Bank
shall notify the Senior Administrative Agent prior to the issuance of any
Replacement Letter of Credit under the Replacement Letter of Credit Facility,
and (v) the Issuing Banks shall release all Cash Collateral held in the L/C Cash
Collateral Account securing the Letters of Credit issued under the Letter of
Credit subfacility upon termination of all Letter of Credit Obligations.

 

1.5. Potential Defaults.

None of the Revolving Lenders shall have any obligation to advance or re-advance
any sums pursuant to the Revolving Loans and no Issuing Bank shall have any
obligation to issue, procure or extend any Letters of Credit at any time when an
Event of Default or a Potential Default has occurred and is continuing.

 

2. BORROWING BASE DEFINITIONS

 

2.1. Borrowing Base

“Borrowing Base” means (without duplication) the aggregate sum of the following:

 

  (a) 50% of Eligible Real Estate Held for Development, plus

 

  (b) 60% of Eligible Lots Under Development, plus

 

  (c) 70% of Eligible Developed Lots, plus

 

9



--------------------------------------------------------------------------------

  (d) 50% of Eligible Investments in Joint Ventures, plus

 

  (e) 90% of Eligible Home Work-in-Process, plus

 

  (f) 80% of Eligible Speculative Homes, plus

 

  (g) 80% of the aggregate sum of Eligible Model Homes, plus

 

  (h) 50% of the Eligible Lumber Inventory.

 

2.2. Developed Lots.

“Developed Lots” means all residential lots of the Company and its Restricted
Subsidiaries located in the State of Ohio or any contiguous state on which all
development activity has been completed, including without limitation, all site
development for streets and sewers, and for which application has been made for
final acceptance by the applicable controlling municipality valued at the lesser
of Cost or market.

 

2.3. Eligible Lumber Inventory.

The term “Eligible Lumber Inventory” means that portion of the Company’s or any
Restricted Subsidiary’s inventory consisting of finished lumber or other
building materials, raw materials and finished goods, which shall be free and
clear of all Liens, valued at the lesser of Cost or market (calculated on a FIFO
basis and in accordance with GAAP).

 

2.4. Eligible Real Estate.

With respect to Developed Lots, Lots Under Development, Model Homes, Real Estate
Held for Development, Home Work-In-Process, Speculative Homes, or any other form
or type of real estate of the Company or any Restricted Subsidiary which may be
considered for the purposes of the Borrowing Base, the term “Eligible” used in
connection with any such type of real estate means that portion of real property
(a) owned in fee simple title by the Company or a Restricted Subsidiary,
(b) which is not subject to any Lien, except for (i) reservations, exceptions,
encroachments, easements, rights-of-way, restrictions, leases or other similar
title exceptions which do not materially detract from the value of such real
estate or interfere with its use or resale and (ii) Liens created by the
Security Documents, and (c) which has a zoning classification appropriate for a
subdivision development of the type developed by the Company or a Restricted
Subsidiary.

 

2.5. Investments in Joint Ventures.

“Investments in Joint Ventures” means the net equity investment of the Company
or any Restricted Subsidiary in all real estate limited liability companies,
partnerships or joint ventures (including, without limitation, Approved Joint
Ventures) entered into solely for the purpose of acquiring real property,
developing residential lots or other residential developments and distributing
the same to the owners of such entities, valued at the equity method. The term

 

10



--------------------------------------------------------------------------------

“Eligible” used in connection with Investments in Joint Ventures means any of
the foregoing joint ventures or other entities between the Company or a
Restricted Subsidiary on one hand, and M/I Schottenstein Homes, Inc., Homewood
Corporation, Rockford Homes, Inc., Joshua Investment Company or other joint
venture partner or member whose profitability and balance sheet demonstrate
creditworthiness, as determined by the Senior Administrative Agent.

 

2.6. Lots Under Development.

“Lots Under Development” means all lots of the Company or any Restricted
Subsidiary that such Person intends to use for construction of single-family
dwellings during the time period between the commencement of development of such
lots (by the issuance of a Letter of Credit to support development activities)
and the completion of such lot as a Developed Lot, valued at the lesser of Cost
or market.

 

2.7. Model Homes.

“Model Homes” means single-family residential dwellings of the Company or its
Restricted Subsidiaries that have been or are being constructed for the purpose
of marketing similar dwellings and for which there is no present intention to
sell, valued at the lesser of Cost or market.

 

2.8. Real Estate Held for Development.

“Real Estate Held for Development” means that portion of the real estate of the
Company or its Restricted Subsidiaries consisting of all raw acreage and
undeveloped real estate that has a zoning classification appropriate for a
subdivision development of the type developed by the Company or a Restricted
Subsidiary, prior to the commencement of construction to develop such real
estate into residential lots, valued at the lesser of Cost or market.

 

2.9. Home Work-in-Process.

“Home Work-in-Process” means that portion of the real estate of the Company or
any Restricted Subsidiary consisting of (a) work-in-process prior to completion
and (b) any completed unit subject to, in the case of both, of the foregoing an
Arm’s Length Contract to sell the same, valued at the lesser of Cost or market.

 

2.10. Speculative Homes.

“Speculative Homes” means Prototype Houses or residential dwellings or lots on
which the Company or a Restricted Subsidiary has commenced construction for such
dwellings, which such entity presently intends to sell, but for which such
entity does not have an Arm’s Length Contract, valued at the lesser of Cost or
market.

 

2.11. Mutual Exclusivity.

Each of the terms defined in Sections 2.1 through 2.10 (excluding Section 2.4)
shall be mutually exclusive, and none of the real or personal property of the
Company or any Restricted Subsidiary shall be considered to be in more than one
of the foregoing categories at the same time.

 

11



--------------------------------------------------------------------------------

3. INTEREST RATES, FEES, ADDITIONAL COSTS AND PAYMENTS

 

3.1. Interest Rates.

(a) Term A Loans and Revolving Loans. All Term A Loans and Revolving Loans
(collectively, the “First Lien Loans”) shall bear interest upon the unpaid
principal amount thereof from the date such First Lien Loans are made until paid
in full as follows: at the election of the Company (i) the Applicable Base Rate
Margin, plus the Base Rate from time to time in effect, with each change in the
Base Rate automatically and immediately changing the interest rate on such First
Lien Loans without notice to the Company; or (ii) the Adjusted LIBOR Rate plus
the Adjusted LIBOR Rate Margin from time to time in effect.

(b) Term B Loans. All Term B Loans shall bear interest upon the unpaid principal
amount thereof from the Closing Date until paid in full at the Term B Loan Rate;
provided, however, that any such interest shall be paid-in-kind (in the absence
of an election by the Company to pay all or a portion of such interest in cash
in accordance with Section 3.1(d) hereof) by being added to the principal
balance of the Term B Loans (inclusive of any Term B Loan PIK Amount theretofore
so added) in accordance with Section 3.1(c).

(c) Payment. Except as provided to the contrary in Section 3.1(d), interest
(other than the Term Loan B PIK Amount) on all Loans and all fees payable
hereunder shall be due and payable, in arrears, on each Interest Payment Date
that the Obligations are outstanding. Unless the Company shall elect to pay
interest on the Term B Loans in cash in accordance with Section 3.1(d) on any
Interest Payment Date, the Term Loan B PIK Amount, if any, for such Interest
Period, shall automatically be added to the principal balance of the Term B
Loans on such Interest Payment Date. Amounts representing accrued interest which
are added to the outstanding principal of the Term B Loans constitute Term B
Loan Obligations hereunder and shall bear interest at the Term B Loan Rate in
accordance with Section 3.1(b) and otherwise be treated as Term B Loans for
purposes of this Agreement.

(d) On any Interest Payment Date, the Company may pay accrued interest on the
Term B Loans in cash subject to the following: (i) No Default or Event of
Default has occurred and is continuing, (ii) the Company is in compliance with
the financial covenants in Section 8.13 as of the most recent Fiscal Quarter end
and (iii) the Company will have on a pro forma basis, after giving effect to
such interest payment, at least $12,500,000 of Revolving Loan Availability.

 

12



--------------------------------------------------------------------------------

3.2. Scheduled Payments of Term A Loans.

The principal amounts of the Term A Loans shall be repaid in consecutive
quarterly installments (each such installment, together with the payments due on
the Term A Loan Maturity Date, an “Installment”) in the aggregate amounts set
forth below on the last day of each Fiscal Quarter (each, an “Installment
Date”), commencing September 30, 2007:

 

Fiscal Quarter

  

Term A Loan Installments

3rd Quarter of 2007    $5 million 4th Quarter of 2007    $5 million 1st Quarter
of 2008    $5 million 2nd Quarter of 2008    $5 million 3rd Quarter of 2008   
$5 million 4th Quarter of 2008    $5 million 1st Quarter of 2009    $10 million
2nd Quarter of 2009    $10 million 3rd Quarter of 2009    $10 million 4th
Quarter of 2009    $10 million 1st Quarter of 2010    $10 million 2nd Quarter of
2010    $10 million 3rd Quarter of 2010    $10 million 4th Quarter of 2010   
Remaining principal balance of Term A Loans

Notwithstanding the foregoing, (x) such Installments shall be reduced by any
voluntary or mandatory prepayments of the Term A Loans in accordance with
Sections 3.3(a) and 3.16, as applicable and (y) the Term A Loans, together with
all other amounts owed hereunder with respect thereto, shall, in any event, be
paid in full no later than the Term A Loan Maturity Date.

 

3.3. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Subject to Section 3.3(e), at any time and from time to time:

(1) with respect to Base Rate Loans, the Company may prepay any such Loans on
any Business Day in whole or in part, in an aggregate minimum amount of $200,000
and integral multiples of $100,000 in excess of that amount; and

(2) with respect to LIBOR Rate Loans, the Company may prepay any such Loans on
any Business Day in whole or in part (together with any amounts due pursuant to
Section 3.10) in an aggregate minimum amount of $400,000 and integral multiples
of $100,000 in excess of that amount.

(ii) All such prepayments shall be made:

(1) upon not less than one Business Day’s prior written notice in the case of
Base Rate Loans; and

(2) upon not less than three (3) Business Days’ prior written notice in the case
of LIBOR Rate Loans,

 

13



--------------------------------------------------------------------------------

in each case given to the Senior Administrative Agent by 12:00 Noon. (New York
time) on the date required (and the Senior Administrative Agent will promptly
transmit such original notice for Term Loans or Revolving Loans, as the case may
be, by telefacsimile or telephone to each applicable Lender). Upon the giving of
any such notice, the principal amount of the Loans specified in such notice
shall become due and payable on the prepayment date specified therein. Any such
voluntary prepayment of any Loans shall be applied as specified in
Section 3.17(a).

(b) Voluntary Commitment Reductions.

(i) The Company may, upon not less than three (3) Business Days’ prior written
notice to the Senior Administrative Agent (which original written notice the
Senior Administrative Agent will promptly transmit by telefacsimile to each
applicable Revolving Lender), at any time and from time to time terminate in
whole or permanently reduce in part the Revolving Loan Commitments in an amount
up to the amount of the Revolving Loan Availability at the time of such proposed
termination or reduction; provided, any such partial reduction of the Revolving
Loan Commitments shall be in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount.

(ii) The Company’s notice to the Senior Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Loan Commitments shall be effective on the date specified in Company’s
notice and shall reduce the Revolving Loan Commitment of each Revolving Lender
proportionately to its Pro Rata Share thereof.

(c) Term A Loan Call Protection. If the Company prepays or is required to
prepay, for any reason (including by reason of any acceleration pursuant to
Section 10.2, but excluding any mandatory prepayment pursuant to Section 3.16),
all or any part of the principal balance of any Term A Loan, on or prior to the
second anniversary of the Closing Date, the Company shall pay to the Senior
Administrative Agent, for the benefit of all Term A Lenders entitled to a
portion of such prepayment, the Term A Loan Applicable Prepayment Premium.

(d) Term B Call Protection.

(i) If the Company prepays or is required to prepay, for any reason (including
any mandatory prepayment resulting from a Change in Control pursuant to
Section 3.16(d)) and any acceleration pursuant to Section 10.2, but excluding
any other mandatory prepayment pursuant to Section 3.16), all or any part of the
principal balance of any Term B Loan on or prior to June 29, 2008 (the “Call
Protection Expiry Date”), the Company shall pay to the Senior Administrative
Agent, for the benefit of all Term B Lenders entitled to a portion of such
prepayment, an amount (the “Term B Loan Make-Whole Premium”) equal to the excess
of (A) the principal amount of such Term B Loan that is being repaid plus
(B) the present value at such time of (i) all required interest payments due on
the amount of such Term B Loan that is being repaid through the Call Protection
Expiry Date plus (ii) the Term B Loan Applicable Prepayment Premium applicable
to the amount of the Term B Loan that is being repaid at the Call Protection
Expiry Date, computed in each case using a discount rate equal to the Treasury
Rate plus 50 basis points, over (C) the principal amount of such Term B Loan
that is being repaid.

 

14



--------------------------------------------------------------------------------

(ii) At any time after the Call Protection Expiry Date, if the Company prepays
or is required to prepay, for any reason (including any mandatory prepayment
resulting from a Change in Control pursuant to Section 3.16(d) and any
acceleration pursuant to Section 10.2, but excluding any other mandatory
prepayment pursuant to Section 3.16), all or any part of the principal balance
of any Term B Loan, the Company shall pay the then applicable Term B Loan
Applicable Prepayment Premium to the Senior Administrative Agent, for the
benefit of all Term B Lenders entitled to a portion of such prepayment.

(e) Optional Repayments of Term B Loans. Notwithstanding anything to the
contrary contained in this Agreement or any Loan Documents, in no event shall
the Company be permitted to prepay any Term B Loans at any time when any Term A
Loan then remains outstanding.

 

3.4. Adjusted LIBOR Rate.

Each LIBOR Rate Loan shall be in a minimum amount of $400,000 and integral
multiples of $100,000 in excess thereof, and no more than four (4) LIBOR Rate
Loans shall be outstanding at any time. The Adjusted LIBOR Rate shall be
adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement. Each LIBOR Rate Loan shall be reserve adjusted,
including all types of reserve insurance and brokerage costs.

 

3.5. Calculation of Interest.

Interest with respect to all Loans and all fees owing to the Lenders under any
Loan Document shall be calculated on a 360 day year basis (365 for Base Rate
Loans) and shall be based on the actual number of days which elapse during the
interest calculation period.

 

3.6. Conversions of Loans.

(a) An outstanding Loan may only be converted on the last day of the then
current Interest Period (if applicable) with respect to such Loan, and provided,
further, that upon the continuation or conversion of such Loan such notice shall
also specify the Interest Period (if applicable) to be applicable thereto upon
such continuation or conversion. If the Company shall fail to timely deliver
such a notice with respect to any outstanding Loan, the Company shall be deemed
to have elected to convert such Loan to a Base Rate Loan on the last day of the
then current Interest Period with respect to such advance.

(b) The Company shall deliver a Continuation/Conversion Notice no later than
12:00 Noon (New York time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three (3) Business Days in advance of the proposed conversion/continuation date
(in the case of a conversion to, or a continuation of, a LIBOR Rate Loan).
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any LIBOR Rate Loan shall be irrevocable on
and after the related Interest Rate Determination Date, and the Company shall be
bound to effect a conversion or continuation in accordance therewith.

 

15



--------------------------------------------------------------------------------

3.7. Additional Costs.

In the event that any applicable law, treaty, rule or regulation (whether
domestic or foreign) or any interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by the Senior Administrative Agent or any of the Lenders
with any request or directive of any such authority (whether or not having the
force of law), in each such case that becomes effective after the Closing Date,
shall (a) affect the basis of taxation of payments to the Senior Administrative
Agent or any of the Lenders of any amounts payable by the Company for
Obligations or any advance under this Agreement (other than taxes imposed on the
overall net income of the Senior Administrative Agent or any of the Lenders by
the jurisdiction, or by any political subdivision or taxing authority of any
such jurisdiction, in which the Senior Administrative Agent or any of the
Lenders has its principal office), or (b) shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by the Senior
Administrative Agent or any of the Lenders, and the result of any of the
foregoing is to increase the cost to the Senior Administrative Agent or any of
the Lenders of making or maintaining the Loan or any advance hereunder, to
reduce the amount of any sum receivable by the Senior Administrative Agent or
any of the Lenders thereon, or to reduce the rate of return on the Senior
Administrative Agent’s or any Lender’s capital, then the Company shall pay to
the Senior Administrative Agent or such Lender, as the case may be, from time to
time, upon request of the Senior Administrative Agent, additional amounts
sufficient to compensate the Senior Administrative Agent or such Lender, as the
case may be, for such increased cost, reduced sum receivable or reduced rate of
return to the extent the Senior Administrative Agent or any Lender, as the case
may be, is not compensated therefor in the computation of the interest rates
applicable to the Loans. A detailed statement as to the amount of such increased
cost, reduced sum receivable or reduced rate of return, prepared in good faith
and submitted by the Senior Administrative Agent or any Lender, as the case may
be, to the Company, shall be conclusive and binding for all purposes relative
hereto, absent manifest error in computation. The Company shall not be required
to compensate the Senior Administrative Agent, any Lender or any Issuing Bank
pursuant to this Section 3.7 for any increased amounts incurred or reductions
suffered more than 270 days prior to the date that the Senior Administrative
Agent, such Lender or such Issuing Bank notifies the Company of the
circumstances giving rise to such increased costs or reductions and of the
Senior Administrative Agent’s, such Lender’s or Issuing Bank’s intention to
claim compensation therefor.

 

3.8. Limitation on Requests and Elections.

Notwithstanding any other provision of this Agreement to the contrary, if, upon
receiving a request for an advance or a request for a continuation of an advance
as an advance of the then existing type or conversion of an advance to an
advance of another type, the Required Lenders advise the Senior Administrative
Agent (a) that, in the case of any LIBOR Rate Loan, deposits in dollars for
periods comparable to the Interest Period elected are not generally available in
the London interbank or secondary market, or (b) that the Adjusted LIBOR Rate,
as determined by the Senior Administrative Agent, will not accurately cover the
cost to such Lenders of making or maintaining the related LIBOR Rate Loan or
(c) that by reason of national or international financial, political or economic
conditions or by reason of any applicable law, treaty, rule or

 

16



--------------------------------------------------------------------------------

regulation (whether domestic or foreign) now or hereafter in effect, or the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by such Lenders
with any request or directive of such authority (whether or not having the force
of law), including, without limitation, exchange controls, it is impracticable,
unlawful or impossible for such Lenders (i) to make the relevant LIBOR Rate Loan
or (ii) to continue such advance as a LIBOR Rate Loan or (iii) to convert an
advance to a LIBOR Rate Loan, then the Company shall not be entitled, so long as
such circumstances continue, to request a LIBOR Rate Loan or a conversion to
such advance from the Lenders. In the event that such circumstances no longer
exist, the Lenders shall again consider requests for LIBOR Rate Loans of the
affected type and requests for continuations of and conversions to such advances
of the affected type.

 

3.9. Illegality and Impossibility.

In the event that any applicable law, treaty, rule or regulation (whether
domestic or foreign) now or hereafter in effect, or any interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by the Senior
Administrative Agent or any Lender with any request or directive of such
authority (whether or not having the force of law), including, without
limitation, exchange controls, shall make it unlawful or impossible for the
Senior Administrative Agent or any Lender to maintain any advance under this
Agreement, the Company shall upon receipt of notice thereof from the Senior
Administrative Agent, repay in full the then outstanding principal amount of all
such advances together with all accrued interest thereon to the date of payment
and all amounts due to the Senior Administrative Agent under Sections 1.3(h) and
3.3 on the last day of the then current Interest Period, if any, applicable to
such advance, if the Senior Administrative Agent or any Lender may lawfully
continue to maintain such advance to such day, or immediately if the Senior
Administrative Agent or any Lender may not continue to maintain such advance to
such day, in which case, the Senior Administrative Agent will permit such
prepayment without payment of any additional compensation or breakage costs.
This Section 3.9 shall apply only as long as such illegality exists. As an
alternative to the repayment obligation provided in this Section 3.9, the
Company may, at its option, and at the time provided in this Section 3.9,
convert any affected advance to a Base Rate Loan.

 

3.10. Compensation.

Subject to Section 3.9 above, in addition to all amounts required to be paid by
the Company pursuant to this Section 3, the Company shall compensate the Senior
Administrative Agent and the Lenders, and each of them, upon demand, for all
losses, expenses and liabilities (including, without limitation, any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Senior Administrative Agent or any Lender to fund or
maintain the LIBOR Rate Loans) which the Senior Administrative Agent or any
Lender may sustain (a) if for any reason an advance, conversion into or
continuation of such an advance does not occur on the date specified therefor in
the Notice of Borrowing by the Company for borrowing or conversion or
continuation or a successive Interest Period does not commence after notice
therefor is given to the Senior Administrative Agent, (b) if for any reason any
LIBOR Rate Loan is prepaid on a date which is not the last day of the applicable
Interest

 

17



--------------------------------------------------------------------------------

Period, (c) as a consequence of a required conversion of a LIBOR Rate Loan to a
Base Rate Loan as a result of any of the events indicated in Section 3.7 or 3.9,
or (d) as a consequence of any failure by the Company to repay a LIBOR Rate Loan
when required by the terms hereof. The Company shall reimburse the Senior
Administrative Agent and each Lender, or any of them, as the case may be, on
demand for any resulting loss or expense incurred by such entity, determined in
such entity’s reasonable opinion, including without limitation any loss incurred
in obtaining, liquidating or employing deposits or other sources of funding from
third parties or funding sources, but excluding loss of margin. A detailed
statement as to the amount of such loss or expense, prepared in good faith and
submitted by such entity to the Company shall be conclusive and binding for all
purposes absent manifest error in computation.

 

3.11. Survival of Obligations.

The provisions of Sections 3.7, 3.10 and 3.20 shall survive the termination of
this Agreement and the payment in full of all Loans outstanding pursuant hereto.

 

3.12. Default Interest Rate.

Upon the occurrence and during the continuance of an Event of Default, the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder, shall thereafter bear interest (including, to the extent
permitted by applicable law, post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable on demand at a rate
that is two percent (2%) per annum in excess of the interest rate otherwise
payable hereunder with respect to the applicable Loans (or, in the case of any
such fees and other amounts, at a rate which is two percent (2%) per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, in the case of LIBOR Rate Loans, upon the expiration of the Interest
Period in effect at the time any such increase in interest rate is effective
such LIBOR Rate Loans, if at such time an Event of Default is continuing, shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is two percent (2%) per annum in excess of the interest
rate otherwise payable hereunder for Revolving Loans which are Base Rate Loans.
Payment or acceptance of the increased rates of interest provided for in this
Section 3.12 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Senior Administrative Agent or any Lender.

3.13. Fees.

Until and unless the Company pays the Obligations in full, and the Revolving
Loan Commitment is terminated, the Company agrees to pay to the Senior
Administrative Agent the fees set forth in this Section 3.13:

(a) On or prior to the Closing Date, the Company agrees to pay to the Senior
Administrative Agent for the benefit of each of the lenders and Huntington as
Issuing Bank under the Prior Credit Agreement, all fees which have accrued under
the Prior Credit Agreement but which are not yet due and payable under the terms
thereof, which fees shall be shared by each of the lenders and/or Huntington
pursuant to the Prior Credit Agreement.

 

18



--------------------------------------------------------------------------------

(b) The Company agrees to pay to each Issuing Bank fees in respect of the
Letters of Credit issued by such Issuing Bank equal to sixty (60) basis points
per annum of the stated amount of each such Letter of Credit. Each such fee
shall be payable quarterly in arrears, beginning on the first day of the
calendar quarter after issuance of each Letter of Credit. In addition, the
Company agrees to pay to each Issuing Bank its normal and customary issuing,
servicing and amendment fees for each Letter of Credit issued by such Issuing
Bank.

(c) The Company agrees to pay to the Senior Administrative Agent for the account
of the Revolving Lenders in accordance with their respective Pro Rata Shares, an
unused line fee accruing from the Closing Date through and including the
Revolving Loan Commitment Maturity Date at the Applicable Unused Commitment Fee
Rate in effect from time to time on the daily amount by which the Revolving Loan
Commitments exceed the Revolving Loan Obligations for such period. Such fees
shall be payable quarterly in arrears, beginning on the last day of March 2007,
and continuing on the last day of each June, September, December, and
March thereafter.

(d) The Company agrees to pay to the Senior Administrative Agent and the
Administrative Agent such other fees as the Company is obligated to pay pursuant
to the Senior Administrative Agent Letter Agreement and the Administrative Agent
Letter Agreement, respectively.

3.14. Capital Adequacy and Removal of Affected Lender.

In the event that any Lender shall have determined that the adoption of any
articles of incorporation, bylaws, code of regulations or any other
organizational or governing document, or any law, treaty, rule or regulation, or
determination of any Governmental Authority, in each case occurring after the
Closing Date, regarding capital adequacy, or any change therein or in the
interpretation or application thereof or compliance by any Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or Governmental Authority, does or shall have the
effect of reducing the rate of return on such Lender’s capital as a consequence
of its obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s policies with respect to such capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, upon submission by
such Lender to the Company (with a copy to the Senior Administrative Agent), of
a written request therefore setting forth in reasonable detail the assumptions
used by such Lender in determining such amount and the manner in which such
amount was calculated, the Company shall pay to such Lender such additional
amount or amounts that will compensate such Lender for such reduction in rate of
return; provided, however, that if such event or condition with respect to
capital adequacy applies only to one Lender and/or the Company receives notice
only from one Lender, then the Company shall not be required to pay any such
additional amount that accrues during the initial 120 day period after notice to
the Company of the occurrence of such event or condition with respect to capital
adequacy. If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall promptly notify the Company, through the
Senior Administrative Agent, of the entitling event. A certificate as to any
additional amounts payable pursuant to this subsection submitted by any Lender
to the Company, through the Senior Administrative Agent, shall be presumed
correct with respect to the Company, absent manifest error.

 

19



--------------------------------------------------------------------------------

In the event that (a) the Company receives certification of the type described
in the immediately preceding paragraph from any Lender and (b) such increase in
capital requirements is not generally applicable to the Lenders, the Company, at
its option and in its discretion, shall have the right to designate an assignee
which is not affiliated with the Company and which is acceptable to the Senior
Administrative Agent and the Required Lenders, to purchase for cash, pursuant to
an Assignment and Acceptance in form satisfactory to the Senior Administrative
Agent and the Company, the outstanding Obligations of such Lender and to assume
all of such Lender’s other rights and obligations (including, without
limitation, such Lender’s obligation to participate in all outstanding Letters
of Credit) hereunder without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the principal amount of all of such
Lender’s outstanding Loans plus any accrued but unpaid interest thereon and (if
such Lender is a Revolving Lender) the accrued but unpaid fees in respect of
such Lender’s Revolving Loan Commitment hereunder and any other amounts that may
be owing to such Lender hereunder.

 

3.15. Mandatory Prepayment of Revolving Loans.

The Company shall make a mandatory reduction or repayment of the Revolving Loan
Obligations immediately if at any time the sum of the Revolving Loan Obligations
exceeds the Revolving Loan Maximum Amount, in an amount equal to such
difference.

 

3.16. Mandatory Prepayments.

(a) Immediately after the Company’s or any of its Subsidiaries’ receipt of any
Net Cash Proceeds on account of the sale, assignment or other disposition of any
Real Property Parcel, personal property or other assets or GMAC Parcel (other
than sales and dispositions of Homes in the ordinary course of business
permitted pursuant to Section 8.3(a)) in excess of $2,000,000 in the aggregate
in any Fiscal Year of the Company, the Company shall make or cause to be made a
mandatory prepayment of the Term A Loans in an amount equal to 75% of such Net
Cash Proceeds.

(b) Immediately after the Company’s receipt of any Net Cash Proceeds from a
capital contribution to, or the issuance of any Equity Interests of, the Company
or any of its Subsidiaries, the Company shall make or cause to be made a
mandatory prepayment of the Term A Loans in an amount equal to 100% of such Net
Cash Proceeds.

(c) Immediately after the Company’s or any of its Subsidiaries’ receipt of any
Net Cash Proceeds from any federal, state or local income tax refund, the
Company shall make or cause to be made a mandatory prepayment of the Revolving
Loans in an amount equal to 100% of such Net Cash Proceeds.

(d) Upon the occurrence of any Change in Control, the Company shall make or
cause to be made a mandatory prepayment of the Loans in an amount equal to
(a) in the case of the Revolving Loans, 100% of the aggregate outstanding
principal amount thereof, (b) in the case of the Term A Loans, 102% of the
aggregate outstanding principal amount thereof and (c) in the

 

20



--------------------------------------------------------------------------------

case of the Term B Loans, the Term B Loan Make-Whole Premium (in the event such
Change in Control occurs on or prior to the eighteen (18) month anniversary of
the Closing Date) or the Term B Loan Applicable Prepayment Premium (in the event
such Change in Control occurs after the eighteen (18) month anniversary of the
Closing Date), as the case may be.

(e) In the event that the Company shall have any Consolidated Excess Cash Flow
for any Fiscal Year of the Company (commencing with the Fiscal Year ending
December 31, 2007), the Company shall, not later than ninety (90) days after the
end of such Fiscal Year, apply 100% of such Consolidated Excess Cash Flow to
make or cause to be made a mandatory prepayment of the Term A Loans in an amount
equal to 101% of the aggregate outstanding principal amount thereof.

(f) On the date any mandatory prepayment is received by the Senior
Administrative Agent pursuant to this Section 3.16, such mandatory prepayment
shall be allocated and applied to the Obligations in accordance with
Section 3.17.

(g) Prepayment Certificate. Concurrently with any mandatory prepayment of the
Loans pursuant to this Section 3.16, the Company shall deliver to the Senior
Administrative Agent a certificate of a Financial Officer of the Company
demonstrating the calculation of the amount of the applicable Net Cash Proceeds,
Consolidated Excess Cash Flow or other applicable financial tests or proceeds
giving rise to the prepayment, as the case may be. In the event that the Company
shall subsequently determine that the actual amount received exceeded the amount
set forth in such certificate, the Company shall promptly make an additional
prepayment of the Loans in an amount equal to such excess, and Company shall
concurrently therewith deliver to the Senior Administrative Agent a certificate
of a Financial Officer of the Company demonstrating the derivation of such
excess.

 

3.17. Application of Prepayments.

(a) Application of Voluntary Prepayments of Loans. Any prepayment of any
Revolving Loan pursuant to Section 3.3 shall be applied to repay outstanding
Revolving Loans to the full extent thereof. Any voluntary prepayment of any Term
Loan pursuant to Section 3.3 shall be applied to repay outstanding Term Loans as
the Company shall designate and, in the case of prepayments of Term A Loans,
shall be further applied ratably to reduce the remaining scheduled Installments
of principal of the Term A Loans.

(b) Application of Mandatory Prepayments. Except as required pursuant to
Section 10.3 after the occurrence and during the continuation of an Event of
Default, any mandatory prepayment of any Loan pursuant to Section 3.16 shall be
applied as follows:

first, to the payment of all expenses and fees to the full extent thereof;

second, to the payment of any accrued interest and Letter of Credit fees at the
Default Rate, if any;

third, to the payment of the Term A Loan Applicable Prepayment Premium, the Term
B Loan Applicable Prepayment Premium and/or the Term B Loan Make-Whole Premium
(as applicable);

 

21



--------------------------------------------------------------------------------

fourth, to the payment of any accrued interest and Letter of Credit fees on the
applicable Loans being prepaid (other than that calculated at the Default Rate);

fifth, in the case of any mandatory prepayment of the Revolving Loans, to prepay
the Revolving Loans to the full extent thereof;

sixth, in the case of any mandatory prepayment of the Revolving Loans, to prepay
outstanding reimbursement and other funding obligations with respect to Letters
of Credit;

seventh, in the case of any mandatory prepayment of the Revolving Loans, to cash
collateralize Letters of Credit in a manner satisfactory to Senior
Administrative Agent;

eighth, in the case of any mandatory prepayment of Term A Loans, to prepay Term
A Loans and shall be further applied ratably to reduce the remaining scheduled
Installments of principal of the Term A Loans; and

ninth, in the case of any mandatory prepayments of Term B Loans, to prepay Term
B Loans.

(c) Application of Prepayments of Loans to Base Rate Loans and LIBOR Rate Loans.
Considering each class of Loans being prepaid separately, any prepayment thereof
shall be applied first to Base Rate Loans to the full extent thereof before
application to LIBOR Rate Loans, in each case in a manner which minimizes the
amount of any payments required to be made by Company pursuant to Section 3.10.

 

3.18. General Provisions Regarding Payments.

(a) All payments by the Company of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without, recoupment,
setoff, counterclaim or other defense free of any restriction or condition, and
delivered to the Senior Administrative Agent not later than 12:00 Noon (New York
time) on the date due to the Senior Administrative Agent’s Account for the
account of Lenders; funds received by the Senior Administrative Agent after that
time on such due date shall be deemed to have been paid by the Company on the
next Business Day.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid.

(c) The Senior Administrative Agent shall promptly distribute to each Lender at
such address as such Lender shall indicate in writing, such Lender’s applicable
Pro Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including all fees and
premiums payable with respect thereto, to the extent received by Senior
Administrative Agent.

(d) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day,

 

22



--------------------------------------------------------------------------------

such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder or of the commitment fees hereunder.

(e) The Senior Administrative Agent shall deem any payment by or on behalf of
the Company hereunder that is not made in same day funds prior to 12:00 Noon
(New York time) to be a non conforming payment. Any such payment shall not be
deemed to have been received by the Senior Administrative Agent until the later
of (i) the time such funds become available funds, and (ii) the applicable next
Business Day. Interest and Letter of Credit fees shall continue to accrue on any
principal or Letter of Credit Outstandings as to which a non conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the Default Rate determined pursuant to Section 3.12 from the date such
amount was due and payable until the date such amount is paid in full.

(f) If an Event of Default shall have occurred and be continuing and not
otherwise been waived, all payments or proceeds received by the Senior
Administrative Agent or the Administrative Agent hereunder in respect of any of
the Obligations shall be applied in accordance with the application arrangements
described in Section 10.3.

 

3.19. Right of First Refusal.

The Company agrees that if on or prior to the Term A Loan Maturity Date or
within 180 days following the Term A Loan Maturity Date it appoints a third
party to arrange a transaction in which the Company intends to incur
Indebtedness from one or more lenders for the purpose of refinancing the Term A
Loans and such third party arranger has received a commitment for such
refinancing from third party lenders that the Company proposes to accept (any
such transaction, a “Term A Loan Refinancing”), the Company will give notice
(the “ROFR Notice”) to those Original Term B Lenders that continue to have Term
B Loans outstanding on the date of the ROFR Notice. The ROFR Notice shall set
forth the material terms and conditions of the proposed Term A Loan Refinancing
and shall invite such Original Term B Lenders to provide the full amount of the
Term A Loan Refinancing (on terms and conditions substantially similar to those
offered by the third party lenders offering the Term A Loan Refinancing). The
Original Term B Lenders shall within fifteen (15) days after receipt of the ROFR
Notice notify the Company (the “Response Notice”) either that they intend to
accept the invitation to provide the full amount of the Term A Loan Refinancing
on the terms and conditions as aforesaid, or decline to provide the Term A Loan
Refinancing. If the Original Term B Lenders shall fail to give the Response
Notice, they shall be considered to have declined to provide the Term Loan A
Refinancing. If the Original Term B Lenders accept the invitation to provide the
full amount of the Term A Loan Refinancing as aforesaid, the Company and the
Original Term B Lenders shall negotiate in good faith definitive documentation
for the Term A Loan Refinancing. If (i) the Original Term B Lenders decline to
provide the Term A Loan Refinancing, either pursuant to the Response Notice or
by failing to give the Response Notice, or (ii) the Original Term B Lenders have
not entered into definitive documentation for, and consummated, the Term A Loan
Refinancing within 60 days after receipt by the Company of the Response Notice,
the Original Term B Lenders shall have no further rights under this
Section 3.19.

 

23



--------------------------------------------------------------------------------

3.20. Taxes; Withholding, etc.

(a) All sums payable by the Company, its Subsidiaries or any of its Approved
Joint Ventures (each a “Credit Party” and collectively, the “Credit Parties”)
hereunder and under the other Loan Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax, whether imposed, levied, collected, withheld
or assessed by or within the United States of America or any political
subdivision in or of the United States of America or any other jurisdiction from
or to which a payment is made by or on behalf of any Credit Party or by any
federation or organization of which the United States of America or any such
jurisdiction is a member at the time of payment or otherwise.

(b) If any Credit Party is required by law to make any deduction or withholding
for or on account of any Tax from any sum paid or payable under any of the
Credit Documents: (i) the Company shall notify the Senior Administrative Agent
of any such requirement or any change in any such requirement as soon as Company
becomes aware of it; (ii) the Company shall pay any such Tax to the Governmental
Authority that imposed such tax in accordance with applicable law and before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on any Credit Party) for its own account or (if that
liability is imposed on an Agent, Lender or Issuing Bank, as the case may be) on
behalf of and in the name of such Agent, such Lender or such Issuing Bank;
(iii) the sum payable by such Credit Party in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment of all Covered Taxes, such Agent, such Lender or such Issuing Bank, as
the case may be, and each of their Tax-Related Persons receives on the due date
and retains a net sum equal to what it would have received and retained had no
such deduction, withholding or payment of Covered Taxes been required or made;
and (iv) within thirty (30) days after making any such deduction or withholding,
and within thirty (30) days after the due date of payment of any Tax which it is
required by clause (ii) above to pay, the Company shall deliver to the Senior
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding and payment and of the remittance thereof to the relevant
taxing authority; provided, no such additional amount shall be required to be
paid to any Lender under clause (iii) above in respect of United States
withholding taxes except to the extent that (a) any change after the date such
Lender became a Lender under the Prior Credit Agreement, in the case of each
such Lender, or becomes a Lender hereunder, in the case of each other Lender in
any such requirement for a deduction, withholding or payment as is mentioned
therein shall result in an increase in the rate of such deduction, withholding
or payment from that in effect at such date, in respect of payments to such
Lender or (b) such Lender’s assignor (if any) was entitled at the time of
assignment to receive additional amounts from a Credit Party with respect to
such withholding tax.

(c) In addition, the Credit Parties shall pay all Other Taxes to the relevant
Governmental Authorities in accordance with applicable law. The Credit Parties
shall deliver to the Senior Administrative Agent official receipts or other
evidence of such payment satisfactory to the Senior Administrative Agent in
respect of any Other Taxes payable hereunder promptly after payment of such
Other Taxes.

 

24



--------------------------------------------------------------------------------

(d) The Credit Parties shall indemnify each Agent, each Lender and each Issuing
Bank, within ten (10) days after written demand therefor, for the full amount of
any Covered Taxes and Other Taxes paid or incurred by such Agent, such Lender or
such Issuing Bank or their respective Tax-Related Persons, as the case may be,
relating to, arising out of, or in connection with any Loan Document or any
payment or transaction contemplated hereby or thereby, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, however, that the Credit Parties shall not be required to
indemnify the Lenders for any Covered Taxes that would be excluded from a
gross-up pursuant to the proviso under Section 3.20(b). In addition, the Credit
Parties shall indemnify each Agent, each Lender and each Issuing Bank for any
incremental Taxes that may become payable by such Person or their respective
Tax-Related Persons as a result of the failure of the Credit Parties to deliver
to the Senior Administrative Agent pursuant to Section 3.20(b)(iv) or
Section 3.20(c) documentation evidencing the payment of Taxes or Other Taxes.
Such indemnification shall be made on an after-Tax basis, such that after all
required deductions and payments of all Taxes (including income Taxes and
deductions applicable to amounts payable under this Section 3.20(d)) and payment
of all reasonable expenses, the Agents, the Lenders, the Issuing Banks and each
of their respective Tax-Related Persons receives and retains an amount equal to
the sum they would have received and retained had they not paid or incurred or
been subject to such Taxes.

(e) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) shall, at the reasonable
request of the Company or the Senior Administrative Agent, deliver to the Senior
Administrative Agent two original copies of Internal Revenue Service Form W-9
(or successor form), properly completed and duly executed, certifying that such
Lender is exempt from United States backup withholding; provided, that for the
avoidance of doubt, the failure to deliver such forms shall not subject any
Lender that may be treated as an exempt recipient based on the indicators
described in Treasury Regulation Section 1.6049-4(c)(1)(ii) to backup
withholding.

(f) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax
purposes (a “Non-U.S. Lender”) shall if legally entitled to do so deliver to the
Senior Administrative Agent for transmission to the Company (i) two original
copies of Internal Revenue Service Form W-8BEN, W-8IMY or W-8ECI (or any
successor forms), properly completed and duly executed by such Lender, to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Loan
Documents or is subject to deduction or withholding at a reduced rate, or
(ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code, a Certificate Regarding Non-Bank
Status together with two original copies of Internal Revenue Service Form W-8BEN
(or any successor form), properly completed and duly executed by such Lender, to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
interest payable under any of the Loan Documents. Such forms and/or certificates
that a Non-U.S. Lender is legally entitled to deliver shall be delivered by such
Lender on or prior to the Closing Date (in the case of each Lender listed on the
signature pages hereof on the Closing Date) or on or prior to the date of the
Assignment and Acceptance pursuant to which it becomes a Lender (in the case of
each other Lender). In addition, a

 

25



--------------------------------------------------------------------------------

Non- U.S. Lender shall deliver such forms or certificates that it is legally
entitled to deliver whenever a lapse in time or change in circumstances renders
such forms or certificates previously delivered by such Non-U.S. Lender obsolete
or inaccurate in any material respect. Each Non-U.S. Lender shall promptly
notify the Company and the Senior Administrative Agent at any time that it
determines that it is not able to provide any such forms or certificates.
Nothing in this Section 3.20 shall be construed to require a Lender, an Issuing
Bank, an Agent or a Participant to provide any forms or documentation that it is
not legally entitled to provide.

 

3.21. Obligation to Mitigate.

Each Lender agrees that, as promptly as practicable after the officer of such
Lender responsible for administering its Revolving Loan Commitments or Loans
becomes aware of the occurrence of an event or the existence of a condition that
would entitle such Lender to receive additional payments under Section 3.14 or
Section 3.20, it will, to the extent not inconsistent with the generally
applicable internal policies of such Lender and any applicable legal or
regulatory restrictions, use reasonable efforts to take such measures as such
Lender may deem reasonable, if as a result thereof the additional amount which
would otherwise be required to be paid to such Lender pursuant to Section 3.14
or Section 3.20 would be materially reduced, and if, as determined by such
Lender in its sole reasonable discretion, the making, issuing, funding or
maintaining of such Revolving Loan Commitment or Loans in accordance with such
measures would not otherwise adversely affect such Revolving Loan Commitment,
Loans or the interests of such Lender; provided, however, that in no event will
any Lender be required to assign or otherwise transfer any interest in any Loan
or Revolving Loan Commitment as a result of this Section 3.21.

 

4. EVIDENCE OF INDEBTEDNESS

(a) Evidence of the Revolving Loans. The Company hereby agrees to pay when due
the principal amount of each Revolving Loan and further agrees to pay when due
all unpaid interest accrued thereon, in accordance with the terms hereof and
with the Revolving Loan Notes evidencing the Revolving Loans. The Company shall
execute and deliver to each Revolving Lender, as applicable, Revolving Loan
promissory notes substantially in the form of Exhibit A-1 and thereafter shall
execute and deliver such other promissory notes as are necessary to evidence the
Revolving Loans owing to the Revolving Lenders after giving any effect to any
assignment or substitution thereof pursuant to this Agreement, all in form and
substance acceptable to the Senior Administrative Agent and the parties to such
assignment (all such promissory notes and all amendments thereto, replacements
thereof, and substitutions therefor being collectively referred to as the
“Revolving Loan Notes” and separately as a “Revolving Loan Note”).

(b) Evidence of the Term Loans. The Company hereby agrees to pay when due the
principal amount of each Term A Loan and Term B Loan, as the case may be, and
further agrees to pay when due all unpaid interest accrued thereon and all
prepayment premiums in respect thereof, in accordance with the terms hereof and
with the Term Loan Notes evidencing such Term Loans. On the Closing Date, the
Company shall execute and deliver to each Term A Lender or Term B Lender, as
applicable, Term Loan promissory notes substantially in the form of Exhibit A-2
and Exhibit A-3, as the case may be, and thereafter shall execute and deliver
such other promissory notes as are necessary to evidence the Term Loans owing to
the Lenders after

 

26



--------------------------------------------------------------------------------

giving any effect to any assignment or substitution thereof pursuant to this
Agreement, all substantially in the form set forth in Exhibit A-2 or Exhibit
A-3, as applicable (all such promissory notes and all amendments thereto,
replacements thereof, and substitutions therefor being collectively referred to
as the “Term Loan Notes” and separately as a “Term Loan Note”).

 

5. COSTS AND EXPENSES; COLLATERAL AND INTERCREDITOR ARRANGEMENTS

 

5.1. Costs and Expenses.

(a) Generally. The Company agrees upon demand to pay, or reimburse each of the
Senior Administrative Agent and the Administrative Agent for, all of their
respective reasonable internal and external audit, legal, appraisal, valuation,
filing, document duplication and investigation expenses and for all reasonable
other out-of-pocket costs and reasonable expenses of every type and nature,
including, without limitation, the reasonable fees, expenses and disbursements
of their respective counsel, local legal counsel, auditors, accountants,
appraisers, surveyors, insurance and environmental advisers, and other
consultants, advisors and agents retained by the Senior Administrative Agent,
the Administrative Agent or the Required Lenders and incurred by the Senior
Administrative Agent, the Administrative Agent or the Required Lenders in
connection with (i) the preparation, negotiation, execution and interpretation
hereof (including, without limitation, the satisfaction or attempted
satisfaction of any condition precedent set forth herein), the other Loan
Documents and any proposal letter, term sheet or commitment letter issued in
connection therewith and the making of the Loans hereunder; (ii) the creation,
perfection or protection of the Liens under the Loan Documents (including,
without limitation, any reasonable fees and expenses for local counsel in
various jurisdictions); (iii) the ongoing administration hereof and of the
Loans, including consultation with attorneys in connection therewith and with
respect to the Senior Administrative Agent’s or the Administrative Agent’s
rights and responsibilities hereunder and under the other Loan Documents;
(iv) the protection, collection or enforcement of any of the Obligations or the
Secured Obligations or the enforcement of any Loan Document; (v) the
commencement, defense or intervention in any court proceeding relating in any
way to the Obligations, Secured Obligations, any property of the Company or any
of its Subsidiaries, the Company, any of the Company’s Subsidiaries, this
Agreement or any other Loan Document; (vi) the response to, and preparation for,
any subpoena or request for document production with which the Senior
Administrative Agent or the Administrative Agent, as the case may be, is served
or deposition or other proceeding in which the Senior Administrative Agent or
the Administrative Agent, as the case may be, is called to testify, in each
case, relating in any way to the Obligations, the Secured Obligations, any
property of the Company or any of its Subsidiaries, the Company, any of the
Company’s Subsidiaries, this Agreement or any of the other Loan Documents; and
(vii) any amendments, consents, waivers, assignments, restatements, or
supplements to any of the Loan Documents and the preparation, negotiation, and
execution of the same.

(b) After Default. The Company further agrees to pay or reimburse each of the
Senior Administrative Agent and the Administrative Agent, the Issuing Banks and
any Lender upon demand for all out-of-pocket costs and expenses, including,
without limitation, reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by the Senior Administrative
Agent, the Administrative Agent, the Issuing Banks or any Lender

 

27



--------------------------------------------------------------------------------

after the occurrence of an Event of Default (i) in enforcing any Loan Document
or Obligation or any security therefor or exercising or enforcing any other
right or remedy available by reason of any Event of Default; (ii) in connection
with any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out” or in any insolvency or bankruptcy
proceeding; (iii) in commencing, defending or intervening in any litigation or
in filing a petition, complaint, answer, motion or other pleadings in any legal
proceeding relating to the Obligations, the Secured Obligations, any property,
the Company or any of its Subsidiaries and related to or arising out of the
transactions contemplated hereby or by any of the other Loan Documents; and
(iv) in taking any other action in or with respect to any suit or proceeding
(bankruptcy or otherwise) described in clauses (i) through (iii) above.

 

5.2. Collateral for the Obligations and the Secured Obligations.

The Company agrees that it will cause each of its Subsidiaries other than
Dominion Structural Warranty Company, LLC and Dominion Homes Financial Services,
Ltd. to become a Restricted Subsidiary, and that it will and will cause each
Restricted Subsidiary to grant to the Administrative Agent, for the benefit of
the Administrative Agent, the Senior Administrative Agent, the Lenders and the
Issuing Banks, Liens with the applicable priorities described below, subject
only to Liens permitted by Section 8.4 and such other Liens as the Senior
Administrative Agent may reasonably approve, in all of the following property of
the Company and each Restricted Subsidiary (other than the Excluded Property set
forth on Schedule 5.2): all now owned and after-acquired (i) tangible and
intangible personal property (including the Company’s rights to any tax refunds
and its interest in any Equity Interests in any Subsidiary or other entity), and
(ii) each Real Property Parcel, in each case owned by the Company or any of its
Restricted Subsidiaries or in which any of the Company or any such Subsidiary
has an interest. In connection with clause (i) above, the Company shall, and
shall cause each of its Restricted Subsidiaries to, (A) provide to the
Administrative Agent, for the benefit of the Senior Administrative Agent, the
Administrative Agent, the First Lien Lenders and the Issuing Banks, first
priority Liens in such personal property, subject only to Liens permitted by
Section 8.4 (other than Section 8.4(c)) and such other Liens as the Senior
Administrative Agent may reasonably approve, pursuant to a Security Agreement,
together with such other Security Documents which the Senior Administrative
Agent reasonably deems necessary or desirable and (B) provide to the
Administrative Agent, for the benefit of the Senior Administrative Agent, the
Administrative Agent and the Term B Lenders, second priority Liens in such
personal property, subject only to the Lien of the First Lien Lenders, Liens
permitted by Section 8.4 (other than Section 8.4 (c)) and such other Liens as
the Senior Administrative Agent may reasonably approve, pursuant to a Security
Agreement, together with such other Security Documents which the Senior
Administrative Agent reasonably deems necessary or desirable. In connection with
clause (ii) above, the Company shall, and shall cause each of its Restricted
Subsidiaries to provide to the Administrative Agent, for the benefit of the
Senior Administrative Agent, the Administrative Agent, the First Lien Lenders
and the Issuing Banks, first priority Liens in such Real Property Parcels,
subject only to Liens permitted by Section 8.4 (other than Section 8.4(c)) and
such other Liens as the Senior Administrative Agent may reasonably approve,
pursuant to one or more Mortgages or amendments thereto, together with such
other Security Documents which the Senior Administrative Agent reasonably deems
necessary or desirable, with such title searches and local counsel opinions with
respect thereto and such other property assurances, agreements, documents and
instruments which the Senior Administrative Agent reasonably deems necessary or
desirable.

 

28



--------------------------------------------------------------------------------

5.3. Intercreditor Arrangements.

(a) Proceedings. In the event of any Proceeding involving any Loan Party:

(i) Except as otherwise specifically permitted in this Section 5.3, until the
First Lien Obligations have been paid in full in cash or Cash Equivalents, the
Term B Lenders shall not assert, without the written consent of the Required
First Lien Lenders, any claim, motion, objection or argument in respect of the
Collateral in connection with such Proceeding which could otherwise be asserted
or raised in connection with such Proceeding by the Term B Lenders as secured
creditors of the Loan Parties. Without limiting the generality of the foregoing,
each Term B Lender agrees that it will (i) not object to or oppose a sale or
other disposition of any Collateral free and clear of Liens or other claims of
the Term B Lenders under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code or any other law applicable to such Proceeding
if the relevant Required First Lien Lenders have consented to such sale or
disposition and the respective interests of the Term B Lenders attach to the
proceeds thereof in their respective order of priority, subject in any event to
the provisions hereof, (ii) not challenge any cash collateral or
debtor-in-possession financing requested by the Senior Administrative Agent or
the Required First Lien Lenders, (iii) turn over to the Senior Administrative
Agent for the pro rata benefit of the First Lien Secured Parties any “adequate
protection” of their interest in any Collateral that they receive in any
Proceeding to the extent necessary to pay the First Lien Obligations owed to the
First Lien Secured Parties and (iv) not seek to have the automatic stay lifted
with respect to any Collateral, to appoint a Chapter 11 trustee or examiner
under Section 1104 of the Bankruptcy Code or to convert or dismiss such
Proceeding under Section 1112 of the Bankruptcy Code, in each case without the
prior written consent of the Required First Lien Lenders; provided that if the
Senior Administrative Agent seeks such aforementioned relief, the Lenders shall
join in any such motion or application seeking such relief.

(ii) The Senior Administrative Agent, the Administrative Agent and each Lender
agree not to, directly or indirectly, take any action or vote in any way that
would be in violation of, or inconsistent with, or result in a breach of, this
Agreement or challenge or contest (i) the validity, perfection, priority or
enforceability of any Lien held by the Administrative Agent to secure the
payment, performance or observance of all or any part of the First Lien
Obligations or the Term B Loan Obligations, (ii) the rights of the Agents and
the Lenders, as the case may be, set forth in any of the Loan Documents with
respect to any such Lien, or (iii) the validity or enforceability of any of the
Loan Documents; provided that nothing in this Section 5.3(a)(ii) is intended or
shall be deemed or construed to limit in any way the ability of the parties
hereto to enforce all of the terms and provisions of this Section 5.3.

(iii) Subject to the limitations set forth in this Agreement and the other Loan
Documents, the Senior Administrative Agent may file proofs of claim and other
pleadings and motions with respect to any First Lien Obligations, any Term B
Loan Obligations or the Collateral in any Proceeding. If a proper proof of claim
has not been filed in the form required in such Proceeding at least ten
(10) days prior to the expiration of the time for filing thereof, the

 

29



--------------------------------------------------------------------------------

Administrative Agent shall have the right (but not the duty) to file an
appropriate claim for and on behalf of the Term B Lenders with respect to any of
the Term B Loan Obligations or any of the Collateral. In furtherance of the
foregoing, the Term B Lenders hereby appoint the Senior Administrative Agent as
their attorney-in-fact, with full authority in the place and stead of the Term B
Lenders and full power of substitution and in the name of the Term B Lenders or
otherwise, to execute and deliver any document or instrument that the Senior
Administrative Agent is required or permitted to deliver pursuant to this
Section 5.3, such appointment being coupled with an interest and irrevocable.

(iv) The Term B Lenders shall execute and deliver to the Senior Administrative
Agent all such instruments and other documentation confirming the above
authorizations and all such proofs of claim, assignments of claim and other
instruments and documentation, and shall take all such other action as may be
reasonably requested by the Senior Administrative Agent to enforce such claims
and carry out the intent of this Section 5.3.

(v) To the extent that any First Lien Secured Party receives payments (whether
in cash, property or securities) on the First Lien Obligations or proceeds of
the Collateral which are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
First Lien Obligations, or part thereof, intended to be satisfied shall be
revived and continue in full force and effect as if such payments or proceeds
had not been received by such First Lien Secured Party.

(vi) Notwithstanding any other provision of this Section 5.3(a), (i) the Term B
Lenders shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Term B Lenders, including without limitation any claims
secured by the Collateral, if any, (ii) the Term B Lenders shall be entitled to
file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Loan Parties arising under
either the Bankruptcy Code or applicable non-bankruptcy law, and (iii) the Term
B Lenders shall be entitled to file any proof of claim and other filings and
make any arguments and motions that are, in each case, in accordance with the
terms of this Agreement and necessary to preserve their rights, in accordance
with the terms of this Agreement, with respect to the Term B Loan Obligations
and the Collateral; provided that notice of intent to take any such action shall
be given by the Term B Lenders to the Senior Administrative Agent not less than
the earlier of (x) ten Business Days prior to the taking of such action and
(y) five Business Days less than the number of days available by order of any
applicable bankruptcy court in which to file a claim.

(b) Proceeds of Collateral. In the event that any proceeds of Collateral are
received by any Term B Lender for application to the Term B Loan Obligations at
a time when such payment is not expressly permitted by the terms of this
Agreement, any such proceeds shall be received and held in trust for the First
Lien Secured Parties and shall be paid over or delivered in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, to the Senior Administrative Agent for the
benefit of the First

 

30



--------------------------------------------------------------------------------

Lien Secured Parties to the extent necessary to pay in full in cash or Cash
Equivalents all First Lien Obligations in accordance with their terms. In the
event the Term B Lenders fail to provide any endorsement, as contemplated by the
immediately preceding sentence, the Senior Administrative Agent, or any of its
officers or employees, is hereby irrevocably authorized to make the same (which
authorization, being coupled with an interest, is irrevocable). Upon
indefeasible payment in full in cash or Cash Equivalents of all First Lien
Obligations and termination of all Revolving Loan Commitments, any remaining
proceeds of Collateral shall be delivered to the Administrative Agent for
application to the Term B Loan Obligations in accordance with the Loan
Documents, except as otherwise required pursuant to applicable law.

(c) Control of Enforcement Actions. The Required First Lien Lenders (subject to
the proviso below) shall have the right in accordance with applicable laws and
the Security Documents to direct the Senior Administrative Agent to enforce the
Security Documents (i) by judicial proceedings for the enforcement of the
security interests created under the Security Documents, (ii) by the sale of the
Collateral or any part thereof, (iii) otherwise by the exercise of the power of
entry or sale herein conferred or conferred by the Security Documents or (iv) by
taking any other enforcement action against, or exercising any other remedies
with respect to, the Collateral; provided that the Term B Lenders shall not have
any of the rights or powers specified above in this Section 5.3(c) until such
time as the First Lien Obligations have been paid in full in cash or Cash
Equivalents and all Revolving Loan Commitments have been terminated, whereupon
the Required Term B Lenders shall have the exclusive right to act on behalf of
the Term B Lenders to exercise the rights or powers specified in this
Section 5.3. Except as the same relates to the Collateral or as otherwise
expressly prohibited by this Agreement, the Lenders may exercise any right or
power, enforce any remedy, give any direction, consent or waiver or make any
determination, under or in respect of any provision of any Loan Documents to
which it is a party.

(d) Provisions Solely to Define Relative Rights. The provisions of this
Section 5.3 are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties on the one hand and the Term B Lenders
on the other hand. None of the Loan Parties shall have any rights under this
Section 5.3. Nothing contained in this Section 5.3 or elsewhere in this
Agreement is intended to or shall impair the obligations of the Loan Parties,
which are absolute and unconditional, to pay the Obligations as and when the
same shall become due and payable in accordance with their terms.

(e) Nature of Obligations; Post-Petition Interest. Each of the Senior
Administrative Agent and the Administrative Agent, on behalf of the Term B
Lenders, and each of the Term B Lenders hereby acknowledges and agrees that
(i) the Term B Lenders claims against the Loan Parties in respect of the
Collateral constitute junior claims separate and apart (and of a different
class) from the senior claims of the First Lien Secured Parties against the Loan
Parties in respect of the Collateral and (ii) the First Lien Obligations include
all interest that accrues after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency, receivership,
reorganization or similar proceeding of any Loan Party at the rate provided for
in the applicable Loan Documents governing the same, whether or not a claim for
post-petition interest is allowed in any such case, proceeding or other action.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims against the Loan Parties in
respect of the Collateral constitute only one secured claim (rather than

 

31



--------------------------------------------------------------------------------

separate classes of senior and junior claims), then each of the Senior
Administrative Agent and the Administrative Agent, on behalf of the Term B
Lenders, and each of the Term B Lenders hereby acknowledge and agree that all
distributions pursuant to Section 3.17 and Section 10.3 or otherwise shall be
made as if there were separate classes of senior and junior secured claims
against the Loan Parties in respect of the Collateral (with the effect being
that, to the extent that the aggregate value of the Collateral is sufficient
(for this purpose ignoring all claims held by the Senior Administrative Agent
and the Administrative Agent on behalf of the Term B Lenders), the First Lien
Secured Parties shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest at the relevant contract rate
(even though such claims may or may not be allowed in whole or in part in the
respective bankruptcy, insolvency, reorganization, receivership or similar
proceeding) before any distribution is made in respect of the claims held by the
Senior Administrative Agent and the Administrative Agent, on behalf of the Term
B Lenders, with the Senior Administrative Agent and the Administrative Agent and
each of the Term B Lenders hereby acknowledging and agreeing to turn over to the
holders of the First Lien Obligations all amounts otherwise received or
receivable by them to the extent needed to effectuate the intent of this
sentence even if such turnover of amounts has the effect of reducing the amount
of the claim of the Term B Lenders).

(f) Purchase Option. (i) At any time from and after the occurrence and during
the continuance of a Trigger Event, the Senior Administrative Agent shall have
the continuing option (the “Purchase Option”), but not the obligation,
exercisable by delivery of an irrevocable written notice to the Senior
Administrative Agent (a “Purchase Notice”), as representative of the First Lien
Lenders, to acquire for the benefit of the Committed Term B Lenders all (but not
less than all) of the right, title, and interest of the First Lien Lenders in
and to the First Lien Obligations and the Loan Documents; provided that:

(a) the Senior Administrative Agent shall have received written instructions
from one or more of the Term B Lenders (the “Committed Term B Lenders”) to
consummate the Purchase Option;

(b) the Senior Administrative Agent shall have received the full amount of the
Trigger Purchase Price from the Committed Term B Lenders;

(c) the Senior Administrative Agent shall have been indemnified, in form and
substance satisfactory to the Senior Administrative Agent, by the Committed
Term B Lenders.

(ii) Each First Lien Lender hereby agrees to sell, transfer and assign all of
its interest in the First Lien Obligations and the Loan Documents upon exercise
of the Purchase Option in accordance with this Agreement. Each First Lien Lender
agrees to execute and deliver a countersigned copy of an Assignment and
Acceptance Agreement for 100% of the First Lien Loan Obligations held by such
First Lien Lender to effectuate the sale pursuant to the Purchase Option. The
sale shall be without representation and warranty of any kind other than those
set forth in the Assignment and Acceptance Agreement and subject only to receipt
of such First Lien Lender’s Pro Rata Share of the Trigger Purchase Price.

 

32



--------------------------------------------------------------------------------

(iii) On the date specified by the Senior Administrative Agent in the Purchase
Notice (which date shall not be more than 5 Business Days after the receipt by
the Senior Administrative Agent of the Purchase Notice), the First Lien Lenders
shall sell to the Senior Administrative Agent, for the benefit of the Committed
Term B Lenders, and the Senior Administrative Agent, for the benefit of the
Committed Term B Lenders, shall purchase from the First Lien Lenders, the First
Lien Obligations:

(iv) From and after the date that the Senior Administrative Agent, on behalf of
the Committed Term B Lenders, delivers a Purchase Notice, the Senior
Administrative Agent and the First Lien Lenders shall not take any Lien
Enforcement Action (to the extent such action has not been previously taken in
accordance with the terms of this Agreement). A purchase and sale of the First
Lien Obligations pursuant to this Section 5.3(f) may be initiated at any time
after a Trigger Event has occurred and is continuing and shall close within 5
Business Days after receipt by the Senior Administrative Agent of the Purchase
Notice. The Senior Administrative Agent shall receive payment in full of the
Purchase Price as provided for herein within such 5 Business Day period.

(v) Upon the date of such purchase and sale, the Senior Administrative Agent,
for the benefit of the Committed Term B Lenders, shall pay in cash to each First
Lien Lender, an amount equal to such First Lien Lender’s Pro Rata Share of the
Trigger Purchase Price.

(vi) The Committed Term B Lenders agree to pay to the Senior Administrative
Agent, for the benefit of the First Lien Lenders, the amount of any Term A Loan
Applicable Prepayment Premium payable pursuant to the Loan Documents as in
effect on the date hereof within 3 Business Days to the extent actually received
by the Committed Term B Lenders in cash within 45 days following the date on
which the Committed Term B Lenders, or the Senior Administrative Agent on their
behalf, pay the Purchase Price. Any Term A Loan Applicable Prepayment Premium
received by or on behalf of the Committed Term B Lenders thereafter shall not be
paid to the Senior Administrative Agent or the First Lien Lenders but shall
instead belong to the Committed Term B Lenders.

(vii) The Purchase Price shall be remitted by wire transfer in federal funds to
such account as the Senior Administrative Agent, on behalf of the First Lien
Lenders, shall designate in writing for such purpose. Interest shall be
calculated to but excluding the Business Day on which such purchase and sale
shall occur if the Purchase Price is received prior to 2:00 p.m., (New York
time), and interest shall be calculated to and including such Business Day if
the Purchase Price is received later than 2:00 p.m. (New York time).

 

6. CONDITIONS PRECEDENT

 

6.1. Effectiveness and Initial Advance.

This Agreement shall become effective, each Lender shall be obligated to
restructure and/or acquire its Term Loans and initial Revolving Loans hereunder
and the Issuing Banks shall be required to procure, issue or extend, as the case
may be, any Letter of Credit only after the Senior Administrative Agent shall
have received from the Company each of the following items in form and substance
satisfactory to the Senior Administrative Agent:

(a) The Senior Administrative Agent shall have received this Agreement, the
Warrant Documents, the Notes and the Letter of Credit Applications and all other
agreements, documents and instruments described in Schedule 6.1(a) attached
hereto and made a part hereof, each duly executed where appropriate in form and
substance satisfactory to the Senior Administrative Agent, and without limiting
the foregoing, the Company hereby directs its counsel, Squire, Sanders & Dempsey
L.L.P., to prepare and deliver to the Senior Administrative Agent and the
Lenders the opinions referred to in such schedule.

 

33



--------------------------------------------------------------------------------

(b) The Senior Administrative Agent shall have received a certificate signed by
the chief operating officer and/or the chief financial officer of the Company,
stating that on such effective date (i) no Event of Default has occurred and is
continuing and (ii) the warranties and representations set forth in Section 7
hereof are true and correct on and as of the Closing Date.

(c) The Company shall have made to the Senior Administrative Agent for the
benefit of the Decreasing Term Lenders a payment of all accrued but unpaid
interest, fees and expenses in respect of all obligations under the Prior Credit
Agreement, including any breakage costs that may be due to any Decreasing Term
Lender pursuant to Section 3.10 of the Prior Credit Agreement.

 

6.2. Conditions Precedent to Subsequent Advances.

The obligation of each Lender to make any disbursement or advance subsequent to
the initial disbursement or initial advance of the Loans, or of either Issuing
Bank to procure, issue or extend, as the case may be, any Letters of Credit is
subject to all the conditions and requirements of this Agreement and delivery of
the following required documents, or other action, all of which are conditions
precedent:

(a) Warranties and Representations. On the date of each advance pursuant to the
Revolving Loans, the warranties and representations set forth in Section 7
hereof and each of the representations and warranties contained in any
certificate, document or financial or other statement furnished at any time
pursuant to this Agreement or any related document shall be true and correct on
and as of such date with the same effect as though such warranties and
representations had been made on and as of such date, except to the extent that
such warranties and representations expressly relate to an earlier date.

(b) Compliance. The Company and each Subsidiary shall have complied and shall
then be in compliance with all the terms, covenants and conditions of this
Agreement and any Loan Document which is binding upon it, and no Event of
Default or Potential Default shall have occurred and be continuing on such date
or after giving effect to the advances requested to be made.

(c) Confirmation of Conditions Precedent. The Company and any Subsidiary shall
then be in compliance with and able to confirm all the foregoing conditions
precedent with the same effect as though such conditions precedent were
requirements to the making of any advance contemplated herein.

 

34



--------------------------------------------------------------------------------

(d) Letters of Credit. In connection with the issuance, procurement or
extension, as the case may be, of any Letters of Credit on the date of any
disbursement or advance of Revolving Loans, the Company or Silver Point, as the
case may be, shall have submitted a Letter of Credit Application in form and
substance reasonably acceptable to the Senior Administration Agent to the
applicable Issuing Bank by 12:00 Noon (New York time) one Business Day prior to
any such advance and the Company or the Revolving Lenders shall have deposited
funds in the appropriate L/C Cash Collateral Account in an amount equal to 100%
of the face amount of such Letters of Credit.

 

7. WARRANTIES AND REPRESENTATIONS

In order to induce the Senior Administrative Agent, the Administrative Agent,
the Issuing Banks and each of the Lenders to enter into this Agreement and to
make the Loans, the Letters of Credit and the other financial accommodations to
the Company contemplated herein, the Company represents and warrants to the
Senior Administrative Agent, the Administrative Agent, each Issuing Bank and
each of the Lenders that each of the following statements is true and correct:

 

7.1. Organization and Authority.

The Company and each of the Subsidiaries (a) is a corporation, limited liability
company, partnership or joint venture duly organized, validly existing and in
good standing under the laws of the state of its formation; (b) has all
requisite power and authority and all necessary licenses and permits to own and
operate its properties, to carry on its business as now conducted and as
presently proposed to be conducted, and to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby and,
in the case of Company, to make the borrowings hereunder, and (c) is qualified
to do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
in jurisdictions where the failure to be so qualified has not had, or could
reasonably be expected to have, a Material Adverse Effect.

 

7.2. Borrowing is Legal and Authorized.

(a) The execution and delivery of each of the Loan Documents which have been
executed and to which the Company or any Subsidiary is a party has been
authorized by the Board of Directors or other manager of such entity and will
constitute valid and binding obligations enforceable in accordance with their
respective terms; (b) the execution of this Agreement and related Notes and Loan
Documents and the compliance with all the provisions of this Agreement (i) are
within the corporate or constituent powers of such entity; and (ii) are legal
and will not conflict with, result in any breach in any of the provisions of,
constitute a default under, or result in the creation of any Lien upon any
property of the Company or any Subsidiary under the provisions of, any
agreement, charter instrument, bylaw, or other instrument to which the Company
or any Subsidiary is a party or by which it may be bound; and (c) there are no
limitations in any indenture, material contract or agreement, mortgage, deed of
trust or other agreement or instrument to which the Company or any Subsidiary is
now a party or by which the Company or any Subsidiary may be bound with respect
to the payment of principal or interest on any Indebtedness, or the ability of
Company or any Subsidiary to incur Indebtedness, including the Notes to be
executed in connection with this Agreement.

 

35



--------------------------------------------------------------------------------

7.3. Taxes.

All tax returns required to be filed by or on behalf of the Company and each
Subsidiary in any jurisdiction have in fact been filed, and all Taxes,
assessments, fees and other governmental charges which are required to be paid
pursuant to Section 8.1 or other provisions of this Agreement in respect of the
Company and each Subsidiary, or upon any of the properties, assets, income or
businesses of any of such Persons which are due and payable have been paid. The
Company does not know of any proposed additional Tax assessment against it or
any Subsidiary. The accruals for Taxes on the books of the Company and each
Subsidiary for its current fiscal period are adequate.

 

7.4. Corporate Information.

Schedule 7.4 attached hereto and made a part hereof accurately represents as of
the Closing Date, the following: (a) the classes of Equity Interests of the
Company and each Subsidiary and par value of each such class, as applicable, all
as authorized by the applicable Constituent Document of the Company or such
Subsidiary, (b) the number of shares of each such class of stock or equity
interests, as applicable, issued or outstanding, and (c) the employer tax
identification number of the Company and each Subsidiary. All shares of all
classes of capital stock or other equity interests issued and outstanding have
been duly authorized and validly issued and are fully paid and nonassessable.
Except for options granted pursuant to the Incentive Stock Plan of the Company,
neither the Company nor any Subsidiary has outstanding any securities, or any
other instrument convertible to a security of the Company or such Subsidiary, or
any commitment, understanding, agreement or arrangement to issue, sell or have
outstanding any of the foregoing.

 

7.5. Compliance with Law.

Neither the Company nor any Subsidiary (a) is in violation of any laws,
ordinances, governmental rules or regulations to which it is subject, including,
without limitation, any laws, rulings or regulations relating to ERISA or
Section 4975 of the Internal Revenue Code or (b) has failed to obtain any
licenses, permits, franchises or other governmental or environmental
authorizations necessary to the ownership of its properties or to the conduct of
its business, which violation or failure under clause (a) or clause (b) above
has or is reasonably likely to have a Material Adverse Effect.

 

7.6. Financial Statements; Full Disclosure.

The financial statements for the Fiscal Year ending December 31, 2005, which
have been supplied to the Senior Administrative Agent and the Lenders on or
prior to the date hereof, have been prepared in accordance with GAAP and fairly
represent the consolidated financial condition of the Company and its
consolidated Subsidiaries as of such date, and the financial statements for the
interim period ending September 30, 2006 (as amended by the Restatement of
Earnings dated October 31, 2006 applicable to the financial statements of the
Company and its Subsidiaries for

 

36



--------------------------------------------------------------------------------

the interim periods ending March 31, 2006 and June 30, 2006), which have been
supplied to the Senior Administrative Agent and the Lenders prior to the date
hereof, fairly represent the consolidated financial condition of the Company and
its consolidated Subsidiaries as of such date. No material adverse change in the
consolidated financial condition of the Company and its consolidated
Subsidiaries or other event or circumstance which has had, or is reasonably
likely to have, a Material Adverse Effect has occurred since such dates. The
financial statements referred to in this paragraph do not, nor does this
Agreement or any written statement furnished by the Company or any Subsidiary to
the Senior Administrative Agent and the Lenders in connection with obtaining the
Loans and Letters of Credit, contain any untrue statement of a material fact or
omit a material fact necessary to make the statements contained therein or
herein not misleading. The Company has disclosed to the Senior Administrative
Agent and the Lenders on Schedule 7.6 all facts, including, without limitation,
all pending litigation, administrative proceedings, and arbitration proceedings,
which may or is likely to have a Material Adverse Effect.

 

7.7. Litigation: Adverse Effects.

There is no action, suit, audit, proceeding, investigation or arbitration (or
series of related actions, suits, proceedings, investigations or arbitrations)
before or by any Governmental Authority or private arbitrator pending or, to the
knowledge of the Company, threatened against the Company or any Subsidiary or
any property of the Company or any Subsidiary (a) challenging the validity or
the enforceability of any of this Agreement, or any Loan Document, agreement, or
instrument executed in connection herewith, or (b) which has had, shall have or
is reasonably likely to have a Material Adverse Effect. Neither the Company nor
any Subsidiary is (i) in violation of any applicable requirements of law which
violation shall have or is likely to result in a Material Adverse Effect, or
(ii) subject to or in default with respect to any final judgment, writ,
injunction, restraining order or order of any nature, decree, rule or regulation
of any court or Governmental Authority, in each case which shall have or is
likely to have a Material Adverse Effect.

 

7.8. No Insolvency.

On the date of this Agreement and after giving effect to the transactions
contemplated by this Agreement and all Indebtedness of the Company and its
Subsidiaries (including, without limitation, the Obligations and all Contingent
Obligations) and on the date of each Revolving Loan or the procurement, issuance
or extension, as the case may be, of any Letter of Credit hereunder, each of the
Company and its Subsidiaries (a) will be able to pay its respective obligations
as they become due and payable; (b) has assets, the present fair saleable value
of which exceeds the amount that will be required to pay probable liability on
its obligations as the same become absolute and matured; (c) has sufficient
property, the sum of which at a fair valuation exceeds all of its Indebtedness;
and (d) will have sufficient capital to engage in its business.

 

7.9. Government Consent.

Neither the nature of the Company or any Subsidiary or of any of their
businesses or properties, nor any relationship between the Company or any
Subsidiary and any other entity or person, nor any circumstance in connection
with the execution of this Agreement, is such as to

 

37



--------------------------------------------------------------------------------

require a consent, approval or authorization of, or filing, registration or
qualification with, any Governmental Authority on the part of the Company or any
Subsidiary as a condition to the execution and delivery of this Agreement or the
Loan Documents.

 

7.10. Title to Properties.

The Company and each of its Subsidiaries (a) has good title to all the property
in which it has a property interest, free from any Liens, except as set forth on
Schedule 7.10 attached hereto or as permitted by Section 8.4 of this Agreement,
and (b) has not agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property whether now owned
or hereafter acquired to be subject to a Lien except as provided in this
Section 7.10.

 

7.11. No Defaults.

No event has occurred and no condition exists which would constitute a Potential
Default or an Event of Default pursuant to this Agreement. Neither the Company
nor any Subsidiary is in violation of any term of any agreement, charter
instrument, bylaw or other instrument to which it is a party or by which it may
be bound, which violation has or is reasonably likely to have a Material Adverse
Effect.

 

7.12. Environmental Protection.

Except for matters, conditions, operations and noncompliance which would not
have or be reasonably likely to have a Material Adverse Effect, neither the
Company nor any Subsidiary has actual knowledge of (a) the permanent placement,
burial or disposal of any Hazardous Substances (as hereinafter defined) on any
real property owned, leased, or used by the Company or any Subsidiary (the
“Premises”), of any spills, releases, discharges, leaks, or disposal of
Hazardous Substances that have occurred or are presently occurring on, under, or
onto the Premises, or of any spills, releases, discharges, leaks or disposal of
Hazardous Substances that have occurred or are occurring off the Premises as a
result of the improvement, operation, or use of the Premises which would result
in non compliance with any of the Environmental Laws (as hereinafter defined);
(b) a violation of any applicable Environmental Laws; (c) any pending or
threatened environmental civil, criminal or administrative proceedings against
the Company or any Subsidiary relating to Hazardous Substances; (d) any facts or
circumstances that would give rise to any future civil, criminal or
administrative proceeding against the Company or any Subsidiary relating to
Hazardous Substances; or (e) any of its employees, agents, contractors,
subcontractors, or any other person occupying or present on the Premises
generating, manufacturing, storing, disposing or releasing on, about or under
the Premises any Hazardous Substances which would result in the Premises not
complying with the Environmental Laws.

 

7.13. Margin Loans.

None of the transactions contemplated in the Agreement will violate or result in
a violation of Section 7 of the Securities Exchange Act of 1934, as amended, or
any regulation issued pursuant thereto, including, without limitation,
Regulation U of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II. Neither the Company nor any Subsidiary

 

38



--------------------------------------------------------------------------------

owns or intends to carry or purchase any “margin security” within the meaning of
said Regulation U. None of the proceeds of the Revolving Loans or the Letters of
Credit have been or will be used to purchase or refinance any borrowing, the
proceeds of which were used to purchase any “security” within the meaning of the
Securities Exchange Act of 1934, as amended.

 

7.14. Real Estate Ownership.

With respect to each Real Property Parcel, except where a failure, violation,
condition, requirement or noncompliance with any of the items specified below
does not or is not reasonably likely to have a Material Adverse Effect:

(a) Neither the Company nor any Subsidiary has received notice of any pending or
threatened condemnation proceeding or notice of any special assessment for
improvements to and/or for the benefit of any Real Property Parcel;

(b) Neither the Company nor any Subsidiary has knowledge of any boundary line
dispute, encroachment, access limitation or other survey defect affecting any
Real Property Parcel. Each Real Property Parcel has legal access to a public
street by unrestricted frontage or over a title-insured easement and complies
with applicable subdivision regulations, except for minor survey defects which
do not materially interfere with the Company’s or any Subsidiary’s intended use
and except for subdivision of acreage into residential lots after acquisition in
the ordinary course of the Company’s or any Subsidiary’s business. The Company
or its Subsidiary has a survey of each Real Property Parcel obtained prior to
the acquisition thereof;

(c) The surveys obtained for each Real Property Parcel certify those portions,
if any, of the Real Property Parcel which are located within a flood hazard
area;

(d) The Company or its Subsidiary has a “Phase One” environmental study prepared
by an environmental engineering company obtained prior to acquisition of each
Real Property Parcel;

(e) Neither the Company nor any Subsidiary has filled any Real Property Parcel
which contains “wetlands,” or did contain “wetlands,” unless such fill was
approved by state and federal authorities having jurisdiction, as “wetlands” are
defined or described in applicable state and federal laws and regulations.
Neither the Company nor any Subsidiary has acquired any Real Property Parcel
without obtaining a wetlands determination study by a qualified expert;

(f) Except to the extent permitted by Section 8.14 below, each Real Property
Parcel is finally and unappealably zoned for the Company’s or such Subsidiary’s
intended use prior to purchase, except for Real Property Parcels which will be
rezoned by the Company or such Subsidiary for development as residential lots in
the ordinary course of its business in which case the Company or such Subsidiary
will use its best efforts to obtain the appropriate rezoning as soon as
practicable after acquisition;

(g) The Company and each of the Subsidiaries has obtained appropriate assurances
of availability in adequate capacities of all necessary utilities, at a property
line or by extension through publicly dedicated rights-of-way or recorded
easements or agreements of the property owners to grant the necessary easements,
prior to acquisition of such Real Property Parcel;

 

39



--------------------------------------------------------------------------------

(h) The Company or a Subsidiary has good and marketable fee simple title to each
Real Property Parcel, free and clear of all Liens except: (i) the Lien of real
estate taxes and assessments not yet due; (ii) easements, covenants, conditions
and restrictions of record which do not materially interfere with present lawful
use or the Company’s or a Subsidiary’s intended use; (iii) the effect of zoning
and building laws; (iv) the effect of legal highways; and (v) Liens disclosed as
set forth on Schedule 7.10 to this Agreement or permitted in connection with
borrowings or lease obligations permitted pursuant to Sections 8.4, 8.5 or 8.7
hereof. Neither the Company nor any Subsidiary has knowledge of any off-record
or undisclosed legal or equitable interest claimed by any person in any Real
Property Parcel or any pending or threatened litigation or administrative
proceeding against or affecting any Real Property Parcel or any claim of right
to file a mechanic’s or materialman’s Lien against any Real Property Parcel. The
Company or a Subsidiary has obtained owner’s title insurance in the amount of
the purchase price showing good and marketable fee simple title to each Real
Property Parcel, free and clear of all Liens except as permitted by this
Section 7.14;

(i) Pursuant to the mortgages and the amendments thereto being entered into on
the date hereof, the Company has granted to the Administrative Agent a first
priority enforceable Lien on all Real Property Parcels owned by the Company or
any of its Restricted Subsidiaries or in which the Company or any such
Subsidiary has an interest subject only to Liens permitted by Section 8.4 (other
than 8.4(c)) and such other Liens as the Senior Administrative Agent may
reasonably approve; and

(j) Upon receipt of written request by the Senior Administrative Agent, the
Company will promptly furnish to the Senior Administrative Agent copies of
existing documentation or certificates in the Company’s or a Subsidiary’s
possession affecting any Real Property Parcel, as the Senior Administrative
Agent may reasonably request.

 

7.15. Existing Investments in Joint Venture.

As of the date hereof, Schedule 7.15 attached hereto, sets forth all of the
Investments in Joint Venture of the Company and its Subsidiaries and the nature
and amount of such Investments.

 

7.16. Properties.

Each of the Company and the Company’s Subsidiaries has good, and in the case of
each Real Property Parcel, marketable title to all tangible and intangible
property owned by it or a valid leasehold interest in each leased Real Property
Parcel (except insofar as limited by any laws or regulations of any Governmental
Authority affecting such property), and all such property is free and clear of
all Liens, except Liens created by the Security Documents and Liens permitted
under Section 8.4. Schedule 7.16 contains a true and complete list of each Real
Property Parcel owned in fee simple by the Company and each Subsidiary thereof
as of the Closing Date, and a true and complete list of all leases in effect on
the Closing Date. Except for Liens granted to the Senior Administrative Agent,
neither this Agreement nor any other Loan Document, nor any transaction
contemplated herein or therein, shall affect any right, title or interest of the
Company or any such Subsidiary in and to any of such properties in any material
respect.

 

40



--------------------------------------------------------------------------------

7.17. Pledge of Collateral.

The grant and perfection of the security interests in the Equity Interests of
each of the Company’s Subsidiaries constituting a portion of the Collateral for
the benefit of the Senior Administrative Agent, the Administrative Agent, the
Issuing Banks, the Lenders and the other holders of any Note, as contemplated by
the terms of the Loan Documents, are not made in violation of the registration
provisions of any applicable provisions of any federal securities law, state
securities or “Blue Sky” law, foreign securities law, or applicable general
corporation law or in violation of any other requirement of law.

 

8. COMPANY BUSINESS COVENANTS

The Company covenants and agrees that, so long as any Commitment is in effect
and until payment in full of all Obligations and cancellation or expiration of
all Letters of Credit, the Company shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 8.

 

8.1. Payment of Taxes and Claims.

The Company will, and will cause each of its Subsidiaries to, pay before they
become delinquent (a) all Taxes, assessments and governmental charges or levies
imposed upon it or its properties or assets or in respect of any of its income
or businesses; and (b) all claims or demands of materialmen and mechanics in
excess of $100,000 in the aggregate, carriers, warehousemen, landlords, bailees
and other like persons which, if unpaid, might result in the creation of a Lien
upon its property or assets, provided, however, that items of the foregoing
description need not be paid (i) while being contested in good faith and by
appropriate proceedings or (ii) if uncontested, such entity is able to obtain
title insurance insuring against such items, and provided further that adequate
book reserves have been established with respect thereto and provided further
that such entity’s title to, and its right to use, its property are not
materially adversely affected thereby. In the case of any item of the foregoing
description involving in excess of the amount which the Company’s independent
public accountants shall fix as the threshold of materiality for purposes of
their audit of the then current year, the appropriateness of the proceedings
shall be supported by an opinion of the independent counsel responsible for such
proceedings and the adequacy of such reserves shall be supported by the opinion
of the independent accountants.

 

8.2. Maintenance of Properties and Corporate Existence.

The Company will and will cause each of its Subsidiaries to:

(a) Property - maintain its property in good condition, ordinary wear and tear
excepted, and make all renewals, replacements, additions, betterments and
improvements thereto which are deemed necessary by the Company or such
Subsidiary;

(b) Insurance - maintain, with financially sound and reputable insurers,
insurance with respect to its properties and business against such casualties
and contingencies, of such types (including but not limited to fire and
casualty, public liability, business interruption

 

41



--------------------------------------------------------------------------------

insurance, products liability, larceny, embezzlement or other criminal
misappropriation insurance) and in such amounts as is customary in the case of
corporations of established reputations engaged in the same or a similar
business and similarly situated;

(c) Financial Records - keep true books of records and accounts in which full,
true and correct entries will be made of all its business transactions, and
reflect in its financial statements adequate accruals and appropriations to
reserves, all in accordance with GAAP;

(d) Existence and Rights - except as otherwise permitted by this Agreement, do
or cause to be done all things necessary (i) to preserve and keep in full force
and effect its existence, rights and franchises, and all rights and governmental
authorizations, qualifications, franchises, licenses and permits material to its
business and to conduct its business in each jurisdiction in which its business
is conducted; provided, neither the Company nor any of its Subsidiaries shall be
required to preserve any such existence, right or governmental authorizations,
qualifications, franchise, licenses and permits if such Person’s Board of
Directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to the Lenders and (iii) to maintain its status as a corporation,
limited liability company, partnership or other entity duly organized and
existing and in good standing under the laws of the state of its formation; and

(e) Compliance with Law - comply with all laws, ordinances, or governmental
rules and regulations to which it is subject and obtain all licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
its properties or to the conduct of its business, which violation or failure to
obtain has or is reasonably likely to have a Material Adverse Effect.

 

8.3. Sale of Assets.

The Company will not, and will not permit any of its Subsidiaries to convey,
sell, lease or sub lease (as lessor or sublessor), exchange, transfer, assign or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, assets or property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, except:

(a) sales, transfers or other distributions of personal or real property in the
ordinary course of business, including, without limitation, the sale of Homes,
Home Work-in Process, Speculative Homes, Model Homes, Real Estate Held for
Development, Developed Lots, and Lots Under Development for cash consideration
of not less than 95% of Cost (as certified by the Company periodically for each
such sale or other disposition);

(b) the disposition of obsolete equipment in the ordinary course of business;

(c) sales, assignments, transfers, conveyances or other dispositions of
properties, including Collateral, outside of the ordinary course of business, or
dispositions of Investments in Joint Ventures, in each case which are approved
by the Senior Administrative Agent (which approval shall not be unreasonably
withheld), not to exceed in the aggregate more than $1,000,000 in any Fiscal
Year;

 

42



--------------------------------------------------------------------------------

(d) the Company or its applicable Subsidiary may from time to time sell, assign,
transfer, convey or otherwise dispose of any or all of the Real Property Parcels
or personal property specified in Schedule 8.3 at not less than the disposition
prices on such schedule; provided that if, in connection with a sale or similar
disposition of any such property, the Company or its Subsidiary receives a note
or similar obligation as all or part of the consideration therefor, the Company
shall secure or cause to be secured such note or obligation with a mortgage or
similar Lien on such property and pledge such note or other obligation and the
collateral therefor to the Administrative Agent as security for the Secured
Obligations pursuant to the terms of the Loan Documents; and

(e) transfers in the ordinary course of developing residential subdivisions,
whether by the recording of subdivision plats or separate conveyances, of
streets, utility and drainage easements, common areas or land for other public
purposes; provided, however, that the Senior Administrative Agent has approved
any such transfer (by indicating its consent on any such instrument evidencing
the same or otherwise), which approval shall not be unreasonably withheld.

(f) the potential sublease of all or a portion of the Company’s rental space at
4900 Tuttle Crossing Blvd., Columbus, Ohio and 5000 Tuttle Crossing Blvd.,
Columbus, Ohio.

 

8.4. Liens and Encumbrances (Negative Pledge).

The Company will not, and will not permit any of the Subsidiaries to, directly
or indirectly, create, incur, assume or permit to exist, or agree or consent to
cause or permit to exist in the future (upon the happening of a contingency or
otherwise) any Lien on any property or asset of any kind of the Company or any
of its Subsidiaries, whether now owned or hereafter acquired, except for:

(a) Liens securing taxes, assessments or governmental charges or levies or the
claims or demands of materialmen, mechanics, carriers, warehouses, landlords and
other like persons in connection with such items permitted by Section 8.1 above;

(b) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance, social security
and other like laws;

(c) attachment, judgment and other similar Liens arising in connection with
court proceedings in an aggregate amount of $1,000,000 or less;

(d) reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases and other similar title exceptions
or encumbrances affecting real property, provided they do not materially
interfere with its use in the ordinary conduct of the Company’s or its
Subsidiary’s business;

(e) inchoate Liens arising under ERISA to secure the contingent liability of the
Company or any of the Subsidiaries;

 

43



--------------------------------------------------------------------------------

(f) the Liens (i) disclosed on Schedule 7.10 and (ii) in connection with any
secured Indebtedness permitted by Section 8.5(b) below and operating lease
rentals permitted by Section 8.7 below; provided, however, that with respect to
the Lien in existence as of the Closing Date listed on Schedule 7.10 as item
number 26, such Lien (i) shall not secure any Indebtedness or other obligations
(A) with an aggregate outstanding face amount in excess of $28,000,000 at any
time or (B) representing more than $5,000,000 of aggregate exposure in respect
of unperformed obligations of the Company and its Restricted Subsidiaries at any
time and (ii) shall be terminated and discharged of record within 60 days of the
Closing Date (it being understood that a failure to comply with either clause
(i) or (ii) of this proviso shall constitute an immediate Event of Default
hereunder).

(g) Liens created by the Security Documents;

(h) Liens on the Replacement Letters of Credit Collateral securing Indebtedness
outstanding under any Replacement Letter of Credit Facility permitted by
Section 8.5(d); provided, that such Liens shall be (a) limited to the
Replacement Letter of Credit Collateral, and shall not encumber any other assets
or property of the Company or any Subsidiary and (b) subject to an intercreditor
agreement in form and substance satisfactory to the Senior Administrative Agent
and each of the Required Lenders, in each case, in its sole reasonable
discretion, in accordance with Section 1.4(g); and

(i) the Liens on cash collateral deposited with Fifth Third Bank in connection
with the letters of credit issued by Fifth Third Bank and outstanding on the
Closing Date in an aggregate face amount not to exceed $280,000 at any time;
provided, however, that such Liens and the accompanying cash collateral shall be
released to the Company in connection with the termination and replacement of
such letters of credit with Letters of Credit hereunder within five (5) Business
Days after the Closing Date.

 

8.5. Indebtedness.

The Company will not, and will not permit any of the Subsidiaries to, directly
or indirectly create, incur, assume, guaranty or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness (other than
Contingent Obligations permitted by Section 8.6 below), except for:

(a) the Obligations;

(b) up to the aggregate sum of $6,500,000 outstanding at any time in (i) secured
nonrecourse Indebtedness and (ii) secured or unsecured capital lease or purchase
money Indebtedness incurred to finance the acquisition of capital assets or real
estate in connection with the business of the Company or any Restricted
Subsidiary, provided that such Indebtedness (A) has a scheduled maturity and is
not due on demand and (B) is secured only by the property being purchased and
does not exceed the purchase price thereof;

(c) Hedging Obligations to a Lender evidenced by interest rate agreements in
respect of interest rate, swap, collar, cap or similar agreements pursuant to
which the Company hedges its actual interest rate exposure under the Loans;

 

44



--------------------------------------------------------------------------------

(d) Indebtedness of the Company and any Restricted Subsidiary in respect of
Replacement Letters of Credit outstanding under any Replacement Letter of Credit
Facility up to an aggregate amount of $10,000,000; provided, that (i) all
Letters of Credit Obligations under this Agreement have been terminated, (ii) no
Letters of Credit are outstanding under this Agreement, (iii) the Revolving Loan
Commitments have been permanently reduced by the aggregate amount of
Indebtedness in respect of such Replacement Letters of Credit outstanding under
any Replacement Letter of Credit Facility pursuant to Section 3.3(b) and
(iv) the Replacement Letters of Credit shall be secured only by the Replacement
Letters of Credit Collateral in accordance with Section 8.4(h) on a pari passu
basis with the First Lien Obligations.

(e) Intercompany Indebtedness incurred by any Restricted Subsidiary to (i) the
Company or to (ii) any other Restricted Subsidiary wholly owning such Restricted
Subsidiary;

(f) Indebtedness of the Company in respect of letters of credit issued by Fifth
Third Bank and outstanding on the Closing Date in an aggregate face amount not
to exceed $280,000 at any time; provided, however, that such Indebtedness and
letters of credit shall be terminated and replaced with Letters of Credit
hereunder within five (5) Business Days after the Closing Date; and

(g) Indebtedness in respect of the Liens on the Barrows Mortgage and the
Ornstein Notes.

 

8.6. Contingent Liabilities.

The Company will not, and will not permit any of the Subsidiaries to, directly
or indirectly create or become liable with respect to any Contingent
Obligations, except (a) by endorsement of negotiable instruments for deposit or
collection in the ordinary course of business; (b) the guaranty of Letters of
Credit issued in connection with Approved Joint Ventures, (c) up to the maximum
aggregate stated amount of $1,000,000 in guaranteed obligations outstanding at
any time in connection with (i) Indebtedness incurred by Approved Joint Ventures
to sellers of real property and (ii) Indebtedness incurred by a Qualified Joint
Venture to the extent of the greater of the Company’s or its Subsidiary’s
percentage of ownership (A) in such joint venture or (B) that would be
applicable under the applicable Constituent Document for such joint venture upon
the breach of the other joint venture partner or partners; (d) the guaranty of
any Indebtedness of the Company or any Subsidiary that is permitted to be
incurred under Section 8.5 above; (e) contingent liability of the Company or any
Subsidiary as a partner or joint venture partner in connection with joint
ventures or partnerships; (f) the guaranty of any other Indebtedness not to
exceed the sum of $100,000 in the aggregate outstanding at any time;
(g) obligations, warranties and indemnities not relating to Indebtedness, which
have been or are undertaken or made in the ordinary course of business or in
connection with the issuance of Indebtedness or securities; and (h) Contingent
Obligations with respect to surety, appeal and performance bonds obtained by the
Company or any Restricted Subsidiary.

 

8.7. Operating Lease Rentals.

The Company will not, nor will it permit any Subsidiary to, enter into any
operating leases (including without limitation leases of Model Homes), except to
the extent that the aggregate consolidated annual rentals for all operating
leases of the Company and its Subsidiaries do not exceed the sum of $5,000,000.

 

45



--------------------------------------------------------------------------------

8.8. Acquisition of Equity Interests.

The Company will not, and will not permit any of its Subsidiaries to, redeem or
acquire any of the Company’s Equity Interests, other than (a) the purchase or
redemption of Equity Interests in connection with a simultaneous sale of an
equivalent or greater amount of Equity Interests for not less than the same
aggregate purchase or redemption price, and (b) up to the aggregate amount of
$250,000 in any Fiscal Year for the purchase of Equity Interests, of the Company
(i) using funds escrowed pursuant to the Company’s Amended and Restated
Executive Deferred Compensation Plan, as amended from time to time, or any
replacement plan therefor in effect from time to time or (ii) pursuant to the
Company’s or any Restricted Subsidiary’s management incentive plans, as amended
from time to time, or any replacement plan therefor in effect from time to time.
Except for Equity Interests owned by the Company, the Company will not permit
any Subsidiary to redeem or acquire any of its own Equity Interests.

 

8.9. Restrictions on Dividends.

The Company shall not declare or pay any dividends or distributions on account
of any shares of any class of Equity Interests of the Company now or hereafter
outstanding (other than dividends or distributions payable solely in shares of
that class of Equity Interests to the holders thereof) in any Fiscal Year. None
of the Subsidiaries shall declare or pay any dividends or distributions on
account of any shares of any class of Equity Interests of such Subsidiaries now
or hereafter outstanding (other than dividends or distributions payable solely
in shares of that class of Equity Interests to the holders thereof) for any
Fiscal Year, except to and for the sole benefit of the Company.

 

8.10. Management.

The Company shall not replace or change the position of its chief executive
officer or the chief operating officer unless such replacement or change will
not or is not reasonably likely to have or cause a Material Adverse Effect.

 

8.11. Investments, Loans and Advances.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly make or own any Investment (including, without limitation, any
Investment in any Joint Venture) except:

(a) Investments in cash or Cash Equivalents;

(b) investments consisting of deposit accounts maintained or managed by the
Company or its Subsidiaries;

 

46



--------------------------------------------------------------------------------

(c) loans or advances to employees of the Company or any Subsidiary, made in the
ordinary course of business which loans and advances shall not in the aggregate
exceed $100,000 outstanding at any time;

(d) Investments up to the sum of $250,000 on or after the date hereof in one or
more mortgage companies, including its Investment with Wells Fargo, which
(i) conduct business in areas in which the Company or its Subsidiaries also
conduct business and (ii) are principally in the residential mortgage lending
business;

(e) loans and advances evidenced by promissory notes from the purchasers of any
real property of the Company or any Subsidiary (individually which shall not
exceed the purchase price paid for such property) in an amount not to exceed the
aggregate sum of $2,000,000 outstanding at any time;

(f) Investments in one or more Insurance Subs not to exceed the aggregate sum of
$2,500,000 outstanding at any time; and

(g) any other Investment (including Alliance Title Agency, Ltd.) not to exceed
the aggregate amount of $100,000 outstanding at any time.

 

8.12. ERISA.

The Company will, and will cause each of its Subsidiaries to, with respect to
any pension plan or profit-sharing plan in effect now or in the future:

(a) at all times make prompt payment of contributions required to meet the
minimum funding standards set forth in Section 302 through 305 of ERISA with
respect to its plan,

(b) promptly, after the filing thereof, upon the request of the Senior
Administrative Agent, furnish to the Senior Administrative Agent copies of each
annual report required to be filed pursuant to Section 103 of ERISA in
connection with its plan for the plan year, including any certified financial
statements or actuarial statements required pursuant to said Section 103,

(c) notify the Senior Administrative Agent immediately of any fact, including,
but not limited to, any “Reportable Event,” as that term is defined in
Section 4043 of ERISA, arising in connection with the plan which might
constitute grounds for termination thereof by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a Trustee to administer the plan, and

(d) notify the Senior Administrative Agent of any “Prohibited Transaction” as
that term is defined in Section 406 of ERISA.

The Company will not, and will not permit any of the Subsidiaries to:

(e) engage in any “Prohibited Transaction,” or

(f) terminate any such plan in a manner which could result in the imposition of
a Lien on the property of the Company or any Subsidiary pursuant to Section 4068
of ERISA.

 

47



--------------------------------------------------------------------------------

8.13. Financial Covenants.

(a) First Lien Loan Covenants.

(i) Minimum EBITDA.

The Company shall not permit its Consolidated EBITDA for each quarterly period
set forth below to be less than the amount opposite such period, calculated on a
trailing twelve month basis.

 

Quarter

   Minimum EBITDA  

First Quarter 2007

     ($11,525,000 )

Second Quarter 2007

     ($10,900,000 )

Third Quarter 2007

     ($8,700,000 )

Fourth Quarter 2007

     ($6,800,000 )

First Quarter 2008

     ($4,650,000 )

Second Quarter 2008

     ($3,900,000 )

Third Quarter 2008

     ($1,050,000 )

Fourth Quarter 2008

   $ 1,525,000  

First Quarter 2009

   $ 3,450,000  

Second Quarter 2009

   $ 5,250,000  

Third Quarter 2009

   $ 7,850,000  

Fourth Quarter 2009 and each Fiscal Quarter thereafter

   $ 9,850,000  

(ii) Minimum Free Cash Flow.

The Company shall not permit its Free Cash Flow for each quarterly period set
forth below to be less than the amount opposite such period, calculated on a
trailing twelve month basis.

 

Quarter

   Minimum Free Cash Flow  

First Quarter 2007

     ($18,125,000 )

Second Quarter 2007

     ($21,150,000 )

Third Quarter 2007

     ($2,975,000 )

Fourth Quarter 2007

   $ 13,050,000  

First Quarter 2008

   $ 22,500,000  

Second Quarter 2008

   $ 9,700,000  

Third Quarter 2008

   $ 21,200,000  

Fourth Quarter 2008

   $ 29,750,000  

First Quarter 2009

   $ 37,150,000  

Second Quarter 2009

   $ 46,850,000  

Third Quarter 2009

   $ 57,200,000  

Fourth Quarter 2009 and each Fiscal Quarter thereafter

   $ 65,900,000  

 

48



--------------------------------------------------------------------------------

(iii) Leverage Ratio.

The Company at all times during the periods set forth below shall maintain a
Leverage Ratio of not greater than the amount opposite such period.

 

Quarter

   Leverage Ratio

First Quarter 2007

   -12.7 : 1.00

Second Quarter 2007

   -10.8 : 1.00

Third Quarter 2007

   -70.5 : 1.00

Fourth Quarter 2007

   15.5 : 1.00

First Quarter 2008

   9.2 : 1.00

Second Quarter 2008

   23.4 : 1.00

Third Quarter 2008

   9.2 : 1.00

Fourth Quarter 2008

   6.0 : 1.00

First Quarter 2009

   4.7 : 1.00

Second Quarter 2009

   4.0 : 1.00

Third Quarter 2009

   2.5 : 1.00

Fourth Quarter 2009 and each Fiscal Quarter thereafter

   1.8 : 1.00

(iv) Minimum Consolidated Gross Profit.

The Company shall not permit its Consolidated Gross Profit for each quarterly
period set forth below to be less than the amount opposite such period,
calculated on a trailing twelve month basis.

 

Quarter

   Consolidated Gross Profit

First Quarter 2007

   $ 29,375,000

Second Quarter 2007

   $ 24,450,000

Third Quarter 2007

   $ 23,475,000

Fourth Quarter 2007

   $ 22,725,000

First Quarter 2008

   $ 25,775,000

Second Quarter 2008

   $ 26,375,000

Third Quarter 2008

   $ 29,600,000

Fourth Quarter 2008

   $ 32,200,000

First Quarter 2009

   $ 35,000,000

Second Quarter 2009

   $ 37,775,000

Third Quarter 2009

   $ 41,550,000

Fourth Quarter 2009 and each Fiscal Quarter thereafter

   $ 44,650,000

 

49



--------------------------------------------------------------------------------

(v) Maximum Land Acquisition Expenditure.

The Company shall not permit the consolidated total purchases of any Uncommitted
Land Holdings to exceed for each quarterly period set forth below the amount
opposite such period, calculated on a trailing twelve month basis.

 

Quarter

   Maximum Land Acquisition
Expenditure

First Quarter 2007

   $ 0

Second Quarter 2007

   $ 2,000,000

Third Quarter 2007

   $ 2,750,000

Fourth Quarter 2007

   $ 4,250,000

First Quarter 2008

   $ 4,250,000

Second Quarter 2008

   $ 4,000,000

Third Quarter 2008

   $ 3,250,000

Fourth Quarter 2008

   $ 2,000,000

First Quarter 2009

   $ 2,000,000

Second Quarter 2009

   $ 500,000

Third Quarter 2009

   $ 500,000

Fourth Quarter 2009 and each Fiscal Quarter thereafter

   $ 500,000

(vi) Minimum Net Worth.

The Company at all times during the periods set forth below shall maintain a
Minimum Net Worth of not less than the amount opposite such period.

 

Quarter

   Minimum Net Worth

First Quarter 2007

   $ 159,625,000

Second Quarter 2007

   $ 148,800,000

Third Quarter 2007

   $ 140,000,000

Fourth Quarter 2007

   $ 129,500,000

First Quarter 2008

   $ 118,850,000

Second Quarter 2008

   $ 108,000,000

Third Quarter 2008

   $ 102,125,000

Fourth Quarter 2008

   $ 94,000,000

First Quarter 2009

   $ 84,250,000

Second Quarter 2009

   $ 74,675,000

Third Quarter 2009

   $ 72,100,000

Fourth Quarter 2009 and each Fiscal Quarter thereafter

   $ 66,975,000

 

50



--------------------------------------------------------------------------------

(b) Term B Loan Covenants

(i) Minimum EBITDA.

The Company shall not permit its Consolidated EBITDA for each quarterly period
set forth below to be less than the amount opposite such period, calculated on a
trailing twelve month basis.

 

Quarter

   Minimum EBITDA  

First Quarter 2007

     ($12,101,000 )

Second Quarter 2007

     ($11,445,000 )

Third Quarter 2007

     ($9,135,000 )

Fourth Quarter 2007

     ($7,140,000 )

First Quarter 2008

     ($4,883,000 )

Second Quarter 2008

     ($4,095,000 )

Third Quarter 2008

     ($1,103,000 )

Fourth Quarter 2008

   $ 1,449,000  

First Quarter 2009

   $ 3,278,000  

Second Quarter 2009

   $ 4,988,000  

Third Quarter 2009

   $ 7,458,000  

Fourth Quarter 2009 and each Fiscal Quarter thereafter

   $ 9,358,000  

(ii) Minimum Free Cash Flow.

The Company shall not permit its Free Cash Flow for each quarterly period set
forth below to be less than the amount opposite such period, calculated on a
trailing twelve month basis.

 

Quarter

   Minimum Free Cash Flow  

First Quarter 2007

     ($19,031,000 )

Second Quarter 2007

     ($22,208,000 )

Third Quarter 2007

     ($3,124,000 )

Fourth Quarter 2007

   $ 12,398,000  

First Quarter 2008

   $ 21,375,000  

Second Quarter 2008

   $ 9,215,000  

Third Quarter 2008

   $ 20,140,000  

Fourth Quarter 2008

   $ 28,263,000  

First Quarter 2009

   $ 35,293,000  

Second Quarter 2009

   $ 44,508,000  

Third Quarter 2009

   $ 54,340,000  

Fourth Quarter 2009 and each Fiscal Quarter thereafter

   $ 62,605,000  

 

51



--------------------------------------------------------------------------------

(iii) Leverage Ratio.

The Company at all times during the periods set forth below shall maintain a
Leverage Ratio of not greater than the amount opposite such period.

 

Quarter

   Leverage Ratio

First Quarter 2007

   -12.1 : 1.00

Second Quarter 2007

   -10.3 : 1.00

Third Quarter 2007

   -67.0 : 1.00

Fourth Quarter 2007

   16.3 : 1.00

First Quarter 2008

   9.7: 1.00

Second Quarter 2008

   24.6 : 1.00

Third Quarter 2008

   9.7 : 1.00

Fourth Quarter 2008

   6.3 : 1.00

First Quarter 2009

   4.9 : 1.00

Second Quarter 2009

   4.2 : 1.00

Third Quarter 2009

   2.6 : 1.00

Fourth Quarter 2009 and each Fiscal Quarter thereafter

   1.9 : 1.00

(iv) Minimum Consolidated Gross Profit.

The Company shall not permit its Consolidated Gross Profit for each quarterly
period set forth below to be less than the amount opposite such period,
calculated on a trailing twelve month basis.

 

Quarter

   Consolidated Gross Profit

First Quarter 2007

   $ 27,906,000

Second Quarter 2007

   $ 23,228,000

Third Quarter 2007

   $ 22,301,000

Fourth Quarter 2007

   $ 21,589,000

First Quarter 2008

   $ 24,486,000

Second Quarter 2008

   $ 25,056,000

Third Quarter 2008

   $ 28,120,000

Fourth Quarter 2008

   $ 30,590,000

First Quarter 2009

   $ 33,250,000

Second Quarter 2009

   $ 35,886,000

Third Quarter 2009

   $ 39,473,000

Fourth Quarter 2009 and each Fiscal Quarter thereafter

   $ 42,418,000

 

52



--------------------------------------------------------------------------------

(v) Maximum Land Acquisition Expenditure.

The Company shall not permit the consolidated total purchases of any Uncommitted
Land Holdings to exceed for each quarterly period set forth below the amount
opposite such period, calculated on a trailing twelve month basis.

 

Quarter

   Maximum Land Acquisition
Expenditure

First Quarter 2007

   $ 0

Second Quarter 2007

   $ 2,100,000

Third Quarter 2007

   $ 2,888,000

Fourth Quarter 2007

   $ 4,463,000

First Quarter 2008

   $ 4,463,000

Second Quarter 2008

   $ 4,200,000

Third Quarter 2008

   $ 3,413,000

Fourth Quarter 2008

   $ 2,100,000

First Quarter 2009

   $ 2,100,000

Second Quarter 2009

   $ 525,000

Third Quarter 2009

   $ 525,000

Fourth Quarter 2009 and each Fiscal Quarter thereafter

   $ 525,000

(vi) Minimum Net Worth.

The Company at all times during the periods set forth below shall maintain a
Minimum Net Worth of not less than the amount opposite such period.

 

Quarter

   Minimum Net Worth

First Quarter 2007

   $ 151,644,000

Second Quarter 2007

   $ 141,360,000

Third Quarter 2007

   $ 133,000,000

Fourth Quarter 2007

   $ 123,025,000

First Quarter 2008

   $ 112,908,000

Second Quarter 2008

   $ 102,600,000

Third Quarter 2008

   $ 97,019,000

Fourth Quarter 2008

   $ 89,300,000

First Quarter 2009

   $ 80,038,000

Second Quarter 2009

   $ 70,941,000

Third Quarter 2009

   $ 68,495,000

Fourth Quarter 2009 and each Fiscal Quarter thereafter

   $ 63,626,000

 

8.14. Land Not Zoned for Residential Development.

Without the consent of the Senior Administrative Agent and the Required Lenders,
the Company will not, and will not permit any Subsidiaries to, purchase or hold
any raw acreage or undeveloped land or other land not having a zoning
classification appropriate for a subdivision development of the type developed
by the Company or a Restricted Subsidiary, whether now owned or acquired
hereafter, in excess of the aggregate sum of $20,000,000 outstanding at any
time, valued at the lesser of Cost or market.

 

53



--------------------------------------------------------------------------------

8.15. Maintenance of Deposits.

The Company will, and will cause each of its Subsidiaries to, maintain its
primary operating and deposit accounts at the Administrative Agent, except for
those deposits managed by the Company or any Subsidiary which are not owned by
such Person.

 

8.16. Model Homes Inventory.

The Company and its Subsidiaries will not have Model Homes, whether now owned or
hereafter acquired, that exceed the aggregate sum of $8,500,000, outstanding at
any time, valued at the lesser of Cost or market.

 

8.17. Speculative Homes.

The Company and its Subsidiaries will not have an inventory of Speculative Homes
and other dwellings built for speculation, whether now owned or hereafter
acquired, that exceeds the aggregate sum of $31,000,000 outstanding at any time,
valued at the lesser of Cost or market.

 

8.18. Further Real Estate Acquisition Limitations, Maximum New Market Investment
Amount.

The Company and its Subsidiaries will not permit their consolidated total
Investments in or purchases of any Uncommitted Land Holdings, Speculative Homes,
Model Homes and all other real or personal property constituting any one or more
“start up operations” or other de novo entries in any market other than a
Dominion Market to exceed the aggregate sum outstanding as of the Closing Date
valued at the lesser of Cost or market. In addition, the Company will not, and
will not permit any Subsidiary to, build homes or develop real estate in any
locations or markets other than the State of Ohio or any contiguous state.

 

8.19. Conduct of Business, Subsidiaries.

The Company will not, and will not permit any of its Subsidiaries to, engage in
any business other than the businesses engaged in by such Person on the date
hereof and any business or activities which are substantially similar, related
or incidental thereto including, without limitation, Investments in any mortgage
company permitted pursuant to Section 8.11(d) above. The Company will not, and
will not permit any of its Subsidiaries to, create, capitalize or acquire any
Subsidiary after the date hereof except in connection with an Investment
permitted pursuant to Section 8.11 above.

 

8.20. Acquisitions.

The Company will not, and will not permit any Subsidiary to, make any
Acquisition.

 

54



--------------------------------------------------------------------------------

8.21. Restriction on Fundamental Changes.

The Company will not, and will not permit any Subsidiary to (a) enter into any
merger or consolidation, or (b) liquidate, wind up or dissolve (or suffer any
liquidation or dissolution), or convey, lease, sell, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of the Company’s or any such Subsidiary’s business or property, whether now
or hereafter acquired, except for the merger or liquidation of assets of a
Subsidiary into the Company or into a Restricted Subsidiary. The Company shall
cause each Subsidiary to be a direct or indirect wholly-owned Subsidiary of the
Company.

 

8.22. Cash Management.

(a) Subject to the terms of Cash Management Documents among the Administrative
Agent, the Deposit Account Banks and the Company and its Subsidiaries, the
Company shall, and shall cause each Subsidiary to, maintain all Deposit Accounts
with such Deposit Account Banks selected by the Company or such Subsidiary in
the ordinary course of business that have executed a Deposit Account Control
Agreement in form and substance satisfactory to the Senior Administrative Agent.
The Company shall, and shall cause each Subsidiary to, promptly upon receipt
thereof, immediately deposit in its Deposit Accounts all monies, checks, drafts
or funds received by it or such Subsidiary, including without limitation all
proceeds of Collateral, receivables of the Company or such Subsidiary, and all
cash proceeds of operations, whether arising in the ordinary course of business
or otherwise. The Company shall maintain an Administrative Agent Concentration
Account with the Administrative Agent into which all funds deposited in each
Deposit Account shall be transferred by wire transfer, ACH or electronic
transfer from such account pursuant to the terms of the Deposit Account Control
Agreement governing such account.

(b) At any time after an Event of Default has occurred and is continuing, the
Administrative Agent shall at the request of the Senior Administrative Agent,
and is hereby authorized by the Company on behalf of itself and its Subsidiaries
to, do either or both of the following: (i) deliver a notice to any Deposit
Account Bank or (ii) cease honoring all checks, demands, withdrawal requests or
remittance instructions from the Company or any Subsidiary with respect to any
account or any funds on deposit therein. So long as any notice is in effect
pursuant to clause (i) above, the Administrative Agent shall transfer in
immediately available funds on a daily basis any and all amounts received from
the Deposit Account Banks or held in the Administrative Agent Concentration
Account or otherwise held as Cash Collateral (other than in any L/C Cash
Collateral Account), to the Senior Administrative Agent for application to the
repayment of the Obligations, such amounts to be applied in accordance with the
provisions of Section 10.3.

(c) The Company shall, and shall cause each Subsidiary to, enter into a Deposit
Account Control Agreement prior to establishing any Deposit Account.

(d) The Company agrees to pay to the Senior Administrative Agent and the
Administrative Agent any and all reasonable fees, costs and expenses which the
Senior Administrative Agent and the Administrative Agent incur in connection
with maintaining the Deposit Accounts and depositing for collection any check or
item of payment received by and/or delivered to the Deposit Account Banks, the
Administrative Agent or the Senior Administrative Agent on account of the
Obligations. The Company agrees to reimburse the Senior

 

55



--------------------------------------------------------------------------------

Administrative Agent and the Administrative Agent for any amounts paid to any
Deposit Account Bank arising out of any required indemnification by the Senior
Administrative Agent or Administrative Agent of such Deposit Account Bank
against damages incurred by the Deposit Account Bank in the operation of any
Deposit Account.

 

8.23. Insurance.

The Company shall maintain for itself and its Subsidiaries, or shall cause each
of its Subsidiaries to maintain, in full force and effect the insurance policies
and programs in effect as of the Closing Date, or substantially similar policies
and programs or other policies and programs as are acceptable to the Senior
Administrative Agent. Each certificate and policy relating to property damage
insurance shall contain an endorsement, in form and substance acceptable to the
Senior Administrative Agent, showing lender loss payable to the Administrative
Agent and naming the Administrative Agent as an additional insured under such
policy and providing that no act, whether willful or negligent, or default of
the Company, any of its Subsidiaries or any other Person shall affect the right
of the Administrative Agent to recover under such policy or policies of
insurance in case of loss or damage. Each certificate and policy relating to any
coverage other than the foregoing shall contain an endorsement naming the
Administrative Agent as an additional insured under such policy. Such
endorsement or an independent instrument furnished to the Senior Administrative
Agent shall provide that the insurance companies shall give the Administrative
Agent at least thirty (30) days’ written notice before any such policy or
policies of insurance shall be cancelled or altered adversely to the interests
of the Senior Administrative Agent, the Administrative Agent, the Issuing Banks
and the Lenders. In the event that the Company or any of its Subsidiaries, at
any time or times hereafter, shall fail to obtain or maintain any of the
policies or insurance required herein or to pay any premium in whole or in part
relating thereto, then the Senior Administrative Agent or the Administrative
Agent (at the discretion of the Senior Administrative Agent), without waiving or
releasing any obligations or resulting Event of Default hereunder, may at any
time or times thereafter (but shall be under no obligation to do so) obtain and
maintain such policies of insurance and pay such premiums and take any other
action with respect thereto which the Senior Administrative Agent deems
advisable. All sums so disbursed by the Senior Administrative Agent or
Administrative Agent shall constitute Revolving Loans and be part of the
Obligations, payable as provided herein.

 

8.24. Insurance and Condemnation Proceeds.

The Company hereby directs (and, if applicable, shall cause its Subsidiaries to
direct) all insurers under policies of property damage insurance and any payor
of any condemnation claim or award relating to any property of the Company or
any Subsidiary thereof to pay all proceeds payable under such policies or with
respect to such claim or award for any loss directly to the Administrative
Agent, except to the extent such proceeds, claims or awards are required to be
paid to alternate loss payees pursuant to the terms of any purchase money
Indebtedness or any capital or operating lease permitted under this Agreement,
in each case solely with respect to the property covered by such Indebtedness or
lease; and in no case to the Company or any Subsidiary thereof. The
Administrative Agent shall, within one Business Day of receipt of such proceeds,
notify the Senior Administrative Agent of its receipt thereof and remit all of
such

 

56



--------------------------------------------------------------------------------

proceeds to the Senior Administrative Agent. The Senior Administrative Agent
shall, upon receipt of such proceeds and at the Company’s direction, either
(a) apply the same to the principal amount of the Revolving Loans outstanding at
the time of such receipt and create a corresponding reserve against Revolving
Loan Availability in an amount equal to such application (the “Decision
Reserve”) or (b) hold such proceeds (or cause the Administrative Agent to hold
such proceeds) as Cash Collateral for the Obligations; provided, however, claims
and awards not in excess of $250,000 per occurrence (or series of related
occurrences) shall be remitted to the Company within a reasonable time following
the Senior Administrative Agent’s receipt thereof. For up to 90 days after the
date of any loss (the “Decision Period”), the Company may notify the Senior
Administrative Agent that it intends to restore, rebuild or replace the property
subject to the receipt of any insurance payment or condemnation award and shall,
as soon as practicable thereafter, provide the Senior Administrative Agent
detailed information, including a construction schedule and cost estimates.
Should the Company notify the Senior Administrative Agent that it has decided
not to rebuild or replace such property during the Decision Period, or should
the Company fail to notify the Senior Administrative Agent of the Company’s
decision during the Decision Period, then the amounts held as Cash Collateral or
as the Decision Reserve shall automatically be applied to the Revolving Loans,
with a corresponding permanent reduction of the Revolving Loan Commitments, at
the election of the Senior Administrative Agent. In the event the Company
notifies the Senior Administrative Agent that it intends to rebuild or replace
such Property during the Decision Period, proceeds held as Cash Collateral or
constituting the Decision Reserve shall be disbursed as necessary; provided,
however, should an Event of Default occur after the Company has notified the
Senior Administrative Agent that it intends to rebuild or replace such Property,
the Decision Reserve or Cash Collateral, may at the Senior Administrative
Agent’s discretion, or shall, upon the direction of Required Lenders, be applied
as a mandatory prepayment of the Revolving Loans, with a corresponding permanent
reduction of the Revolving Loan Commitments, at the election of the Senior
Administrative Agent.

 

8.25. Condemnation.

Promptly upon learning of the institution of any proceeding for the condemnation
or other taking of any Real Property Parcel of the Company or any of its
Subsidiaries, the Company shall notify each of the Senior Administrative Agent
and the Administrative Agent of such proceeding, and permit each of the Senior
Administrative Agent and the Administrative Agent to participate in any such
proceeding, and from time to time shall deliver to the Senior Administrative
Agent and the Administrative Agent all instruments reasonably requested by the
Senior Administrative Agent and the Administrative Agent to permit such
participation.

 

8.26. Future Liens on Real Property.

At least ten (10) Business Days prior to the acquisition of any Real Property
Parcel by the Company or any Restricted Subsidiary, the Company shall, and shall
cause each Restricted Subsidiary to, provide each of the Senior Administrative
Agent and the Administrative Agent written notice thereof. The Company shall,
and shall cause each Restricted Subsidiary thereof to, execute and deliver to
the Administrative Agent promptly upon the acquisition of such Real Property
Parcel (other than Excluded Property) a Mortgage, deed of trust, assignment or
other

 

57



--------------------------------------------------------------------------------

appropriate instrument evidencing a Lien in favor of the Administrative Agent
upon any such Real Property Parcel, together with such title policies, certified
surveys, environmental reports and local counsel opinions with respect thereto
and such other property assurances, agreements, documents and instruments which
the Senior Administrative Agent deems necessary or desirable, and to be subject
only to (i) Liens permitted under Section 8.4 (other than Section 8.4(c)) and
(ii) such other Liens as the Senior Administrative Agent may reasonably approve,
it being understood that the granting of such additional security for the
Secured Obligations pursuant to this Section 8.26 is a material inducement to
the execution and delivery of this Agreement by each Lender.

 

8.27. Future Liens on Personal Property.

The Company shall, and shall cause each of its Restricted Subsidiaries to,
provide to the Administrative Agent (i) a Lien upon all personal property (other
than Excluded Property) of such Person, pursuant to a Security Agreement
substantially in the form of the Security Agreement dated as of the date of this
Agreement, together with such other agreements, documents and instruments which
the Senior Administrative Agent deems necessary or desirable, the same to be
subject only to Liens permitted by Section 8.4 and such other Liens as the
Senior Administrative Agent may reasonably approve and (ii) a pledge of 100% of
the Equity Interests of each Subsidiary and each Investment in Joint Venture
held by the Company or any Subsidiary, pursuant to a Security Agreement or
pledge agreement in form and substance satisfactory to the Senior Administrative
Agent, together with such other agreements, documents and instruments which the
Senior Administrative Agent deems necessary or desirable. In addition, the
Company shall cause each such Subsidiary to become a Restricted Subsidiary
pursuant to the terms of a subsidiary guaranty in form and substance
satisfactory to the Senior Administrative Agent, it being understood that the
granting of the additional security for the Obligations pursuant to this
Section 8.27 is a material inducement to the execution and delivery of this
Agreement by each Lender.

 

8.28. Landlord Waivers.

The Company shall use its best efforts to obtain and deliver to the
Administrative Agent (with a copy to the Senior Administrative Agent) landlord
waivers (with copies of the relevant lease attached) with respect to any lease
entered into after the date hereof which relates to a location in which there
is, or is reasonably expected to be, books and records or any other Collateral
located.

 

8.29. Inspections; Discussions.

The Company shall permit, and shall cause each of its Subsidiaries to permit,
any authorized representative designated by the Senior Administrative Agent or
the Required Lenders to visit and inspect any of the properties of such Person,
to examine, audit, check and make copies of any such Person’s respective
financial and accounting records, books, journals, orders, receipts and any
correspondence and other data relating to such Person’s respective businesses or
the transactions contemplated hereby and by the Loan Documents (including, in
connection with environmental compliance, hazard or liability) (in each case,
except such documents and data required to be maintained as confidential or such
documents as contain

 

58



--------------------------------------------------------------------------------

privileged or legally protected communications), and to discuss any such
Person’s affairs, finances and accounts with its officers and its independent
certified public accountants, all of the foregoing upon reasonable notice and at
such times during normal business hours, as often as may be reasonably
requested. All reasonable costs and expenses incurred by the Senior
Administrative Agent or, after the occurrence and during the continuance of any
Event of Default, any Lender, in each case as a result of such inspection, audit
or examination conducted pursuant to this Section 8.29 shall be paid by the
Company. The Company hereby authorizes any such officer, employee and
independent accountants to discuss with the Senior Administrative Agent or its
representative or any representative of the Required Lenders the affairs of such
Person and its Subsidiaries. The Company agrees to cooperate, and shall cause
each of its Subsidiaries to cooperate, with the Senior Administrative Agent and
such Lenders in any such examination, audit, check or verification.

 

8.30. Lender Meeting.

If, at any time, the Senior Administrative Agent or the Required Lenders shall
so request, then the Company agrees, within five (5) Business Days of such
request to conduct a meeting, telephonically or in person, reasonably convenient
for the Lenders, at a time at which at least the Lenders composing the Required
Lenders will be available.

 

8.31. Residential Closing Procedures.

Unless and until the Senior Administrative Agent notifies the Company otherwise,
the Company shall, and shall cause each of its Subsidiaries to, (i) close all
sales of residential units (including any GMAC Parcel) or any other Real
Property Parcel through a title agency approved by the Senior Administrative
Agent, including Alliance Title Agency, Ltd. and Alliance Title Agency of
Kentucky, LLC, which title agency has delivered to the Administrative Agent a
closing protection letter or other insured closing letter for all such closings,
executed by such title company’s underwriter, in form and content satisfactory
to the Senior Administrative Agent, (ii) cause all proceeds of each such closing
payable to the Company or such Subsidiary to be transferred to the
Administrative Agent for deposit in a Deposit Account satisfactory to the Senior
Administrative Agent subject to a Deposit Account Control Agreement by wire
transfer or other electronic means acceptable to the Senior Administrative Agent
and the Administrative Agent, and (iii) provide the Senior Administrative Agent
and the Administrative Agent at least monthly within 15 Business Days after the
end of each month, copies of the settlement statement for each such closing and
a report satisfactory to the Senior Administrative Agent showing each property
sold, name of buyer, sale price, net proceeds, location of property and such
other information as the Senior Administrative Agent or the Administrative Agent
shall reasonably require.

 

8.32. Transactions with Affiliates.

The Company shall not, and shall not permit any of its Subsidiaries, to:
(i) make any Investment in an Affiliate of the Company or any of the Company’s
Subsidiaries; (ii) transfer, sell, lease, assign or otherwise dispose of any
Property to any Affiliate of the Company or any of the Company’s Subsidiaries;
(iii) merge into or consolidate with or purchase or acquire assets from any
Affiliate of the Company or any of the Company’s Subsidiaries; (iv) repay any

 

59



--------------------------------------------------------------------------------

Indebtedness to any Affiliate of the Company or any of the Company’s
Subsidiaries; (v) pay any royalties to any Affiliate of the Company or any of
the Company’s Subsidiaries; (vi) pay any management fees to any Affiliate of the
Company or any of the Company’s Subsidiaries; or (vii) enter into any other
transaction directly or indirectly with or for the benefit of any Affiliate of
the Company or any of the Company’s Subsidiaries (including, without limitation,
guaranties and assumptions of obligations of any such Affiliate); except in each
case for transactions either (A) on a basis no less favorable to the Company or
such Subsidiary as would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate as determined in good faith by a committee of the
Board of Directors of the Company composed solely of directors who are
“independent” for purposes of the rules of the National Association of
Securities Dealers, Inc. (an “Independent Committee”), or (B) in the case of
compensation payable to any officer or director of the Company or such
Subsidiary, in an amount approved by an Independent Committee of the Board of
Directors of the Company. “Affiliate” of any specified Person means any other
Person (i) which directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such specified
Person, (ii) which beneficially owns or holds 5% or more of any class of the
Equity Interests entitled to vote in the election of members of the board of
directors or other control body of such specified Person or (iii) of which 5% or
more of the Equity Interests entitled to vote in the election of members of the
board of directors or other control body or other equity interest is
beneficially owned or held by such specified Person or a Subsidiary of such
specified Person. For the purposes of this definition, “control” when used with
respect to any specified Person means the power to direct the management and
policies of such Person directly or indirectly, whether through the ownership of
Equity Interests, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing. Notwithstanding
anything to the contrary contained in this Section 8.32, this Section 8.32 shall
not restrict or prohibit transactions between the Company and any Restricted
Subsidiary or between any Restricted Subsidiary and any other Restricted
Subsidiary that are otherwise permitted under other provisions of this
Agreement.

 

8.33. Consultants.

The Senior Administrative Agent, for itself and on behalf of the Lenders, shall
have the right to retain the services of an advisor or other consultant. In
connection therewith, the Company agrees upon demand to pay, or reimburse the
Senior Administrative Agent and the Lenders for, all of the Senior
Administrative Agent’s reasonable audit, appraisal, valuation, investigation and
other expenses and for all other out-of-pocket costs and expenses of every type
and nature related thereto up to an aggregate amount not to exceed $250,000 in
any Fiscal Year.

 

8.34. Amendments to GMAC Master Sale and Rental Agreement.

The Company shall not, and shall not permit any of its Subsidiaries to, amend,
supplement, modify, waive or otherwise change the terms of the Second Amended
and Restated Master Sale and Rental Agreement effective as of September 10, 2004
among the Company, Dominion Homes of Kentucky, Ltd. and GMAC Model Homes
Finance, Inc. without the prior written consent of the Senior Administrative
Agent.

 

60



--------------------------------------------------------------------------------

9. INFORMATION AS TO COMPANY AND SUBSIDIARIES

 

9.1. Financial Statements and Other Reports.

The Company shall deliver the following to the Senior Administrative Agent, each
Issuing Bank and each Lender:

(a) within 45 days after the end of each month, consolidated financial
statements, including a balance sheet, statements of operations of the Company
and the Subsidiaries, and statements of income and surplus, certified in the
form of Exhibit D attached hereto by the president, chief operating officer,
chief financial officer, or treasurer (a “Financial Officer”) of the Company as
fairly representing the financial condition of the Company and the Subsidiaries
as of the end of such period and setting forth in reasonable detail and
comparative form the corresponding figures from the Financial Plan for the
current Fiscal Year, together with a Narrative Report and Financial Plan with
respect thereto and any other operating reports prepared by management for such
period;

(b) within 45 days after the end of each month, a statement signed by a
Financial Officer of the Company setting forth and certifying the calculation of
the Borrowing Base as of the end of that period, substantially in the form of
Exhibit I attached hereto or as is otherwise reasonably acceptable to the Senior
Administrative Agent;

(c) within 45 days after the end of each month, a statement signed by a
Financial Officer of the Company certifying that the Company is in compliance
with terms of this Agreement and calculating the financial covenants and ratios
of the Company and its Subsidiaries set forth in Sections 8.13 above;

(d) within 45 days after the end of each month, and at such other times as the
Senior Administrative Agent may request, a report for the Company and its
Subsidiaries, signed by a Financial Officer of the Company setting forth the
number and dollar total of accounts receivable of the Company and its
Subsidiaries in format satisfactory to the Senior Administrative Agent and
consistent with past practices;

(e) within 45 days after the end of each month, a report signed by a Financial
Officer of the Company in form substantially similar to that being currently
provided to the Senior Administrative Agent as of the date hereof setting forth,
inter alia, the following consolidated information with respect to the Company
and its Subsidiaries:

(i) work-in-process for each subdivision then under development specifying the
number of units and related costs;

(ii) backlog report, including beginning backlog, sales, closings, and ending
backlog;

(iii) the number of Model Homes for each subdivision then under development
specifying the number of units and related costs;

(iv) sales of units and closings of units for each subdivision then under
development by the Company and its Subsidiaries; and

 

61



--------------------------------------------------------------------------------

(v) Speculative Homes for each subdivision then under development by the Company
and its Subsidiaries specifying the number of units and related costs;

(f) within 45 days after the end of each month, a Land Development Lot
Availability Report certified by a Financial Officer of the Company, specifying
the completed lots and lots under development for each subdivision then under
development by the Company or any of the Subsidiaries;

(g) within 45 days after the end of each quarter, (i) consolidated and
consolidating financial statements, including a balance sheet, statements of the
operations of the Company and each of the Subsidiaries, and statement of income
and surplus certified by a Financial Officer of the Company as fairly
representing the financial condition of the Company and each of the Subsidiaries
as of the end of such period and setting forth in reasonable detail and
comparative form the corresponding figures from the Financial Plan for the
current Fiscal Year, (ii) a report substantially similar to the report required
by Section 9(d) above for the Company and for each Subsidiary and (iii) a
Narrative Report and Financial Plan with respect thereto;

(h) immediately upon the filing, release or disclosure, as the case may be,
copies of all filings, documents, disclosures or other information filed with
the Securities and Exchange Commission or state or local securities commissions
or other regulatory agency and all press releases;

(i) within 90 days of the end of each Fiscal Year, audited consolidated
financial statements prepared in accordance with GAAP and certified by
independent public accountants satisfactory to the Senior Administrative Agent,
containing a balance sheet and statement of income and surplus, statement of
cash flows and a reconciliation of capital accounts, along with any management
letters written by such accountants and setting forth in reasonable detail and
in comparative form the corresponding figures from the Financial Plan for the
Fiscal Year covered by such financial statements, together with consolidating
schedules of each Subsidiary and a Narrative Report with respect thereto;

(j) At least 30 days prior to the end of each Fiscal Year, a consolidated plan
and financial forecast for the next Fiscal Year (a “Financial Plan”), including
(i) a forecasted consolidated balance sheet and forecasted consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
next Fiscal Year, (ii) forecasted consolidated statements of income of the
Company and its Subsidiaries for each month of such next Fiscal Year,
(iii) forecasted consolidated statements of cash flows of the Company and its
Subsidiaries for each Fiscal Quarter of such next Fiscal Year, (iv) forecasts
demonstrating projected compliance with the financial covenants set forth in
Section 8.13 herein for the upcoming Fiscal Year, and (v) forecasts
demonstrating adequate liquidity for the upcoming Fiscal Year, together, in each
case, with an explanation of the assumptions on which such forecasts are based
all in form and substance reasonably satisfactory to the Senior Administrative
Agent and accompanied by a certificate from a Financial Officer certifying that
the projections contained therein are based upon good faith estimates and
assumptions believed by the Company to be reasonable at the time made and at the
time of delivery thereof;

 

62



--------------------------------------------------------------------------------

(k) immediately upon becoming aware of the existence of any condition or event
which constitutes an Event of Default, a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;

(l) within 45 days after the end of each quarter, a real estate acquisition
report for the Company and its Subsidiaries detailing all real estate acquired
or obtained for such quarter and the total of such acquisitions on a year to
date basis through the end of such quarter, which includes (i) the total amount
of acreage or developed lots, both for such quarter and on a year to date basis
through the end of such quarter; (ii) the total dollar amount of such
acquisitions, both for such quarter and on a year to date basis through the end
of such quarter; (iii) the title and common name or subdivision name of such
real property, both for such quarter and on a year to date basis through the end
of such quarter; and (iv) a detailed listing of all Investments in Joint
Ventures; and

(m) at the request of the Senior Administrative Agent, such other information
the Senior Administrative Agent may from time to time reasonably require;

(n) within 45 days after the end of each month a report, in form satisfactory to
the Senior Administrative Agent, providing the profit margin for homes closed
that month of each (i) community or development in which the Company or any
Subsidiary thereof is currently operating and (ii) home series of the Company or
any Subsidiary thereof;

(o) within 15 Business Days after the end of each month, a calculation of the
Borrowing Base as of the end of such period, subject to final adjustment and
certification under subparagraph (b) above;

(p) within 45 days after the end of each month a report, in form satisfactory to
the Senior Administrative Agent, providing open hedging positions, including
notional amount, maturity, and such other information as the Senior
Administrative Agent shall reasonably request;

(q) unless Consolidated EBITDA of the Company is greater than zero ($0.00) for
each of the two immediately preceding Fiscal Quarters, on a bi-weekly basis (no
later than every other Friday thereafter), the Company agrees to prepare and
submit to the Senior Administrative Agent and the Lenders a weekly cash flow
report, for the 13 consecutive weeks beginning as of such date (such Friday).
Each such report shall be substantially similar in format to the weekly cash
flow report provided to the Senior Administrative Agent and the Lenders prior to
the Closing Date, and shall be otherwise in form satisfactory to the Senior
Administrative Agent;

(r) promptly, and in any event within 30 days of such occurrence, written notice
of any change (i) in any Loan Party’s corporate name, (ii) in any Loan Party’s
identity or corporate structure, or (iii) in any Loan Party’s Federal Taxpayer
Identification Number. The Company agrees not to effect or permit any change
referred to in clause (i) or (ii) of the preceding sentence unless all filings
have been made under the UCC or otherwise that are required for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all Collateral. The Company will
furnish to the Senior Administrative Agent prompt written notice of any Lien
(other than Liens permitted pursuant to

 

63



--------------------------------------------------------------------------------

Section 8.4) or claims made or asserted against any Collateral or interest
therein. The Company also agrees promptly to notify the Senior Administrative
Agent and the Administrative Agent in writing if any material portion of the
Collateral is lost, damaged or destroyed; and

(s) at the time of delivery of the annual financial statements with respect to
the preceding Fiscal Year pursuant to Section 9.1(i), the Company shall deliver
to the Senior Administrative Agent a certificate of a Financial Officer
(i) either confirming that there has been no change in the information contained
in the schedules to the Security Document since the Closing Date or the date of
the most recent certificate delivered pursuant to this Section 9.1(s) and/or
identifying such changes, or (ii) certifying that all UCC financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, have been filed of record in each governmental,
municipal or other appropriate office in each jurisdiction to the extent
necessary to protect and perfect the security interests under the Security
Documents for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).

 

9.2. Board Membership.

So long as the Original Term B Lenders hold at least fifty-one percent (51%) of
the outstanding principal amount of the Term B Loans, the Company shall permit
up to two representatives of the Original Term B Lenders (together, the
“Designated Board Members” and each individually, a “Designated Board Member”),
reasonably acceptable to the Company, to be designated to the Board of Directors
(at the option of the Original Term B Lenders) by the Original Term B Lenders.
The Company will use its best efforts to (i) effect the appointment of the
Designated Board Members and (ii) prevent the removal or replacement of the
Designated Board Members, without cause (including a violation of the Company’s
code of ethics), without the consent of the Original Term B Lenders. Upon the
nomination of a new Designated Board Member, the Company may determine if such
new nominee is reasonably acceptable to the Company. Any previously appointed
Designated Board Member who is nominated for re-election shall be deemed to be
reasonably acceptable to the Company unless material events which would change
such determination by the Company have occurred.

 

10. EVENTS OF DEFAULT

 

10.1. Nature of Events.

An “Event of Default” shall exist if any of the following occurs:

(a) the Company fails to make any payment of principal or interest (including,
without limitation, any payment or reduction required under Section 3.17 above)
or fails to reimburse the Senior Administrative Agent, the Administrative Agent
or any Lender pursuant to this Agreement or a holder of any Note, reimbursement
agreement, or guaranty agreement executed in connection with this Agreement on
or before five (5) days after the date any such payment or reimbursement is due;

(b) the Company fails to perform or observe any covenant contained in
Sections 8.2(d), 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.13,
8.14, 8.15, 8.16, 8.17, 8.19,

 

64



--------------------------------------------------------------------------------

8.20, 8.21, 8.24, 8.30, 8.31, 8.32 or 8.34 of this Agreement; provided, however;
that each of the Term B Lenders acknowledges and agrees that any Event of
Default arising out of the failure to perform or observe any financial covenant
contained in Section 8.13(a) shall not constitute an Event of Default with
respect to the Term B Loan Obligations;

(c) the Company fails to perform or observe any covenant contained in
Sections 8.18, 8.22, 8.23, 8.25, 8.26, 8.27, 8.29, or 8.33, and any such failure
continues for a period of ten (10) days;

(d) a default or event of default shall occur under any other Loan Document,
beyond any applicable notice or cure periods contained therein;

(e) the Company or any Subsidiary shall breach any other covenant, condition or
provision of this Agreement, any Note, any Security Document or any other Loan
Document not otherwise addressed in this Section 10.1, and such breach shall not
be remedied to Senior Administrative Agent’s satisfaction for a period of thirty
(30) days after the earlier of (i) written notice from the Senior Administrative
Agent or the Administrative Agent of such failure or breach or (ii) such failure
or breach shall first become known to any Financial Officer of the Company;

(f) any warranty, representation or other statement by or on behalf of the
Company contained in this Agreement or by a Subsidiary in any Loan Document or
in any instrument furnished by an officer thereof in compliance with or in
reference to this Agreement is false or misleading in any material respect on
the date made (or deemed made);

(g) the Company or any Material Subsidiary makes an assignment for the benefit
of creditors, or consents to the appointment of a trustee, receiver or
liquidator;

(h) bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings are instituted by the Company or any Material Subsidiary;

(i) bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings are instituted against the Company or any of the Subsidiaries, and
remain undismissed for a period of 90 days, or an order for relief shall be
entered in any of the foregoing;

(j) a final judgment or judgments for the payment of money aggregating in excess
of $1,000,000 in excess of applicable insurance coverage (as verified by the
Senior Administrative Agent) is or are outstanding against the Company or any of
the Subsidiaries, and such judgment or judgments have been outstanding for more
than 21 days from the date of entry and have not been discharged, stayed or
bonded in the full amount of such judgment or judgments;

(k) the Company’s audited financial statements referred to in
Section 9(i) above, or any discussion draft thereof, reflects that the Company’s
financial statement is a “qualified” statement and such circumstance has existed
for more than 48 hours;

(l) the Company or any Subsidiary fails to perform or observe any covenant not
specified in Section 10.1 (a) through (k) above in favor of the Administrative
Agent, the Senior Administrative Agent or any of the Lenders pursuant to any
Loan Document or any agreement,

 

65



--------------------------------------------------------------------------------

instrument, or document executed in connection with this Agreement, including,
without limitation, guaranty agreements, any interest rate contracts or
agreements relating to interest rate limitations or interest rate “swaps,” and
such failure continues for more than 30 days after such failure shall first
become known to any Financial Officer of the Company;

(m) any Change in Control shall occur;

(n) the Senior Administrative Agent and the Required Lenders shall determine
that a Material Adverse Effect has occurred;

(o) the loss, theft or substantial damage to the Collateral (to the extent such
loss is not covered by insurance) if the result of such event will be, in the
Senior Administrative Agent’s or the Required Lenders’ reasonable judgment, the
failure or inability of the Company or any of its Subsidiaries to continue
business operations in the normal course of its business within thirty (30) days
of the date of such event;

(p) at any time for any reason (i) any Security Document or any other Loan
Document ceases to be in full force and effect or the Company or any of its
Subsidiaries party thereto seeks to repudiate its obligations thereunder or any
Liens intended to be created thereby, or the Company or any such Subsidiary
seeks to render such Liens invalid or unperfected or (ii) Liens in favor of the
Senior Administrative Agent, the Administrative Agent, the Issuing Banks or any
Lender contemplated by any Security Document or other Loan Document shall, at
any time, for any reason, be invalidated or otherwise cease to be in full force
and effect, or such Liens shall be amended, hypothecated, subordinated,
terminated or discharged, or if any person is released from any of its covenants
or obligations under any Security Document or other Loan Document or shall not
have the priority contemplated hereby, by the Security Documents or by the other
Loan Documents;

(q) the Company or any Subsidiary shall fail to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) with respect to any Indebtedness (other than an Obligation) in excess
of the principal amount of $1,000,000, or any breach, default or event of
default shall occur, or any other condition shall exist under any instrument,
agreement or indenture pertaining to any such Indebtedness, if the effect
thereof is to cause an acceleration, mandatory redemption or other required
repurchase of such Indebtedness, or permit any holder of such Indebtedness to
accelerate the maturity of such Indebtedness or require the redemption or other
repurchase of such Indebtedness; or any such Indebtedness shall be otherwise
declared to be due and payable (by acceleration or otherwise) or required to be
prepaid, redeemed or otherwise repurchased by the Company or any such Subsidiary
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or

(r) In the case of the Term B Loan Obligations only, all or any part of the
Revolving Loan Obligations or the Term A Loan Obligations are accelerated.

 

10.2. Default Remedies.

(a) Acceleration and Termination. Upon the occurrence of any Event of Default
described in Sections 10.1(g), (h), or (i), the Revolving Loan Commitments shall
automatically

 

66



--------------------------------------------------------------------------------

and immediately terminate and the unpaid principal amount of, and any and all
accrued interest (including any accrued interest at the Default Rate) on, the
Obligations and all accrued fees shall automatically become immediately due and
payable, without presentment, demand, or protest or other requirements of any
kind, all of which are hereby expressly waived by the Company; and upon the
occurrence of any other Event of Default, the Senior Administrative Agent shall
at the request, or may with the consent, of the Required Lenders, by written
notice to the Company (i) declare the imposition of the Default Rate,
(ii) declare that all or any portion of the Revolving Loan Commitments are
terminated, in which case the Revolving Loan Commitments and the obligations of
each Lender to make any Revolving Loan hereunder and of each Lender or either
Issuing Bank to procure, issue, extend or participate, as the case may be, in
any Letter of Credit not then issued shall immediately terminate, (iii) declare
the unpaid principal amount of, and any and all accrued and unpaid interest, on
the Obligations to be immediately due and payable, without presentment, demand
or protest or any requirements of any kind, all of which are hereby expressly
waived by the Company, and (iv) commence any enforcement action against the
Collateral pursuant to any Security Document, any other Loan Document or
pursuant to applicable law, including, without limitation, causing all or any
part of the Collateral to be transferred or registered in its name or in the
name of any other person, firm or corporation, with or without designation of
the capacity of such nominee, all without presentment, demand, protest, or
notice of any kind (except as required by applicable law), each of which is
hereby expressly waived.

(b) Deposit for Letters of Credit. In addition, within five days after the
occurrence of an Event of Default, the Company shall, promptly upon demand by
the Senior Administrative Agent, in its sole discretion, deliver to the Senior
Administrative Agent (or, at the discretion of the Senor Administrative Agent,
deliver to the Administrative Agent) additional Cash Collateral in such form as
requested by the Senior Administrative Agent, together with such endorsements,
and execution and delivery of such documents and instruments as the Senior
Administrative Agent may request in an aggregate stated amount which, when added
to the Cash Collateral already held by any of the Issuing Banks, shall be equal
to not more than 105% of the then outstanding Letter of Credit Obligations. Any
such Cash Collateral shall be promptly returned to the Company upon the
satisfaction or expiration of the Letter of Credit Obligations.

(c) Nonwaiver; Remedies Cumulative. No course of dealing on the part of the
Senior Administrative Agent, the Administrative Agent or any Lender, nor any
delay or failure on the part of the Senior Administrative Agent, the
Administrative Agent or any Lender in exercising any rights, powers or
privileges hereunder, shall operate as a waiver of such rights, powers or
privileges or otherwise prejudice any of the Senior Administrative Agent’s, the
Administrative Agent’s or the Lenders’ rights and remedies hereunder; nor shall
any single or partial exercise thereof preclude any further exercise thereof or
the exercise of any other right, power or privilege by the Senior Administrative
Agent, the Administrative Agent or each Lender. No right or remedy conferred
upon or reserved to the Senior Administrative Agent, the Administrative Agent or
any Lender under this Agreement is intended to be exclusive of any other right
or remedy, and every right and remedy shall be cumulative and in addition to
every other right or remedy given hereunder or now or hereafter existing under
any applicable law. Every right and remedy given by this Agreement or by
applicable law to the Senior Administrative Agent, the Administrative Agent or
any Lender may be exercised from time to time and as often as may be deemed
expedient by the Senior Administrative Agent, the Administrative Agent or any
Lender.

 

67



--------------------------------------------------------------------------------

(d) Right of Set-Off. Upon the occurrence and during the continuance of any
Event of Default hereunder, the Senior Administrative Agent, the Administrative
Agent and each Lender, and any of them, subject to the terms of this Agreement,
are hereby authorized at any time and from time to time, without notice to the
Company (any such notice being expressly waived by the Company) and to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Senior Administrative Agent, the
Administrative Agent or each Lender, or any of them to or for the credit or the
account of the Company against any and all of the obligations of the Company now
or hereafter existing under this Agreement, irrespective of whether or not the
Senior Administrative Agent, the Administrative Agent or any Lender shall have
made any demand hereunder and although such obligations may be unmatured.

(e) Payment of Premiums. In the event of any acceleration of the maturity of the
Loans pursuant to Section 10.2(a) or otherwise, the Company shall pay to (i) the
Term A Lenders the Term A Loan Applicable Prepayment Premium and (ii) the Term B
Lenders the Term B Loan Make-Whole Premium (in the event such acceleration
occurs on or prior to the eighteen (18) month anniversary of the Closing Date)
or the Term B Loan Applicable Prepayment Premium in the event such acceleration
occurs after the eighteen (18) month anniversary of the Closing Date), as
applicable.

 

10.3. Application of Payments.

After the occurrence and during the continuance of an Event of Default, the
Senior Administrative Agent may, and upon the acceleration of the Obligations or
at the written direction of the Required Lenders, which direction shall be
consistent with the last sentence of this Section 10.3, shall, apply all
payments, other than any payment made as a result of offset from a L/C Cash
Collateral Account while any Letter of Credit Obligation is outstanding, and
prepayments in respect of any Obligations and all funds on deposit in the
following order:

(a) first, to pay interest on and then principal of any portion of the Loans
which the Senior Administrative Agent may have advanced on behalf of any Lender
for which the Senior Administrative Agent has not then been reimbursed by such
Lender or the Company;

(b) second, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Senior Administrative Agent;

(c) third, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Administrative Agent;

(d) fourth, ratably to pay Obligations in respect of any fees, expenses,
premiums (including the Term A Loan Applicable Prepayment Premium),
reimbursements or indemnities then due to the Revolving Lenders, the Term A
Lenders and the Issuing Banks, as the case may be in connection with the First
Lien Loans and Letter of Credit Obligations, as the case may be;

(e) fifth, ratably to pay any interest due in respect of Reimbursement
Obligations;

(f) sixth, ratably to pay interest due in respect of the First Lien Loans;

 

68



--------------------------------------------------------------------------------

(g) seventh, ratably to pay or prepay principal outstanding on Reimbursement
Obligations;

(h) eighth, ratably to pay or repay principal outstanding or the First Lien
Loans and to provide Cash Collateral (to the extent not previously provided) for
undrawn Letters of Credit and to the ratable payment of Hedging Obligations of
the Lenders in respect of the First Lien Loans and Cash Management Obligations;

(i) ninth, to pay Obligations in respect of any fees, expenses, premiums
(including the Term B Loan Applicable Prepayment Premium or Term B Loan
Make-Whole Premium, as applicable), reimbursements or indemnities then due to
the Term B Lenders in connection with the Term B Loans ;

(j) tenth, ratably to pay interest due in respect of the Term B Loans;

(k) eleventh, ratably to pay or prepay principal outstanding on the Term B
Loans;

(l) twelfth, to the ratable payment of Hedging Obligations of the Lenders in
respect of the Term B Loans;

(m) thirteenth, to the ratable payment of all other Obligations and Related
Obligations owing to the Lenders from the Company or any Subsidiary thereof; and

(n) fourteenth, to the Company or such other Person entitled thereto under
applicable law.

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of an Event of Default) by the Company, all principal payments in
respect of the Loans shall be applied first to repay outstanding Base Rate Loans
of the relevant class of Loans. The order of priority set forth in this
Section 10.3 and the related provisions of this Agreement are set forth solely
to determine the rights and priorities of the Senior Administrative Agent, the
Administrative Agent, the Lenders, and the Issuing Banks as among themselves.
All payments in respect of any Obligations to be made to the Lenders pursuant to
this Section 10.3 shall be allocated by the Senior Administrative Agent among
such of the Lenders, the Senior Administrative Agent, the Administrative Agent
and the Issuing Banks as are entitled thereto, and, if to the Lenders, in
proportion to their respective Pro Rata Shares and pursuant to the applicable
wire instructions received from each such Person in writing.

 

11. THE AGENTS

 

11.1. Appointment.

The Senior Administrative Agent hereby designates and appoints Huntington as
“Administrative Agent” hereunder and under each of the Loan Documents. The
Administrative Agent is a collateral agent and representative of the Senior
Administrative Agent and the Lenders within Section 9-102(a)(72)(E) of the UCC.
The Administrative Agent agrees to act as such contractual representative upon
the express conditions contained herein and in the other Loan Documents.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly

 

69



--------------------------------------------------------------------------------

understood and agreed that the Administrative Agent shall not have any fiduciary
responsibilities to the Senior Administrative Agent any Lender or to the Company
or any Subsidiary of the Company by reason of this Agreement and that the
Administrative Agent is merely acting as the representative of the Senior
Administrative Agent with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby designates
and appoints Silver Point as “Senior Administrative Agent” hereunder and under
each of the other Loan Documents and the Required Lenders, on behalf of the
Lenders, hereby authorize Silver Point, in such capacity, to act as agent for
each such Lender and the agent of each other Lender in accordance with the terms
hereof and the other Loan Documents. The Senior Administrative Agent hereby
agrees to act upon the express conditions contained herein and the other Loan
Documents, as applicable. In its capacity as the Lenders’ contractual
representative, (i) the Senior Administrative Agent shall not assume any
fiduciary duties to any of the Lenders, (ii) the Senior Administrative Agent is
a “representative” of the Lenders within the meaning of Section 9-102(a)(72)(E)
of the Uniform Commercial Code, and (iii) the Senior Administrative Agent is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Each of the Lenders hereby agrees to assert no claim against the Senior
Administrative Agent or the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives. Notwithstanding the use of the defined term “Senior
Administrative Agent,” it is expressly understood and agreed that the Senior
Administrative Agent shall not have any fiduciary responsibilities to any Lender
or to the Company or any Subsidiary of the Company by reason of this Agreement
and that the Senior Administrative Agent is merely acting as the representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents.

 

11.2. Powers.

The Senior Administrative Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Senior Administrative
Agent or the Administrative Agent by the terms of each thereof, together with
such powers as are reasonably incidental thereto. The Senior Administrative
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Senior Administrative Agent.
Notwithstanding any other provision herein or in any other Loan Document to the
contrary and any other authority it may have previously been granted under any
Loan Document, the Administrative Agent hereby agrees that it shall take action
or exercise any authority granted to it hereunder and under the other Loan
Documents or any other rights or powers available to it under applicable law
only upon the express instruction and direction of the Senior Administrative
Agent and that it shall not exercise such authority, rights or powers or take
any such action unless so instructed or directed by the Senior Administrative
Agent. The Administrative Agent shall have no implied duties to the Lenders, or
any obligation to the Lenders to take any action under this Agreement or any
Loan Document except any action specifically requested by the Senior
Administrative Agent or provided by the Loan Documents to be taken by the
Administrative Agent.

 

70



--------------------------------------------------------------------------------

11.3. General Immunity.

None of the Senior Administrative Agent, the Administrative Agent or any of
their respective directors, officers, agents or employees shall be liable to any
or all of the Company, any Subsidiary of the Company or the Lenders for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Documents or in connection herewith or therewith, except, with respect to
any actions of any such Person, to the extent that such action or inaction is
found in a final judgment by a court of competent jurisdiction to have arisen
solely from the gross negligence or willful misconduct of such Person.

 

11.4. No Responsibility for Loans, Recitals.

None of the Senior Administrative Agent, the Administrative Agent or any of
their respective directors, officers, or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Documents or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Documents, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Section 6, except
receipt of items required to be delivered to the Senior Administrative Agent; or
(d) the validity, effectiveness or genuineness of any Loan Documents or any
other instrument or writing furnished in connection therewith. Neither the
Senior Administrative Agent nor the Administrative Agent shall have any duty to
disclose to the Lenders information that is not required to be furnished by the
Company to the Senior Administrative Agent or Administrative Agent, as the case
may be, at such time, but is voluntarily furnished by the Company to the Senior
Administrative Agent or the Administrative Agent, as the case may be (either in
its capacity as the Senior Administrative Agent or the Administrative Agent, as
the case may be, or in its individual capacity).

 

11.5. Action on Instructions of Lenders.

The Senior Administrative Agent and the Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by the
Required Lenders or, in the case of any act or failure to act calculated to give
rise to any of the events or circumstances described in clauses (a) through
(e) of Section 13.4, each affected Lender, and such instructions and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders
and on all holders of Notes. The Senior Administrative Agent and the
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Documents unless each of them shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, costs and expense that it may incur by reason of taking or
continuing to take any such action.

 

11.6. Employment of Agents and Counsel.

The Senior Administrative Agent and the Administrative Agent may execute any of
their duties as Senior Administrative Agent and Administrative Agent,
respectively, by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
them or their respective authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by either of them with reasonable

 

71



--------------------------------------------------------------------------------

care. The Senior Administrative Agent and the Administrative Agent shall be
entitled to advice of counsel concerning all matters pertaining to the agency
hereby created and their respective duties hereunder and under any other Loan
Documents.

 

11.7. Reliance on Documents, Counsel.

Each of the Senior Administrative Agent and the Administrative Agent shall be
entitled to rely upon any note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect of
legal matters, upon the opinion of counsel selected by the Senior Administrative
Agent or the Administrative Agent, as the case may be, which counsel may be
employees of such Person.

 

11.8. Reimbursement and Indemnification.

The Lenders agree to reimburse and indemnify ratably in proportion to their
respective Commitments the Senior Administrative Agent and the Administrative
Agent (a) for any amounts not reimbursed by the Company for which the Senior
Administrative Agent or the Administrative Agent, as the case may be, is
entitled to reimbursement by the Company under the Loan Documents, (b) for any
amounts not reimbursed by the Company for any other expenses incurred by the
Senior Administrative Agent or the Administrative Agent, as the case may be, on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents, and (c) for any amounts
not reimbursed by the Company for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Senior Administrative Agent or the Administrative Agent, as the case
may be, in any way relating to or arising out of the Loan Documents or any other
document delivered in connection therewith or the transactions contemplated
thereby, or the enforcement of any of the terms thereof or of any such other
documents, provided that no Lender shall be liable for any of the foregoing to
the extent they are determined in a final judgment of a court of competent
jurisdiction to have arisen solely from the gross negligence or willful
misconduct of the Senior Administrative Agent or the Administrative Agent, as
the case may be. The obligations of the Lenders under this Section 11.8 shall
survive payment of the Obligations and termination of this Agreement.

 

11.9. Rights as a Lender.

In the event the Senior Administrative Agent or the Administrative Agent, as the
case may be, is a Lender, such Person shall have the same rights and powers
hereunder and under any other Loan Documents as any Lender and may exercise the
same as though it were not the Senior Administrative Agent or the Administrative
Agent, as the case may be, and the term “Lender” or “Lenders” shall at any time
when the Senior Administrative Agent or the Administrative Agent, as the case
may be, is a Lender, unless the context otherwise indicates, include the Senior
Administrative Agent or the Administrative Agent, as the case may be, in its
individual capacity. The Senior Administrative Agent and the Administrative
Agent may accept deposits from, lend money to, and generally engage in any kind
of trust, debt, equity or other transaction, in addition to those contemplated
by this Agreement or any other Loan Documents, with the Company or

 

72



--------------------------------------------------------------------------------

any of its Subsidiaries in which the Company or any of its Subsidiaries is not
restricted hereby from engaging with any other Person. Neither the Senior
Administrative Agent nor the Administrative Agent, as the case may be, in its
individual capacity, is obligated to remain a Lender, provided, however, that in
the event that the Senior Administrative Agent or any affiliate or the
Administrative Agent or any affiliate, as the case may be, ceases to be a Lender
or an Issuing Bank hereunder, the Required Lenders may remove the Senior
Administrative Agent or the Administrative Agent, as the case may be, and
appoint a successor Senior Administrative Agent or the Administrative Agent, as
the case may be, if no Event of Default has occurred and is continuing, with the
consent of the Company and, in the case of any removal of the Administrative
Agent, the Senior Administrative Agent.

 

11.10.  Lender Credit Decision.

Each Lender acknowledges that it has, independently and without reliance upon
the Senior Administrative Agent, the Administrative Agent or any other Lender
and based on the financial statements prepared by the Company or any Subsidiary
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Senior Administrative Agent, the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.

 

11.11.  Successor Senior Administrative Agent; Successor Administrative Agent.

(a) Successor Senior Administration Agent. The Senior Administrative Agent may
resign at any time by giving written notice thereof to the Lenders, the
Administrative Agent and the Company, such resignation to be effective upon the
appointment of a successor Senior Administrative Agent or, if no successor
Senior Administrative Agent has been appointed, 45 days after the resigning
Senior Administrative Agent gives notice of its intention to resign. Upon any
such resignation, the Required Lenders shall have the right to appoint, on
behalf of the Lenders, a successor Senior Administrative Agent. If no successor
Senior Administrative Agent shall have been so appointed by the Required Lenders
within 30 days after the resigning Senior Administrative Agent’s giving notice
of its intention to resign, then the resigning Senior Administrative Agent may
appoint, on behalf of the Lenders, a successor Senior Administrative Agent. If
the Senior Administrative Agent has resigned and no successor Senior
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Senior Administrative Agent hereunder, and the Company shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Senior
Administrative Agent shall be deemed to be appointed hereunder until such
successor Senior Administrative Agent has accepted the appointment and, if no
Event of Default or Potential Default has occurred and is continuing, the
Company has consented to such appointment. Upon the acceptance of any
appointment as Senior Administrative Agent hereunder by a successor Senior
Administrative Agent, such successor Senior Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Senior Administrative Agent, and, in the event that Silver
Point is both (i) the resigning Senior Administrative Agent or has been removed
pursuant to the terms hereof,

 

73



--------------------------------------------------------------------------------

and (ii) has procured Letters of Credit hereunder, such successor shall be
obligated upon the request of Silver Point to issue substitute Letters of Credit
for the outstanding Letters of Credit procured by Silver Point, in its capacity
as an Issuing Bank hereunder, or otherwise to provide credit assurance
satisfactory to Silver Point in its capacity as an Issuing Bank with respect to
such outstanding Letters of Credit. Upon the effectiveness of the resignation of
the Senior Administrative Agent, the resigning Senior Administrative Agent shall
be discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of a Senior Administrative
Agent, the provisions of this Section 11.11 shall continue in effect for the
benefit of such Senior Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Senior Administrative Agent
hereunder and under the other Loan Documents.

(b) Successor Administrative Agent. The Administrative Agent may resign at any
time by giving 30 days’ prior written notice thereof to the Senior
Administrative Agent, the Lenders and the Company, such resignation to be
effective upon the appointment of a successor Administrative Agent. Upon any
such resignation, the Senior Administrative Agent or the Required Lenders shall
have the right to appoint, on behalf of the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Senior Administration Agent or the Required Lenders within 30 days after the
resigning Administrative Agent’s giving notice of its intention to resign, then
the resigning Administrative Agent may appoint, on behalf of the Lenders, a
successor Administrative Agent. No successor Administrative Agent shall be
deemed to be appointed hereunder until such successor Administrative Agent has
accepted the appointment, the Senior Administrative Agent has consented to such
appointment and, if no Event of Default or Potential Default has occurred and is
continuing, the Company has consented to such appointment. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Administrative Agent, and, in the event that Huntington is both
(i) the resigning Administrative Agent or has been removed pursuant to the terms
hereof, and (ii) has issued Letters of Credit hereunder, such successor shall be
obligated upon the request of Huntington to issue substitute Letters of Credit
for the outstanding Letters of Credit issued by Huntington, in its capacity as
an Issuing Bank hereunder, or otherwise to provide credit assurance satisfactory
to Huntington in its capacity as an Issuing Bank with respect to such
outstanding Letters of Credit. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents. After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Section 11.11 shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents.

 

11.12.  Ratable Payments.

Subject to the provisions of Section 10.3 above, and except as otherwise
provided herein, all payments and any other amounts received by the Senior
Administrative Agent from or for the benefit of the Company shall be applied
first, to pay principal of and interest on any portion of the Loans which the
Senior Administrative Agent may have advanced pursuant to the express provisions
of this Agreement on behalf of any Lender, for which the Senior Administrative

 

74



--------------------------------------------------------------------------------

Agent has not then been reimbursed by such Lender or the Company, and second, to
pay all other Obligations then due and payable in accordance with this
Agreement. Payments in respect of Loans received by the Senior Administrative
Agent shall be distributed to each Lender in accordance with such Lender’s Pro
Rata Share, and all payments of fees and all other payments in respect of any
other Obligation shall be allocated among such of the Lenders and the Issuing
Banks as are entitled thereto, and, if to the Lenders, in proportion to their
respective Pro Rata Shares. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 3.7, 3.10 or 3.14) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share of the applicable class of Loans. If any Lender, whether
in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral in respect of their Pro Rata Shares. In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

 

11.13.  Relations Among Lenders.

Each of the Administrative Agent, the Lenders and the Issuing Banks agrees that
it shall not take any legal action, nor institute any actions or proceedings
(other than offset or setoff), against the Company or any Subsidiary or with
respect to any Collateral without the prior written consent of the Senior
Administrative Agent and the Required Lenders. Without limiting the generality
of the foregoing, no Lender may accelerate or otherwise enforce its portion of
the Obligations, or terminate its Revolving Loan Commitment, except in
accordance with Section 10.2(a) or a setoff permitted under Section 10.2(d).

 

11.14.  Concerning the Collateral and the Loan Documents.

(a) Authority. Each of the Lenders and each of the Issuing Banks authorizes and
directs each of the Senior Administrative Agent and the Administrative Agent to
enter into the Loan Documents relating to the Collateral for the benefit of the
Lenders and such Issuing Banks. Each of the Lenders and Issuing Banks agrees
that any action taken by the Senior Administrative Agent, the Administrative
Agent or the Required Lenders (or, where required by the express terms hereof, a
different proportion of the Lenders) in accordance with the provisions hereof or
of the other Loan Documents, and the exercise by the Senior Administrative
Agent, the Administrative Agent or the Required Lenders (or, where so required,
such different proportion) of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Lenders and Issuing Banks. Without limiting the
generality of the foregoing, each of the Senior Administrative Agent and the
Administrative Agent shall have the right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuing Banks with
respect to all payments and collections arising in connection herewith and with
the Loan Documents relating to the Collateral; (ii) execute and deliver each
Loan Document relating to the Collateral and accept delivery of each such
agreement delivered by the Company or any of its Subsidiaries; (iii) act as
collateral agent for the Lenders and the Issuing Banks for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein, provided, however, each of the

 

75



--------------------------------------------------------------------------------

Senior Administrative Agent and the Administration Agent hereby appoints,
authorizes and directs each Lender to act as collateral sub-agent for the Senior
Administrative Agent, the Administrative Agent, the Lenders and the Issuing
Banks for purposes of the perfection of all security interests and Liens with
respect to the Company’s and its Subsidiaries’ respective deposit accounts
maintained with, and cash and Cash Equivalents held by, such Lender;
(iv) manage, supervise and otherwise deal with the Collateral; (v) take such
action as is necessary or desirable to maintain the perfection and priority of
the security interests and Liens created or purported to be created by any Loan
Document; and (vi) except as may be otherwise specifically restricted by the
terms hereof or of any other Loan Document, exercise all remedies given to the
Senior Administrative Agent, the Administrative Agent, the Lenders or the
Issuing Banks with respect to the Collateral under the Loan Documents relating
thereto, under applicable law or otherwise.

(b) Release of Collateral. Each of the Lenders, the Issuing Banks and any holder
of any Note hereby directs the Senior Administrative Agent to direct the
Administrative Agent to release any Lien held by the Administrative Agent:

(i) against all of the Collateral, upon final payment in full of the Obligations
and termination hereof;

(ii) against any part of the Collateral sold or disposed of by the Company or
any of its Subsidiaries, if such sale or disposition is permitted by Section 5.3
or 8.3 (or permitted pursuant to a waiver or consent to a transaction otherwise
prohibited by such Section) or, if not pursuant to such sale or disposition,
against any other part of the Collateral if such release is consented to by the
Required Lenders; and

(iii) against any Real Property Parcel listed on Schedule 8.3 at the request of
the Company at any time on or after the Closing Date.

In addition, each of the Lenders and each of the Issuing Banks hereby directs
the Senior Administrative Agent to cause the Administrative Agent to execute and
deliver or file any such termination and partial release statement and release
of mortgage and to do such any such other act as is necessary to release Liens
to be released pursuant to this Section 11.14(b) promptly upon the effectiveness
of any such release.

(c) No Duty to Act. Neither the Senior Administrative Agent nor the
Administrative Agent shall be required to execute any such document on terms
which, in the Senior Administrative Agent’s or the Administrative Agent’s
opinion, as the case may be, would expose the Senior Administrative Agent or the
Administrative Agent, as the case may be, to liability or create any obligation
or entail any consequence other than the release of such Liens without recourse
or warranty, provided, however, that any such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
the Company or any of its Subsidiaries in respect of) all interests retained by
the Company or any of its Subsidiaries, including (without limitation) the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

 

76



--------------------------------------------------------------------------------

(d) No Obligation. Neither the Senior Administrative Agent nor the
Administrative Agent shall have any obligation whatsoever to any Lender or to
any other Person to assure that the Collateral exists or is owned by the Company
or any of its Subsidiaries or is cared for, protected or insured or has been
encumbered or that the Liens granted to the Administrative Agent herein or
pursuant to the Loan Documents have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Senior Administrative Agent
and/or the Administrative Agent in this Section 11.14 or in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Senior Administrative Agent
and/or, subject to Section 11.2, the Administrative Agent may act in any manner
as either the Senior Administrative Agent or the Administrative Agent, as the
case may be, may deem appropriate, each in its sole discretion, and that neither
the Senior Administrative Agent nor the Administrative Agent shall have any duty
or liability whatsoever to any Lender.

(e) Collateral Matters Relating to Related Obligations. The benefit of the Loan
Documents and the provisions of this Agreement relating to the Collateral shall
extend to and be available to any Lender in respect of any Secured Obligation
(“Related Obligation”) which arises under (i) the Replacement Letter of Credit
Facility, and/or (ii) any Hedging Obligation in respect of the Loans and Cash
Management Obligation, solely on the condition and understanding, as among the
Senior Administrative Agent, the Administrative Agent and all holders of any
Related Obligations, that (I) the Related Obligations shall be entitled to the
benefit of the Collateral to the extent expressly set forth in this Agreement
and the Loan Documents, and to such extent the Senior Administrative Agent and
the Administrative Agent shall hold, and have the right and power to act with
respect to, the Collateral on behalf of and as agent for any holder of a Related
Obligation; but each of the Senior Administrative Agent and the Administrative
Agent are otherwise acting solely as agent for the Lenders and the Issuing Banks
and shall have no fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or other obligations whatsoever to any holder of a Related
Obligation; and (II) all matters, acts and omissions relating in any manner to
the Collateral, or the omission, creation, perfection, priority, abandonment or
release of any Lien, shall be governed solely by the provisions of this
Agreement and the Loan Documents, and no separate Lien, right, power or remedy
shall arise or exist in favor of any holder of a Related Obligation under any
separate instrument or agreement or in respect of any such Related Obligation;
and (III) each holder of a Related Obligation shall be bound by all actions
taken or omitted, in accordance with the provisions of this Agreement and the
Loan Documents, by the Senior Administrative Agent, the Administrative Agent or
the Required Lenders, each of whom shall be entitled to act at its sole
discretion and exclusively in its own interest given its own Revolving Loan
Commitment and its own interest in the Loans, Letter of Credit Obligations and
other Obligations to it arising under this Agreement or the other Loan
Documents, without any duty or liability to any holder or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby; and (IV) no holder of any
Related Obligation (except the Senior Administrative Agent, the Administrative
Agent and the Lenders, to the extent set forth in this Agreement) shall have any
right to be notified of, or to direct, require or be heard with respect to, any
action taken or omitted in respect of the Collateral or under this Agreement or
the Loan Documents; and (V) no holder of any Related Obligation shall exercise
any right of setoff, banker’s Lien or similar right except as expressly provided
in Section 10.2(d).

 

77



--------------------------------------------------------------------------------

12. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1. Successors and Assigns.

The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of the Company, the Senior Administrative Agent, the
Administrative Agent and the Lenders and their respective successors and
assigns, except that (a) the Company shall not have the right to assign its
rights or obligations under the Loan Documents without the consent of all of the
Lenders and (b) any assignment by any Lender must be made in compliance with
Section 12.3. Notwithstanding clause (b) of the preceding sentence, any Lender
may at any time, without the consent of the Company or the Senior Administrative
Agent, assign all or any portion of its rights under this Agreement and its
Notes to a Federal Reserve Bank for the purpose of securing loans from such
Federal Reserve Bank to any such Lender; provided, however, that no such
assignment shall release the transferor Lender from its obligations hereunder.
The Senior Administrative Agent may treat the payee of any Note as the owner
thereof for all purposes hereof unless and until such payee complies with
Section 12.3 in the case of an assignment thereof or, in the case of any other
transfer, a written notice of the transfer is filed with the Senior
Administrative Agent. Any assignee or transferee of a Note agrees by acceptance
thereof to be bound by all the terms and provisions of the Loan Documents. Any
request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the holder of any Note, shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Note or of any Note or Notes issued in exchange therefor.

 

12.2. Participations.

(a) Permitted Participants; Effect. Any Lender, in the ordinary course of its
business and in accordance with the applicable law, at any time may sell to one
or more entities (each such entity being referred to herein as a “Participant”)
participating interests in any Loan owing to such Lender, any Note held by such
Lender, any interest in Letters of Credit held by such Lender, the Revolving
Loan Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the holder of any such Note for all purposes under the Loan Documents, all
amounts payable by the Company under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Company and the
Senior Administrative Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents. The participation agreement effecting the sale of any participating
interest shall contain a representation by the Participant to the effect that
none of the consideration used to make the purchase of the participating
interest in the Revolving Loan Commitment, Loans and interests in Letters of
Credit under such participation agreement are “plan assets” as defined under
ERISA and that the rights and interests of the Participant in and under the Loan
Documents will not be “plan assets” under ERISA.

 

78



--------------------------------------------------------------------------------

(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents.

(c) Benefit of Setoff. The Company agrees that to the extent permitted by
applicable law each Participant shall be deemed to have the right of setoff
provided in Section 10.2(d) in respect of its participating interest in amounts
owing under the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents, provided that each Lender shall retain the right of setoff provided
in Section 10.2(d) with respect to the amount of participating interests sold to
each Participant. The Lenders agree to share with each Participant, and each
Participant shall be deemed to agree, by exercising the right of setoff provided
in Section 10.2(d) to share with each Lender, any amount received pursuant to
the exercise of its right of setoff, such amounts to be shared in accordance
with Section 10.2(d) as if each Participant were a Lender.

 

12.3. Assignments.

(a) Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other Persons (“Purchasers”) all or any part of its Revolving Loan
Commitment and outstanding Loans and interests in the Letters of Credit,
together with its rights and obligations under the Loan Documents with respect
thereof; provided, however, that (i) each such assignment shall be of a
constant, and not a varying percentage of all of the assigning Lender’s rights
and obligations so assigned; (ii) the amount of the Revolving Loan Commitment of
the assigning Lender being assigned pursuant to each such assignment (determined
as of the date of such assignment) may be in the amount of such Lender’s entire
Revolving Loan Commitment but otherwise shall not be less than $5,000,000 or an
integral multiple of $1,000,000 in excess of that amount; and
(iii) notwithstanding the foregoing clause (ii), (A) if the assignment is made
to a Lender, the amount of the Revolving Loan Commitment assigned shall not be
less than $5,000,000 or an integral multiple thereof and (B) if the assignment
is made pursuant to Section 3.14, the Revolving Loan Commitment assigned may be
in the amount of the relevant Lender’s entire remaining Revolving Loan
Commitment; (iii) the amount of the Term A Loans or Term B Loans of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of such assignment) may be in the amount of such Lender’s entire
Term B Loans but otherwise shall not be less than $5,000,000 or an integral
multiple of $1,000,000 in excess of that amount; and (iv) notwithstanding the
foregoing clause (iii), (A) if the assignment is made to a Lender, the amount of
the Term A Loans or Term B Loans assigned shall not be less than $5,000,000 or
an integral multiple thereof and (B) if the assignment is made pursuant to
Section 3.14, Term A Loans or Term B Loans assigned may be in the amount of the
relevant Lender’s entire remaining outstanding principal amount of such Term A
Loans or Term B Loans. Any such assignment shall be substantially in the form of
Exhibit E hereto or in such other form as may be agreed to by the parties
thereto. The consent of the Senior Administrative Agent shall be required prior
to an assignment becoming effective with respect to a Purchaser which is not a
Lender. Such consent shall not be unreasonably withheld. So long as no Potential
Default or Event of Default has occurred and is continuing, any assignment of
Revolving Loans and Revolving Loan Commitments shall be made to an Eligible
Assignee.

 

79



--------------------------------------------------------------------------------

(b) Effect; Effective Date. The Senior Administrative Agent shall maintain at
its principal office a register for the recordation of the names and addresses
of Lenders and the Issuing Banks and the outstanding Loans and Revolving Loan
Commitment of, and Letter of Credit Obligations with respect to, each such
Person from time to time (the “Register”). Following delivery to the Senior
Administrative Agent of a notice of assignment, substantially in the form
attached to Exhibit E hereof (a “Notice of Assignment”), together with any
consent of the Senior Administrative Agent required by Section 12.3(a), and
payment by the Purchaser of a $5,000 fee (which the Company shall not be
obligated to pay or reimburse) to the Senior Administrative Agent for processing
such assignment, upon the date certain specified in such Notice of Assignment
and recording of the information contained in the Notice of Assignment in the
Register, such assignment shall become effective (the “Effective Assignment
Date”). The Notice of Assignment shall contain a representation by the Purchaser
to the effect that none of the consideration used to make the purchase of the
Revolving Loan Commitment, Loans and interests in the Letters of Credit, as the
case may be, under the applicable assignment agreement are “loan assets” as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA. On and after the
Effective Assignment Date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Documents
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party hereto and thereto, and no further consent or action by the Company, the
Lenders or the Senior Administrative Agent shall be required to release the
transferor Lender with respect to the percentage of the aggregate Revolving Loan
Commitments or outstanding Term Loans assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 12.3(b)
the transferor Lender, the Senior Administrative Agent, and the Company shall
make appropriate arrangements so that replacement Notes are issued to such
transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting its
Revolving Loan Commitment or outstanding Loans, as adjusted pursuant to such
assignment.

 

12.4. Dissemination of Information.

The Company authorizes each Lender to disclose to any Participant or Purchaser
or any other person acquiring an interest in the Loan Documents by operation of
law (each a “Transferee”) and any prospective Transferee any and all information
in such Lender’s possession concerning the creditworthiness of the Company and
its Subsidiaries; provided that each Transferee and prospective Transferee
agrees to be bound by Section 13.10 hereof.

 

13. NOTICES AND GENERAL PROVISIONS

 

13.1. Notices.

(a) Giving Notice. All notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing or by
telex or by facsimile and addressed or delivered to such party at its address
set forth on Appendix B attached

 

80



--------------------------------------------------------------------------------

hereto and made a part hereof, or at such other address as may be designated by
such party in a notice to the other parties. Any notice, if mailed and properly
addressed with postage prepaid, shall be deemed given when received; any notice,
if transmitted by telex or facsimile, shall be deemed given when transmitted.

(b) Change of Address. The Company, the Senior Administrative Agent, the
Administrative Agent and any Lender may each change the address for service of
notice upon it by a notice in writing to the other parties hereto.

 

13.2. Reproduction of Documents.

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications which may hereafter be executed,
(b) documents received by the Senior Administrative Agent or any Lender at the
closing or otherwise, and (c) financial statements, certificates and other
information previously or hereafter furnished to the Senior Administrative Agent
or any Lender, may be reproduced by the Senior Administrative Agent or any
Lender by any photographic, photostatic, microfilm, microcard, miniature
photographic or other similar process and the Senior Administrative Agent or any
Lender may destroy any original document so reproduced. The Company agrees and
stipulates that any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by the
Senior Administrative Agent or any Lender in the regular course of business) and
that any enlargement, facsimile or further reproduction of such reproduction
shall likewise be admissible in evidence.

 

13.3. Survival.

All warranties, representations, and covenants made by the Company herein or on
any certificate or other instrument delivered by it or on its behalf under this
Agreement shall be considered to have been relied upon by the Senior
Administrative Agent and each Lender and shall survive the closing of the
Obligations regardless of any investigation made by the Senior Administrative
Agent or any Lender on their behalf. All statements in any such certificate or
other instrument shall constitute warranties and representations by the Company.
This Agreement shall inure to the benefit of and be binding upon the heirs,
successors and assigns of each of the parties.

 

13.4. Amendments.

Subject to the provisions of this Section 13.4, the Required Lenders (or the
Senior Administrative Agent with the consent in writing of the Required Lenders)
and the Company may enter into written agreements supplemental hereto for the
purpose of adding to or modifying any provisions of the Loan Documents or
changing in any manner the rights of the Lenders and the Company hereunder or
waiving any Event of Default hereunder; provided, however, that no such
supplemental agreement, waiver or amendment or modification shall, without the
consent of each Lender affected thereby,

 

81



--------------------------------------------------------------------------------

(a) extend the Term A Loan Maturity Date, the Term B Loan Maturity Date, any
Term Loan Note or Revolving Loan Note, or Reimbursement Obligation or forgive
all or any portion of the principal amount thereof, any interest thereon, or any
fees or other amounts payable hereunder (except that the Senior Administrative
Agent may waive payment of the fee required under Section 12.3(b) without
obtaining the consent of any other party to this Agreement) or reduce the rate
or rates of interest or extend the time of payment of interest, fees or other
amounts payable hereunder;

(b) reduce the percentage specified in the definition of Required Lenders,
Required Revolving Lenders, Required Term A Lenders, Required First Lien Lenders
and Required Term B Lenders or change the aggregate Pro Rata Share required for
the Lenders or any of them to take action hereunder;

(c) reduce the amount or extend the payment date for any payments required under
Section 3.15 or Section 3.16 or increase the amount of the Revolving Loan
Commitment, the Term A Loan Commitment or the Term B Loan Commitment of any
Lender hereunder or permit the Company to assign its rights or obligations under
this Agreement;

(d) increase the percentages applicable to any component of the Borrowing Base;
or

(e) amend this Section 13.4.

No amendment of any provision of this Agreement relating in any way to the
Senior Administrative Agent or any of the Letters of Credit shall be effective
without the written consent of the Senior Administrative Agent or the relevant
Issuing Bank, as the case may be. The Senior Administrative Agent may waive
payment of the fee required under Section 12.3(b) without obtaining the consent
of the any of the Lenders. No delay or failure or other course of conduct by the
Senior Administrative Agent or any Lender in the exercise of any power or right
shall operate as a waiver thereof; nor shall any single or partial exercise of
the same preclude any other or further exercise thereof, or the exercise of any
other power or right.

 

13.5. Duplicate Originals and Revival and Reinstatement of Obligations.

(a) Multiple duplicate originals of this Agreement may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument.

(b) If the incurrence or payment of any Obligations by the Company or any
Subsidiary or the transfer to any Lender and/or the Senior Administrative Agent
of any property should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively a “Voidable Transfer”), and if any Lender and/or the
Senior Administrative Agent or Administrative Agent is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of counsel, then, as to any such Voidable Transfer,
or the amount thereof that such Lender(s) and/or the Senior Administrative Agent
or Administrative Agent is required or elects to repay or restore, and as to

 

82



--------------------------------------------------------------------------------

all reasonable costs, expenses, and attorneys’ fees of such Lender(s) and/or the
Senior Administrative Agent or Administrative Agent related thereto, the
liability of the Company and its Subsidiaries automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

 

13.6. Enforceability and Governing Law.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction, as to such jurisdiction, shall be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. No delay or omission on the part of the Senior
Administrative Agent, the Administrative Agent or any of the Lenders in
exercising any right shall operate as a waiver of such right or any other right.
All of the Senior Administrative Agent’s, the Administrative Agent’s or any
Lender’s rights and remedies, whether evidenced hereby or by any other agreement
or instrument, shall be cumulative and may be exercised singularly or
concurrently. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

13.7. Fiscal Year.

The Fiscal Year of the Company and its Subsidiaries begins January 1 and ends
December 31 of each calendar year, and the Company will not change such Fiscal
Year without the prior written consent of the Senior Administrative Agent and
the Required Lenders.

 

13.8. Consent to Jurisdiction and Waiver of Objection to Venue.

The Company, the Senior Administrative Agent, the Administrative Agent, each
Lender and each Issuing Bank hereby agree that any legal action or proceeding
with respect to this Agreement, the Notes or the other Loan Documents or the
transactions contemplated hereby may be brought in any State or Federal court of
competent jurisdiction in the State, County and City of New York, and the
Company, the Senior Administrative Agent, the Administrative Agent, each Lender
and each Issuing Bank hereby irrevocably submit to and accept generally and
unconditionally the nonexclusive jurisdiction of those courts with respect to
its person, property and revenues and irrevocably consent to service of process
in any such action or proceeding by the mailing thereof by U.S. mail to the
designated party at the address referenced in Section 13.1 hereof.

The Company, the Senior Administrative Agent, the Administrative Agent, each
Lender and each Issuing Bank hereby irrevocably waive any objection to the
laying of venue of any such suit or proceeding in the above described courts,
and unconditionally waive and agree not to plead or claim that any such suit or
proceeding brought in any such court has been brought in an inconvenient forum,
provided, that this provision shall not preclude any party from seeking to
consolidate actions brought against it.

Nothing in this paragraph shall affect the right of the Senior Administrative
Agent, the Administrative Agent, any Lender or any Issuing Bank to serve process
in any other manner

 

83



--------------------------------------------------------------------------------

permitted by law or limit the right of the Senior Administrative Agent, the
Administrative Agent, any Lender or any Issuing Bank to bring any such action or
proceeding against the Company or to obtain execution on any judgment in any
other jurisdiction or in any other manner permitted by law.

 

13.9. Waiver of Jury Trial.

THE PARTIES ACKNOWLEDGE THAT, AS TO ANY AND ALL DISPUTES THAT MAY ARISE BETWEEN
THE PARTIES, THE COMMERCIAL NATURE OF THE TRANSACTION OUT OF WHICH THIS
AGREEMENT ARISES WOULD MAKE ANY SUCH DISPUTE UNSUITABLE FOR TRIAL BY JURY.
ACCORDINGLY, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY AS TO ANY AND ALL DISPUTES THAT MAY ARISE RELATING TO THIS
AGREEMENT OR TO ANY OF THE OTHER INSTRUMENTS OR DOCUMENTS EXECUTED IN CONNECTION
HEREWITH.

 

13.10.  Confidentiality.

The Senior Administrative Agent, the Administrative Agent and each Lender shall
hold all non-public information obtained pursuant to the requirements hereof and
identified as such by the Company in accordance with the customary procedures of
the Senior Administrative Agent, the Administrative Agent and each of the
Lenders respectively for handling confidential information of this nature and in
accordance with safe and sound banking practices, and in any event may make
disclosures reasonably required by a bona fide Participant or co-lender in
connection with the contemplated participation or assignment, or as required or
requested by any Governmental Authority or any representative thereof, or
pursuant to any legal process, or to its accountants, lawyers and other
advisors.

 

13.11.  Indemnification of Agents.

The Company shall indemnify each of the Senior Administrative Agent and
Administrative Agent (in each such Person’s capacity as Senior Administrative
Agent or Administrative Agent, as applicable), the Issuing Banks and the Lenders
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including without limitation fees and disbursements
of counsel) which may be imposed on, incurred by, or asserted against such
Person in any litigation, proceeding or investigation instituted or conducted by
any Governmental Authority or any other Person with respect to any aspect of, or
any transaction contemplated by or referred to in, or any matter related to,
this Agreement or in any other Loan Document, whether or not the Senior
Administrative Agent or Administrative Agent, as applicable, is a party thereto,
except to the extent that any of the foregoing arises out of the gross
negligence or willful misconduct of Senior Administrative Agent or
Administrative Agent, as applicable, as determined in a final, non-appealable
judgment by a court of competent jurisdiction. The indemnities provided for in
this Section 13.11 shall survive the termination of this Agreement and the
indefeasible payment of the Obligations in full.

 

84



--------------------------------------------------------------------------------

13.12.  Marshaling; Payments Set Aside.

None of the Senior Administrative Agent, the Administrative Agent, any Lender or
the Issuing Banks shall be under any obligation to marshal any property in favor
of the Company, any Subsidiary thereof, any party to this Agreement or any other
party or against or in payment of any or all of the Obligations or the Secured
Obligations. To the extent that the Company or any Subsidiary thereof makes a
payment or payments to the Senior Administrative Agent, the Administrative
Agent, the Lenders or the Issuing Banks, or any such Person receives payment
from the proceeds of the Collateral or exercises its rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party,
then to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, right and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

13.13.  Patriot Act.

Each Lender, Senior Administrative Agent and Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies Company that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of Company and other information that will allow such Lender, the Senior
Administrative Agent or the Administrative Agent, as applicable, to identify
Company in accordance with the Patriot Act.

 

13.14.  Original Issue Discount.

The Company and the Term B Lenders agree that the Term B Loan Notes are issued
with original issue discount pursuant to the Internal Revenue Code and that for
each year the Term B Loans are outstanding, the Company shall issue to the
applicable Term B Lenders United States Internal Revenue Service Form 1099 OID
in respect thereof.

 

14. DEFINITIONS

 

14.1. Accounting Terms.

As used in this Agreement, and any promissory notes, certificates, reports or
other documents made or delivered pursuant hereto, accounting terms not defined
in this Agreement shall have the respective meanings given to such terms under
GAAP. “GAAP” means generally accepted accounting principles consistently applied
set forth in the opinions and pronouncements of the Accounting Principles Board,
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board as in effect on the date hereof.

 

14.2. Other Definitional Provisions.

(a) The words “hereof,” “herein,” and “hereunder,” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

 

85



--------------------------------------------------------------------------------

(b) Whenever required by the context of this Agreement, the Notes or other Loan
Documents executed in connection herewith, the singular shall include the
plural, and vice versa and the masculine and feminine genders shall include the
neuter gender and vice versa.

 

14.3. Defined Terms.

“Acquisition” means any transaction, or any series of related transactions, by
which the Company or any of its Subsidiaries (a) acquires any going business,
line of business or division or all or substantially all of the assets of any
other Person or division thereof whether through purchase of assets, merger or
otherwise, or (b) acquires directly or indirectly (in one transaction or in a
series of transactions) at least a majority of ownership or voting power of the
securities, partnership interests, membership interests or other interests of a
Person which have ordinary voting power for the election of directors, partners,
managers or other equivalent controlling Persons.

“Adjusted Consolidated Net Income” means Consolidated Net Income excluding any
amortization related to any fees or other disbursements chargeable to the
Company under any of the Loan Documents or the Warrant Documents, including
without limitation, any closing fees, expenses, charges, attorneys’ and
financial advisors’ fees and disbursements.

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the rate per annum obtained
by dividing (and rounding upward to the next whole multiple of one-sixteenth of
one percent (1/16 of 1%) (i) (a) the rate per annum rounded to the nearest
one-hundredth of one percent (1/100 of 1%) equal to the rate determined by the
Senior Administrative Agent to be the offered rate which appears on the page of
the Telerate Screen which displays an average British Bankers Association
Interest Settlement Rate (such page currently being page number 3740 or 3750, as
applicable) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, or (b) in
the event the rate referenced in the preceding clause(a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded to the nearest one-hundredth of one percent (1/100 of 1%)
equal to the rate determined by the Senior Administrative Agent to be the
offered rate on such other page or other service which displays an average
British Bankers Association Interest Settlement Rate for deposits (for delivery
on the first day of such period) with a term equivalent to such period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (c) in the event the rates referenced
in the preceding clauses (a) and (b) are not available, the rate per annum
(rounded to the nearest one-hundredth of one percent (1/100 of 1%)) equal to the
offered quotation rate to first class banks in the London interbank market for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan, for which the Adjusted LIBOR Rate is being determined with maturities
comparable to such period as of approximately 11:00 a.m. (London, England time)
on such Interest Rate Determination Date as determined by the Senior
Administrative Agent in accordance with its customary practices, by (ii) an
amount equal to (a) one, minus (b) the Applicable Reserve Requirement.

“Adjusted LIBOR Rate Margin” means four and one-quarter percent (4.25%) per
annum.

 

86



--------------------------------------------------------------------------------

“Administrative Agent” is defined in the Preamble.

“Administrative Agent Concentration Account” means account number 0189-2397124
of the Company at Huntington, into which all funds from the Deposit Accounts at
Deposit Account Banks may be transferred on a daily basis in accordance with
Section 8.22, and which shall be under the sole dominion and control of the
Administrative Agent; provided that all amounts deposited therein shall be held
by the Administrative Agent as Cash Collateral for the benefit of the Senior
Administrative Agent, the Administrative Agent, the Lenders, the Issuing Banks
and the other holders of the Notes and shall be subject to the terms of this
Agreement.

“Administrative Agent Letter Agreement” means the fee letter dated as of the
Closing Date from the Administrative Agent and accepted and agreed to by the
Company.

“Affiliate” has the meaning specified in Section 8.32.

“Agent” means each of the Administrative Agent and the Senior Administrative
Agent.

“Agreement” is defined in the Preamble.

“Applicable Base Rate Margin” means three and one-quarter percent (3.25%) per
annum.

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency Liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System) under regulations issued from time to time by the Board of Governors of
the Federal Reserve System or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted LIBOR Rate or any other interest rate of a Loan
is to be determined, or (ii) any category of extensions of credit or other
assets which include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on LIBOR Rate Loans shall be adjusted automatically on and as
of the effective date of any change in the Applicable Reserve Requirement.

“Applicable Unused Commitment Fee Rate” means one-half of one percent (0.50%)
per annum.

“Approved Joint Venture” means (a) any Person (i) in which (A) the Company or
any Restricted Subsidiary and (B) M/I Schottenstein Homes, Inc., Homewood
Corporation, Rockford Homes, Inc. or Joshua Investment Company (or any
combination thereof) are the sole owners or partners, (ii) for which the Company
or any Restricted Subsidiary has guaranteed in full or is otherwise liable for
the entire amount of all Letters of Credit issued on behalf of such Person, and
(iii) for which the Company or a Restricted Subsidiary acts as managing partner
or similar

 

87



--------------------------------------------------------------------------------

manager, as applicable, or (b) any other Person in which the Company or any
Restricted Subsidiary has an Investment in Joint Venture for which (i) the
Company or any Restricted Subsidiary acts as managing partner, manager or
similar controlling Person, as applicable, (ii) the Senior Administrative Agent
for the benefit of the Lenders has received guaranty agreements or other
undertakings satisfactory to the Senior Administrative Agent in an aggregate
amount not less than the full amount of any Letter of Credit issued on account
of such entity, and (iii) such entity satisfies the following conditions to the
satisfaction of the Senior Administrative Agent and the Required Lenders:
(A) the Senior Administrative Agent shall have reviewed and approved the
financial statements and financial condition of the other partners, investors,
shareholders or members as the case may be, in such joint venture, including
confirmation of the absence of any borrowings by such Person (other than
purchase money seller financing in an amount not to exceed the purchase price of
any undeveloped real property), (B) the Senior Administrative Agent shall have
reviewed and approved the Constituent Documents or other evidence of the
Company’s or its Restricted Subsidiary’s ownership interest in such Person,
(C) such joint venture shall have executed and delivered to the Senior
Administrative Agent an application and agreement for standby Letter of Credit
for such entity in form satisfactory to the Senior Administrative Agent, (D) the
Senior Administrative Agent shall have reviewed and approved resolutions or
other indicia of authority for those persons signing on behalf of such Person,
(E) execution and delivery of a guaranty agreement in form acceptable to the
Senior Administrative Agent by each of the partners or owners in such entity,
(F) the Senior Administrative Agent shall have reviewed and approved resolutions
or other indicia of authority of those persons executing such guaranty
agreements, (G) the Senior Administrative Agent shall have reviewed and approved
any other documents, instruments or agreements deemed necessary by the Senior
Administrative Agent with respect to the issuance of such Letters of Credit in
respect of such Person or the other partner or owner therein, and (H) the Senior
Administrative Agent shall have received evidence that all of the real property
owned by such entity is located in the State of Ohio or any state contiguous
thereto.

“Arm’s Length Contract” means any effective and existing, executed arm’s-length,
bona fide purchase contract for the sale of residential real estate of the
Company or a Restricted Subsidiary or the purchase of real estate by the Company
or a Restricted Subsidiary, as the case may be.

“Assigned Interests” is defined in Section 1.2(b).

“Assignment and Acceptance” means an assignment and acceptance in substantially
the form of Exhibit E attached hereto and made a part hereof (with blanks
appropriately completed) delivered to the Senior Administrative Agent in
connection with an assignment of a Lender’s interest hereunder in accordance
with the provisions of this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C., § 101 et
seq.), as amended from time to time, and any successor statute thereto,
including (unless the context requires otherwise) any rules or regulations
promulgated thereunder.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the highest of:

(a) the Prime Rate; and

 

88



--------------------------------------------------------------------------------

(b) the sum of (i) one-half of one percent (0.50%) per annum plus (ii) the
Federal Funds Rate in effect on such day.

“Base Rate Loan” means any Loan denominated in Dollars which bears interest at a
rate determined by reference to the Base Rate.

“Board Observers” is defined in Section 9.2.

“Board of Directors” means the Board of Directors of any Person.

“Borror Group” means (a) any corporation, partnership, entity or trust in
respect of which Donald A. Borror and/or his lineal descendants directly or
indirectly (i) exercise voting control and (ii) have a majority of the
beneficial interests thereof, (b) any individual shareholder of BRC as of the
date of this Agreement, (c) any lineal descendant of Donald A. Borror or (d) any
combination thereof.

“Barrows Mortgage” means that mortgage listed on Schedule 7.10 as of the Closing
Date in favor of Robert G. Barrows, trustee, over real property located in
Delaware County, Berlin Township, Ohio.

“Borrowing Base” is defined in Section 2.1.

“BRC” means BRC Properties Inc., an Ohio corporation.

“Business Day” means a day, in the applicable local time, which is not a
Saturday or Sunday or a legal holiday and on which banks are not required or
permitted by law or other governmental action to close (a) in New York,
New York, and (b) in the case of a LIBOR Rate Loan, in London, England.

“Call Protection Expiry Date” is defined in Section 3.3(d).

“Capital Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) any property (whether real, personal or
mixed) by that person as lessee (or the equivalent) that, in conformity with
GAAP, is or should be accounted for as a capital lease on the balance sheet of
that Person.

“Cash” means money, currency or a credit balance in any demand or deposit
account.

“Cash Collateral” means cash or Cash Equivalents held by the Senior
Administrative Agent, the Administrative Agent, any Issuing Bank or any of the
Lenders as security for the Secured Obligations.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year

 

89



--------------------------------------------------------------------------------

after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has at least ninety five percent (95%) of its assets invested continuously
in the types of investments referred to in clauses (i) and (ii) above, (b) has
net assets of not less than $500,000,000, and (c) has the highest rating
obtainable from either S&P or Moody’s.

“Cash Management Document” shall mean any certificate, agreement or other
document executed by the Company or any Subsidiary thereof in respect of the
Cash Management Obligations of the Company or any Subsidiary thereof.

“Cash Management Obligation” shall mean, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
by the Senior Administrative Agent, the Administrative Agent, any Lender or any
affiliate of any of them, including obligations for the payment of fees,
interest, charges, expenses, attorneys’ fees and disbursements in connection
therewith.

“Central Ohio” means any area within a 60 mile radius from the Company’s
corporate headquarters in Franklin County, Ohio.

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit H.

“Change in Control” means (a) the replacement of a majority of the Board of
Directors of the Company or BRC from the directors who constituted the Board of
Directors on the date of this Agreement for any reason other than death or
disability, and such replacement shall not have been approved by the Board of
Directors of the Company or of BRC, as the case may be, as constituted on the
date of this Agreement (or as changed over time with the approval of the Board
of Directors of such entity); or (b) a Person or Persons (other than any of the
Borror Group) acting in concert, shall, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases, exercise of the
stock pledge or otherwise, have become the beneficial owner (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of equity
securities of the Company or BRC representing more than 29% of the combined
voting power of the outstanding securities of the Company or BRC, as applicable,
ordinarily having the right to vote in the election of directors from the
beneficial owners as of the date hereof; or (c) the failure of the Borror Group
at any time to (i) have (on a fully diluted basis)

 

90



--------------------------------------------------------------------------------

beneficial ownership and voting control of (A) 30% of the outstanding equity
securities of the Company or (B) the majority of the outstanding equity
securities of BRC, as the case may be, or (ii) Control the Company.

“Closing Date” means the date on which the Term Loans are restructured
hereunder, subject to fulfillment of the conditions precedent to the
satisfaction of the Senior Administrative Agent, which is expected to occur on
or about December 29, 2006.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by the Company or any Subsidiary of the Company
in or upon which a Lien is granted under any of the Security Documents as
security for the Obligations (and shall exclude the Excluded Property).

“Commitments” means the sum of the Revolving Loan Commitments, the Term A Loan
Commitments and the Term B Loan Commitments.

“Committed Term B Lenders” is defined in Section 5.3(f)(i).

“Company” is defined in the Preamble.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Company and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment (including the portion of liabilities
under any Capital Lease that is or should be capitalized in accordance with
GAAP) or which should otherwise be capitalized” or similar items reflected in
the consolidated statement of cash flows of the Company and its Subsidiaries.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Company and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding
Cash, Cash Equivalents and Consolidated Real Estate Inventory.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Company and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding Consolidated Total Debt.

“Consolidated EBITDA” means, for any period, an amount determined for the
Company and its Subsidiaries on a consolidated basis equal to (A) the sum of the
amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) charges for federal, state, local and foreign income
taxes, and (iv) depreciation and amortization expense and non-cash charges which
were deducted in determining Consolidated Net Income, minus (B) the sum of
(i) any non-cash income and (ii) any interest income.

 

91



--------------------------------------------------------------------------------

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for the Company and its Subsidiaries on a consolidated basis equal
to: (i) the sum, without duplication, of the amounts for such period of:
(A) Consolidated EBITDA, plus (B) interest income, plus, (C) other non-ordinary
course income, plus (D) the Consolidated Working Capital Adjustment, minus
(ii) the sum, without duplication, of the amounts for such period of:
(A) voluntary and scheduled repayments of Consolidated Total Debt, including
mandatory prepayments plus (B) Consolidated Capital Expenditures, plus
(C) Consolidated Cash Interest Expense, plus (D) the change in Consolidated Real
Estate Inventory, plus (E) provisions for current taxes based on income of the
Company and its Subsidiaries and payable in cash with respect to such period.

“Consolidated Gross Profit” means with respect to the Company and its
Subsidiaries on a consolidated basis all profits which, in accordance with GAAP,
would be classified upon a balance sheet as gross profits for any period, plus
(i) the sum, without duplication, of the amounts for such period of: (A) any
loss resulting from sales of Land, (B) any write-down of Consolidated Real
Estate Inventory, and (C) any capitalized interest, minus (ii) any gain on sales
of Land.

“Consolidated Interest Expense” means, for any period (without duplication), all
interest incurred, accrued, or paid on a consolidated basis for the Company and
its Subsidiaries, regardless of (i) whether the same constitutes interest
expense under GAAP, and (ii) whether such interest is accrued, expensed,
capitalized, paid in cash or other property, or scheduled to be paid or accrued,
and, includes, without limitation, the interest component of capital lease
obligations for such period, all bank fees, commissions, discounts and other
fees and charges owed with respect to the Letters of Credit and net costs under
interest rate contracts.

“Consolidated Net Income” means, for any period on a consolidated basis for the
Company and its Subsidiaries, the net income (or loss) after taxes for such
period taken as a single accounting period, determined in conformity with GAAP.

“Consolidated Real Estate Inventory” means, as of any date of determination, the
total real estate inventory of the Company and its Subsidiaries on a
consolidated basis that may properly be classified as real estate inventory in
conformity with GAAP, excluding the excess of (i) cash proceeds received on Land
sales minus (ii) mandatory prepayment resulting from Land sales minus (iii) any
non-cash charges to inventory such as write-downs in inventory values.

“Consolidated Tangible Net Worth” means the consolidated stockholders’ equity of
the Company and its consolidated Subsidiaries, minus the sum of all the
following: (a) the excess of cost over the value of net assets of purchased
businesses, rights, and other similar intangibles, (b) organization expenses,
(c) intangible assets (to the extent not reflected in the foregoing),
(d) goodwill, (e) deferred charges or deferred financing costs, (f) loans or
advances to and/or accounts receivable or notes receivable from affiliates
(other than funds in escrow due from affiliates in connection with holdbacks or
other amounts to ensure the completion of performance for the sale of
residential dwellings), (g) non-compete agreements, and (h) to the extent
included in stockholders’ equity, minority interests in any Subsidiaries held by
other persons or entities.

 

92



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as at any date of determination the aggregate
amount of all Indebtedness of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Constituent Documents” means with respect to any entity, (i) the articles or
certificate of incorporation or organization or partnership agreement (or
equivalent organizational documents) of such entity, (ii) the by-laws or
operating agreement (or equivalent governing documents) of such entity and
(iii) any document setting forth the designation, amount or relative rights,
limitations and preferences of any class or series of Equity Interests.

“Contingent Obligations” means any agreement, undertaking or arrangement by
which the Company or any Subsidiary assumes, guaranties, endorses, agrees to
provide funding, or otherwise becomes or is contingently liable upon the
obligation or liability of any other Person.

“Continuation/Conversion Notice” means a Continuation/Conversion Notice in the
form of Exhibit C.

“Control” means the possession, direct or indirect, of the power to cause the
direction of the management and policies of a Person whether through the
ownership of voting securities, by contract or otherwise. A Person shall be
deemed to have “control” of another Person if it is a “beneficial owner” (as
such term is defined in Rule 13d-3 and Rule 13d-5 of the Securities Exchange Act
of 1934, as amended) or a member of a “group” that is the beneficial owner,
directly or indirectly, of 30% or more of the voting equity securities in such
Person.

“Cost” means, with respect to any item of personal or real property, the amount
reflected on a consolidated balance sheet of the Company as the book value of
such property in accordance with GAAP, which amount shall include all additional
investments, expenditures and improvements made with respect to such property.

“Covered Tax” means any Tax other than a “tax on the overall net income” (as
defined in Section 3.7) of a Lender, an Issuing Bank or an Agent.

“Credit Party” is defined in Section 3.20(a).

“Decision Period” is defined in Section 8.24.

“Decision Reserve” is defined in Section 8.24.

“Decreasing Term Lenders” is defined in Section 1.2(b).

 

93



--------------------------------------------------------------------------------

“Deposit Account Banks” has the meaning specified in the Security Agreement.

“Deposit Account Control Agreement” has the meaning specified in the Security
Agreement.

“Deposit Account” has the meaning specified in the Security Agreement.

“Designated Board Members” is defined in Section 9.2.

“Developed Lots” is defined in Section 2.2.

“Disqualified Equity Interests” means Equity Interests that, by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable), or upon the happening of any event, (a) mature (excluding any
maturity as the result of an optional redemption by the issuer thereof) or are
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
are redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) are convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to in clause
(a) above, in each case at any time prior to the first anniversary of the Final
Maturity Date, (c) contain any repurchase obligation that may come into effect
prior to payment in full of all Obligations, (d) require cash dividend payments
prior to one year after the Final Maturity Date, (e) do not provide that any
claims of any holder of such Equity Interests may have against the Company or
any other Loan Party (including any claims as judgment creditor or other
creditor in respect of claims for the breach of any covenant contained therein)
shall be fully subordinated (including a full remedy bar) to the Obligations in
a manner satisfactory to the Senior Administrative Agent, (f) provide the
holders of such Equity Interests thereof with any rights to receive any cash
upon the occurrence of a Change in Control prior to the first anniversary date
on which the Obligations have been irrevocably paid in full, unless the rights
to receive such cash are contingent upon the Obligations being irrevocably paid
in full, (g) are prohibited by the terms of this Agreement.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Dominion Market” means Central Ohio, the metropolitan Louisville, Kentucky area
and the metropolitan Lexington, Kentucky area.

“Effective Assignment Date” is defined in Section 12.3(b).

“Eligible” with respect to real estate is defined in Section 2.4, and “Eligible”
with respect to Investments in Joint Ventures is defined in Section 2.5.

“Eligible Assignee” means (a) any Lender or any Affiliate (other than a natural
person) of a Lender and any Related Fund (any two or more Related Funds being
treated as a single Eligible Assignee for all purposes hereof), (b) a commercial
bank organized under the laws of the United States, or any state thereof, and
having total assets in excess of $100,000,000, (c) a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development or a political subdivision of any such
country and

 

94



--------------------------------------------------------------------------------

which has total assets in excess of $100,000,000, provided that such bank is
acting through a branch or agency located in the United States, and (d) a
finance company, insurance company, or other financial institution or fund that
is engaged in making, purchasing, or otherwise investing in commercial loans in
the ordinary course of its business and having (together with its Affiliates)
total assets in excess of $100,000,000, and (e) any investment or mutual fund or
other entity that is an “accredited investor” (as defined in Regulation D under
the Securities Act) and which extends credit or buys loans as one of its
businesses.

“Eligible Lumber Inventory” is defined in Section 2.3.

“Enforcement Notice” means any notice (i) delivered by the Required First Lien
Lenders pursuant to the first sentence of Section 5.3(c) and (ii) delivered by
the Administrative Agent pursuant to Section 10.2(a)(ii), (iii) or (iv).

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act, as amended (42 U.S.C. §9601, et seq.), the
Hazardous Materials Transportation Act, as amended (49 U.S.C. §1801, et seq.),
the Toxic Substances Control Act, as amended (15 U.S.C. §2601, et seq.), the
Resource Conservation and Recovery Act, as amended (42 U.S.C. §6901, et seq.),
the Water Quality Act of 1987, as amended (33 U.S.C. §1251, et seq.), the Clean
Water Act, as amended (33 U.S.C. §1321 et seq.), the Federal Insecticide,
Fungicide, and Rodenticide Act, as amended (7 U.S.C. Sec. 136, et seq.), the
National Environmental Policy Act of 1969, as amended (42 U.S.C. Sec. 4321, et
seq.), and the Clean Air Act, as amended (42 U.S.C. §7401, et seq.), and any
other federal, state or local statute, ordinance, law, code, rule, regulation or
order regulating or imposing liability (including strict liability) or standards
of conduct regarding Hazardous Substances.

“Equity Interests” means membership interests in a limited liability company,
shares of common stock, partnership interests, beneficial interests in a trust
or other equity ownership interests in a Person, and any warrants, options, or
other rights entitling the holder thereof to purchase or acquire any such equity
interest.

“Equipment” shall have the meaning ascribed thereto in the UCC.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

“Event of Default” is defined in Section 10.1.

“Excluded Property” means in respect of the Company or any Restricted Subsidiary
(a) Equipment that is, and continues to be, subject to a Lien permitted under
Section 8.4 hereof, if the contract or other agreement pursuant to which such
Lien is granted contains an enforceable prohibition on the creation of any Lien
on such Equipment in favor of the Administrative Agent; (b) any Equity Interest
representing an Investment permitted under Section 8.11 hereof, if the
organizational or operating documents pursuant to which such Equity Interest is
issued or governed contain an enforceable prohibition on the creation of any
Lien on such Equity Interest in favor of the Administrative Agent; in each case,
only to the extent, and for so long as, such prohibition is not removed,
terminated or rendered unenforceable or otherwise deemed

 

95



--------------------------------------------------------------------------------

ineffective by applicable law, (c) any lease of any Real Property Parcel
constituting a Model Home and any other Real Property Parcel with a lease term
(including renewals) of less than three (3) years, (d) the Real Property Parcel
subject to the Mortgage related to the promissory note dated August 11, 2005 by
the Company in favor of Robert G. Barrows Trustee, and (e) each item of personal
property or Real Property Parcel listed on Schedule 5.2 hereto; provided,
however, that in no case shall “Excluded Property” include (i) the right to
receive any payment of money (including, without limitation, general intangibles
for money due or to become due); and (ii) any proceeds, products, offspring,
accessions, rents, profits, income, benefits, substitutions or replacements of
any of the foregoing.

“Existing Loan Documents” is defined in Section 1.1.

“Existing Letters of Credit” means the Letters of Credit issued by Huntington
that are outstanding as of the Closing Date and are listed on Schedule 1.4
hereto, and any extensions thereof in accordance with the terms hereof.

“Federal Funds Rate” means, for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher one-hundredth of one
percent (1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, (i) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (ii) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average of the quotations to such day on such transactions received by the
Senior Administrative Agent from three federal funds brokers of recognized
standing selected by the Senior Administrative Agent.

“Final Maturity Date” means the latest of the Revolving Loan Commitment Maturity
Date, the Term A Loan Maturity Date and the Term B Loan Maturity Date.

“Financial Officer” is defined in Section 9.1(a).

“Financial Plan” is defined in Section 9.1(j).

“First Lien Loans” is defined in Section 3.1(a).

“First Lien Lenders” means the Revolving Lenders and the Term A Lenders.

“First Lien Obligations” means the Revolving Loan Obligations and the Term A
Loan Obligations.

“First Lien Secured Parties” means the Senior Administrative Agent, the
Administrative Agent, the First Lien Lenders and the Issuing Banks.

“Fiscal Quarter” means any fiscal quarter of the Company.

“Fiscal Year” means any Fiscal Year of the Company and its Subsidiaries.

 

96



--------------------------------------------------------------------------------

“Free Cash Flow” means, for any period, an amount determined for the Company and
its Subsidiaries on a consolidated basis equal to: (i) the sum, without
duplication, of the amounts for such period of: (A) Consolidated EBITDA, plus
(B) the Consolidated Working Capital Adjustment, minus (ii) the sum, without
duplication, of the amounts for such period of: (A) Consolidated Capital
Expenditures, plus (B) Consolidated Cash Interest Expense, plus (C) any change
in Consolidated Real Estate Inventory, plus (D) any corporate tax refund
received by the Company and its Subsidiaries with respect to the 2007 Fiscal
Year.

“GAAP” is defined in Section 14.1.

“GMAC Parcel” means any parcel of land which has been conveyed to GMAC Model
Home Finance, Inc. or any affiliate thereof pursuant to that certain Second
Amended and Restated Master Sale and Rental Agreement effective as of
September 10, 2004 among the Company, Dominion Homes of Kentucky, Ltd. and GMAC
Model Homes Finance, Inc., as the same may be amended from time to time.

“Governmental Authority” means any arbitrator or court, government, state, or
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantors” shall mean all current and future Subsidiaries of the Company that
are or become party to the Subsidiary Guaranty, and “Guarantor” shall mean any
one of them.

“Hazardous Substances” means and includes all hazardous and toxic substances,
wastes, materials, compounds, pollutants and contaminants (including, without
limitation, asbestos, polychlorinated biphenyls, and petroleum products) which
are included under or regulated by any Environmental Laws, but does not include
such substances as are permanently incorporated into a structure or any part
thereof in such a way as to preclude their subsequent release into the
environment, or the permanent or temporary storage or disposal of household
hazardous substances by tenants, and which are thereby exempt from or do not
give rise to any violation of any Environmental Laws.

“Hedging Obligations” means any and all obligations of a Person, whether
absolute or contingent and howsoever and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (i) any and all agreements, devices or
arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.

“Home Work-in-Process” is defined in Section 2.9.

 

97



--------------------------------------------------------------------------------

“Homes” means single-family residential dwellings of the Company and its
Restricted Subsidiaries that have been fully constructed and are available and
held for sale by the Company or its Restricted Subsidiaries to customers in the
ordinary course of business.

“Huntington” is defined in the Preamble.

“Huntington Letter of Credit Application” is defined in Section 1.4(c)(i).

“Increasing Term Lenders” is defined in Section 1.2(b).

“Indebtedness” means, with respect to any Person (a) all indebtedness,
obligations or other liabilities (other than accounts payable arising in the
ordinary course of business payable on terms customary in the trade) which in
accordance with GAAP should be classified upon such Person’s balance sheet as
liabilities, including, without limitation (i) for borrowed money or evidenced
by debt securities, debentures, acceptances, notes or other similar instruments,
and any accrued interest, fees and charges relating thereto, (ii) payable out of
the proceeds or production of property owned by such Person, or in respect of
obligations to redeem, repurchase or exchange any securities or to pay dividends
in respect of any stock, (iii) with respect to Letters of Credit issued, (iv) to
pay the deferred purchase price of property or services, except accounts payable
and accrued expenses arising in the ordinary course of business, or (v) in
respect of capital leases; (b) all indebtedness, obligations or other
liabilities secured by a Lien on any property, whether or not such indebtedness,
obligations or liabilities are assumed by the owner of the same; (c) all
indebtedness, obligations or other liabilities in respect of Hedging Obligations
interest rate contracts and currency agreements, net of liabilities owed by the
counterparties thereon and (d) all Disqualified Equity Interests.

“Independent Committee” is defined in Section 8.32.

“Installment” is defined in Section 3.2.

“Installment Date” is defined in Section 3.2.

“Insurance Sub” means Dominion Structural Warranty Company, LLC and any other
domestic Subsidiary formed by the Company or a Restricted Subsidiary for the
purpose of insuring residential structural warranties of the Company and its
Subsidiaries.

“Interest Payment Date” means in respect of the Loans: (a) for Base Rate Loans,
the date that is quarterly in arrears from the date of the borrowing of the Base
Rate Loans (b) for the Term B Loans, quarterly in arrears on the last day of
each March, June, September and December and (c) for LIBOR Rate Loans, the last
day of each Interest Period applicable to such LIBOR Rate Loan; provided, as to
any LIBOR Rate Loan having an Interest Period of longer than 3 months, the
Interest Payment Date shall be each day that is three months after the first day
of such Interest Period and the last day of such Interest Period.

 

98



--------------------------------------------------------------------------------

“Interest Period” means:

(a) With respect to any Base Rate Loan, an initial period commencing, as the
case may be, on the day such an advance shall be made by the Senior
Administrative Agent, or on the day of conversion of any then outstanding
advance to an advance of such type, and ending the last day of each month and on
the day of conversion to an advance of a different type.

(b) With respect to any LIBOR Rate Loan, an initial period commencing, as the
case may be, on the day such an advance shall be made by the Senior
Administrative Agent, or on the day of conversion of any then outstanding
advance to an advance of such type, and ending on the date one, two, three or
six months thereafter, as the Company may elect pursuant to this Agreement;
provided, that (i) any Interest Period with respect to a LIBOR Rate Loan that
shall commence on the last Business Day of the calendar month (or any day for
which there is no numerically corresponding day in the appropriate subsequent
calendar month) shall end on the last Business Day of the respective subsequent
calendar month; and (ii) each Interest Period with respect to a LIBOR Rate Loan
that would otherwise end on a day which is not a Business Day or, if such next
succeeding Business Day falls in the next succeeding calendar month, shall end
on the immediately preceding Business Day. Notwithstanding the provisions of
paragraphs (a) and (b) above, no Interest Period shall be permitted which would
end after the Revolving Loan Commitment Maturity Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means any loan, advance, extensions of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade), deposit accounts or contribution of capital in or to any other entity or
any investment in, or purchase or other acquisition of, the stock, partnership
interests, ownership interests in any limited liability company, notes
debentures, or other securities of any other entity.

“Investments in Joint Ventures” is defined in Section 2.5.

“Issuing Bank” means with respect to each Letter of Credit, Silver Point or
Huntington, as the case may be, and “Issuing Banks” means Silver Point and
Huntington, collectively.

“Land” shall mean, in respect of any Person, all of those plots, pieces or
parcels of land now owned, leased or hereafter acquired or leased or purported
to be owned, leased or hereafter acquired or leased (including, in respect of
the Company or any Subsidiary thereof, as reflected in the most recent financial
statements) by such Person.

“Land Deposits” means the sum of down payments, deposits, or other funds paid
pursuant to noncancellable, Arm’s Length Contracts for the purchase of real
property by the Company or any Subsidiary.

 

99



--------------------------------------------------------------------------------

“L/C Cash Collateral Account” means the account maintained by the Senior
Administrative Agent or an Issuing Bank for the purpose of holding Cash
Collateral for the Letter of Credit Obligations.

“Lenders” and “Lender” is defined in the Preamble.

“Letter of Credit” is defined in Section 1.4(a).

“Letter of Credit Application” is defined in Section 1.4(c)(ii).

“Letter of Credit Obligations” means, at any time, the sum of (a) Reimbursement
Obligations, plus (b) the aggregate undrawn stated amount of all outstanding
Letters of Credit, plus (c) the aggregate stated amount of all Letters of Credit
requested hereunder, but not yet issued or rejected.

“Letters of Credit Outstandings” means, as at any date of determination and
without duplication, the sum of (i) the maximum aggregate amount which is, or at
any time thereafter may become, available for drawing under all Letters of
Credit then outstanding and (ii) the aggregate amount of all drawings under
Letters of Credit honored by the Issuing Banks the repayment of which shall not,
at such time, have been funded with a drawing of a Revolving Loan.

“Leverage Ratio” means, for any period, the ratio of the outstanding principal
amount of the Loans (including any Term B Loan PIK Amount) to Free Cash Flow for
such period.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Equity Interests, any purchase option, call or similar right of a third
party with respect to such Equity Interests.

“Lien Enforcement Action” means (a) any action by the Senior Administrative
Agent, the Administrative Agent or any Lender to foreclose on the Lien of such
Person in any of the Collateral or exercise any right of repossession, levy,
attachment, setoff or liquidation against such Collateral, (b) any action by
Senior Administrative Agent, the Administrative Agent or any Lender to take
possession of, sell or otherwise realize (judicially or non judicially) upon any
of the Collateral (including by setoff or notification of account debtors), or
(c) the commencement by the Senior Administrative Agent, the Administrative
Agent or any Lender of any legal proceedings against or with respect to any of
the Collateral to facilitate the actions described in (a) and (b) above.

“LIBOR Rate Loan” means any Loan hereunder that bears interest at a rate
calculated with a reference to the Adjusted LIBOR Rate.

“Loan Document” and “Loan Documents” means this Agreement, any Security
Document, the Notes, the Subsidiary Guaranty, the Senior Administrative Agent
Letter

 

100



--------------------------------------------------------------------------------

Agreement, the Administrative Agent Letter Agreement, each Letter of Credit
Application, reimbursement agreements in respect of any Letter of Credit,
agreement in respect of Hedging Obligations or any Cash Management Document to
which the Company or any Subsidiary thereof and the Senior Administrative Agent,
the Administrative Agent, any Issuing Bank, any Lender or any affiliate of any
of them is a party, and each certificate, agreement or document executed by the
Company or any Subsidiary thereof and delivered to the Senior Administrative
Agent or any Lender in connection with or pursuant to any of the foregoing.

“Loan Parties” means the Company and its Restricted Subsidiaries collectively,
and “Loan Party” means each of them individually.

“Loans” means, with respect to a Lender, such Lender’s portion of any Term Loans
made pursuant to Section 1.2(a) hereof and such Lender’s portion of any
Revolving Loans made pursuant to Section 1.3(a) hereof, and collectively, all
Term Loans and Revolving Loans, whether held or continued as or converted to
Base Rate Loans or LIBOR Rate Loans.

“Lots Under Development” is defined in Section 2.6.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Company and its Subsidiaries taken as a whole, (b) the ability
of the Company or any Subsidiary to perform its obligations under this
Agreement, any Loan Document or any document, agreement, guaranty, or instrument
executed in connection herewith, or (c) the ability of the Senior Administrative
Agent, the Administrative Agent or the Lenders to enforce the terms of this
Agreement, or any document, agreement, guaranty, or instrument executed in
connection herewith.

“Material Subsidiary” means any Subsidiary in which the sum of the Company’s
(a) Investment in such Subsidiary and (b) Contingent Obligations with respect to
such Subsidiary equals or exceeds $250,000.

“Minimum Net Worth” means, for any period, the book value of the Equity
Interests of the Company as of the Fiscal Quarter ending December 31, 2006 as
reflected on a consolidated balance sheet of the Company in accordance with GAAP
plus the cumulative Adjusted Consolidated Net Income for each period ending on
or after the Fiscal Quarter ending March 31, 2007.

“Model Homes” is defined in Section 2.7.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgages” means, collectively, each open-end mortgage, assignment of rents,
security agreement and fixture filing (or deed of trust) from the Company or any
Subsidiary thereof in favor of the Administrative Agent for the benefit of the
Senior Administrative Agent, the Administrative Agent, the Issuing Banks, the
Lenders and the other holders of any Note, as the same may be amended from time
to time.

 

101



--------------------------------------------------------------------------------

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Company and its Subsidiaries in the form prepared for presentation to
senior management thereof for the applicable month, fiscal quarter, or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate with comparison
to and variances from the immediately preceding period and budget.

“Net Cash Proceeds” means (i) proceeds received by the Company or any of its
Subsidiaries in cash or Cash Equivalents from the sale, assignment or other
disposition of (x) any Real Property Parcel, (y) other assets or property of the
Company or such Subsidiary or (z) any GMAC Parcel net of (A) the reasonable cash
costs and expenses of sale, assignment or other disposition and (B) taxes paid
or payable as a result thereof; provided that, at the request of the Senior
Administrative Agent, the Company shall provide evidence of each of (A) and
(B) to the Senior Administrative Agent; (ii) proceeds of insurance on account of
the loss of or damage to any such Property, and payments of compensation for any
such Property taken by condemnation or eminent domain, to the extent such
proceeds or payments are required pursuant to Section 8.24 to be applied to
prepay the Loans; and (iii) proceeds received by the Company or any of its
Subsidiaries in cash or Cash Equivalents from (A) the issuance of any Equity
Interests by the Company or any Subsidiary (other than any such issuance
occurring in the ordinary course of business to any past or present member of
the management or board of directors of the Company in connection with such
Person’s employment or service with the Company or any such issuance occurring
in connection with an Investment made by the Company in any Subsidiary), or any
other additions to the equity of the Company (other than retained earnings) or
any contributions to capital of the Company or (B) issuance of any Indebtedness
by the Company or any Subsidiary (except for such Indebtedness permitted under
clauses (a), (b) and (d) of Section 8.5), in each case net of reasonable costs
incurred in connection with such transaction; provided that, upon the request of
the Senior Administrative Agent, evidence of such costs is provided to the
Senior Administrative Agent.

“Noncancellable Land Commitments” means the amount of the obligations of the
Company and its Subsidiaries with respect to the unpaid purchase price of
noncancellable contracts for the purchase of real property.

“Notes” means the Revolving Loan Notes and the Term Loan Notes or any of them as
the context may require.

“Notice of Assignment” is defined in Section 12.3(b).

“Notice of Borrowing” means the irrevocable notice of borrowing in the form
attached hereto and made a part hereof as Exhibit C or such other form
satisfactory to the Senior Administrative Agent.

“Obligations” shall mean the Loans, Revolving Loan Commitment, Letter of Credit
Obligations and all other amounts, obligations, covenants and duties owing by
the Company or any Subsidiary thereof to the Senior Administrative Agent, the
Administrative Agent, any Lender, the Issuing Banks, any affiliate of any of
them or any indemnitee, of every type and description (whether by reason of an
extension of credit, opening or amendment of a Letter of

 

102



--------------------------------------------------------------------------------

Credit or payment of any draft drawn thereunder, loan, guaranty,
indemnification, contract or otherwise), present or future, arising under this
Agreement, any other Security Document, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money, and includes all Letters of Credit, cash management
and other fees, interest (including without limitation, interest accruing
following the filing of a bankruptcy petition by or against the Company or any
Subsidiary at the applicable rate specified in this Agreement, whether or not
interest is allowed as a claim in bankruptcy), prepayment premiums, make-whole
amounts, charges, expenses, fees, attorneys’ fees and disbursements and other
sums chargeable to the Company under this Agreement, any other Security
Document, and all obligations of the Company to cash collateralize Letter of
Credit Obligations.

“Original Term B Lenders” means the Term B Lenders signatory to this Agreement
on the Closing Date.

“Ornstein Notes” means those promissory notes listed on Schedule 7.10 as of the
Closing Date in favor of (i) Michael A. Ornstein and Marcus S. Ornstein,
trustees of the Michele Ornstein Family Trust U/A dated July 15, 1999,
(ii) Marcus S. Ornstein and (iii) Michael A. Ornstein secured by letters of
credit of approximately $4,615,000.

“Other Taxes” means any and all present or future stamp, registration,
recording, filing, transfer, documentary, excise or property Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to or in connection with,
any Loan Document.

“Participant” is defined in Section 12.2(a).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Interrupt and Obstruct Terrorism (USA PATRIOT Act
of 2001).

“Person” means any natural person, corporation, limited partnership, limited
liability company, general partnership, joint stock company, joint venture,
association, company, trust, business trust, or other organization whether the
same constitutes a legal entity, and any Governmental Authority.

“Potential Default” means an event which, with the giving of notice, the lapse
of time, or any one or more of the foregoing, would constitute an Event of
Default under this Agreement.

“Premises” is defined in Section 7.12.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least seventy five percent (75%) of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Senior Administrative Agent or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.

 

103



--------------------------------------------------------------------------------

“Prior Credit Agreement” is defined in the preamble.

“Proceeding” means any proceeding commenced by or against any Person under any
provision of the Bankruptcy Code or under any other state or federal bankruptcy
or insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Term A Lender’s obligation to hold its Term A Loans and
right to receive payments of principal, interest, fees, premiums, costs and
expenses with respect thereto, from and after the making of the Term A Loans,
the percentage obtained by dividing (y) the principal amount of such Term A
Lender’s Term A Loans by (z) the aggregate principal amount of the Term A Loans,

(b) with respect to a Term B Lender’s obligation to hold its Term B Loans and
right to receive payments of principal, interest, fees, premiums, costs and
expenses with respect thereto, from and after the making of the Term B Loans,
the percentage obtained by dividing (y) the principal amount of such Term B
Lender’s Term B Loans by (z) the aggregate principal amount of the Term B Loans,

(c) with respect to a Revolving Lender’s obligation to make its Revolving Loans
and right to receive payments of principal, interest, fees, costs and expenses
with respect thereto, the percentage obtained by dividing (y) such Revolving
Lender’s Revolving Loan Commitment, by (z) the aggregate amount of all Revolving
Lenders’ Revolving Loan Commitments, and

(d) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 11.8), the percentage obtained
by dividing (i) the outstanding principal amount of such Lender’s portion of the
Term Loans and Revolving Loans, plus the unused Revolving Loan Commitment of
such Lender, by (ii) the outstanding principal amount of all Term Loans and
Revolving Loans, plus the outstanding unused Revolving Loan Commitment;
provided, however, that for purposes of determining Required A Lenders and
Required B Lenders, the amounts referenced in the foregoing clause (ii) shall be
determined excluding the outstanding principal amount of the Loans and
outstanding Revolving Loan Commitment held by any Lender that is an Affiliate of
the Company or any Subsidiary.

“Prototype Houses” means houses classified by the Company as prototype houses
due to the initial construction time and the creation by the Company of certain
reservations to make changes during construction and for a period of time after
the houses have been sold.

“Purchase Notice” is defined in Section 5.3(f).

“Purchase Option” is defined in Section 5.3(f).

 

104



--------------------------------------------------------------------------------

“Purchase Price” shall mean the sum of cash and Cash Equivalents paid, notes or
other indebtedness given, liabilities assumed, or the fair market value of
property transferred in connection with any Acquisition.

“Purchasers” is defined in Section 12.3(a).

“Qualified Joint Venture” means any corporation, partnership, limited liability
company or joint venture which meets all of the following criteria (i) the
interest of the Company or such Restricted Subsidiary in such entity is an
Investment in Joint Venture, and (ii) the Senior Administrative Agent has
approved the guaranty or limited guaranty of such entity’s Indebtedness.

“Real Estate Held for Development” is defined in Section 2.8.

“Real Property Parcel” means, in respect of any Person, any Land of such Person,
together with the right, title and interest of such Person, if any, in and to
the streets, the Land lying in the bed of any streets, roads or avenues, opened
or proposed, in front of such Land, the air space and development rights
pertaining to the Land and the right to use such air space and development
rights, all rights of way, privileges, liberties, tenements, hereditaments and
appurtenances belonging or in any way appertaining thereto, all fixtures, all
easements now or hereafter benefiting the Land and all royalties and rights
appertaining to the use and enjoyment of the Land, including all alley, vault,
drainage, mineral, water, oil and gas rights, and all of the buildings and other
improvements now or hereafter erected on the Land and any fixtures appurtenant
thereto.

“Register” is defined in Section 12.3(b).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Obligation” means the aggregate non-contingent reimbursement or
repayment obligations of the Company, a Restricted Subsidiary or any Approved
Joint Venture with respect to amounts drawn under Letters of Credit issued for
the account of the Company, a Restricted Subsidiary or any Approved Joint
Venture.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor. With respect to Silver Point, Related Fund shall also
include any swap, special purpose vehicles purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
Silver Point may leverage its investments from time to time.

“Related Obligation” has the meaning specified in Section 11.14(e).

“Replacement Issuing Bank” means any financial institution providing a
Replacement Letter of Credit Facility in accordance with the requirements of
Section 1.4(g).

 

105



--------------------------------------------------------------------------------

“Replacement Letter of Credit Facility” is defined in Section 1.4(g).

“Replacement Letters of Credit” means all Letters of Credit issued or procured,
as the case may be, by any Replacement Issuing Bank issued pursuant to
Section 1.4(g) hereof under any Replacement Letter of Credit Facility.

“Replacement Letters of Credit Collateral” means Collateral held by any
Replacement Issuing Bank to secure reimbursement obligations of the Company and
its Restricted Subsidiaries under Replacement Letters of Credit issued under any
Replacement Letter of Credit Facility entered into in accordance with this
Agreement having an aggregate value not to exceed the lesser of (a) the
aggregate face amount of all Replacement Letters of Credit then outstanding
under any Replacement Letter of Credit Facility and (b) $10,000,000.

“Required First Lien Lenders” means First Lien Lenders holding in the aggregate
at least sixty-six and two-thirds percent (66 2/3%) of the sum of the then
outstanding aggregate principal amount of the sum of the First Lien Loans in
effect at such time; provided, however, that in the event any First Lien Lender
shall have failed to fund its Pro Rata Share of (i) any First Lien Loan
requested by the Company or (ii) any First Lien Loan as requested by the Senior
Administrative Agent, which such First Lien Lender is obligated to fund under
the terms hereof, and any such failure has not been cured, then for so long as
such failure continues, such First Lien Lender’s unfunded portion shall not
count in the calculation of Required First Lien Lenders.

“Required Lenders” means, at any time each of the Required Revolving Lenders,
Required Term A Lenders and Required Term B Lenders.

“Required Revolving Lenders” means Lenders holding in the aggregate at least
sixty-six and two-thirds percent (66 2/3%) of the sum of the then aggregate
amount of the sum of the Revolving Loan Commitments in effect at such time;
provided, however, that in the event any Revolving Lender shall have failed to
fund its Pro Rata Share of (i) any Revolving Loan requested by the Company or
(ii) any Revolving Loan as requested by the Senior Administrative Agent, which
such Revolving Lender is obligated to fund under the terms hereof, and any such
failure has not been cured, then for so long as such failure continues, such
Revolving Lender’s unfunded portion shall not count in the calculation of
Required Revolving Lenders.

“Required Term A Lenders” means Term A Lenders holding in the aggregate at least
sixty-six and two-thirds percent (66 2/3%) of the then aggregate outstanding
principal amount of Term A Loans in effect at such time.

“Required Term B Lenders” means Term B Lenders holding in the aggregate at least
sixty-six and two-thirds percent (66 2/3%) of the then aggregate outstanding
principal amount of Term B Loans in effect at such time.

“Response Notice” is defined in Section 3.19.

“Restricted Subsidiary” means a Subsidiary of the Company which (a) is organized
and existing under the laws of any state of the United States of America, and
(b) which has become obligated to the Senior Administrative Agent, the
Administrative Agent, the Lenders and the

 

106



--------------------------------------------------------------------------------

Issuing Banks under the terms of this Agreement pursuant to a supplement or
guaranty agreement and other Security Documents satisfactory to the Senior
Administrative Agent, in its sole and absolute discretion.

“Revolving Lenders” means, individually and collectively, the Lenders making the
Revolving Loans, and “Revolving Lender” means any one of the foregoing.

“Revolving Loan” is defined in Section 1.3(a).

“Revolving Loan Availability” means, at any time, the amount by which the
Revolving Loan Maximum Amount exceeds the Revolving Loan Obligations outstanding
at such time.

“Revolving Loan Commitment” means, with respect to any Revolving Lender, the
obligation of such Revolving Lender to make Revolving Loans and to participate
in Letters of Credit pursuant to the terms and conditions hereof, which
obligation shall not exceed the amount set forth opposite the heading Revolving
Loan Commitment under such Revolving Lender’s name on Appendix A-3 attached
hereto or in the Assignment and Acceptance by which it became a Revolving
Lender, as modified from time to time pursuant to the terms hereof or to give
effect to any applicable Assignment and Acceptance.

“Revolving Loan Commitment Maturity Date” means the earliest to occur of
(a) December 29, 2010, (b) the date the Revolving Loan Commitments are
permanently reduced to zero pursuant to Sections 3.3(b) and 3.17(b) and (c) the
date of the termination of the Revolving Loan Commitments pursuant to
Section 10.2.

“Revolving Loan Commitments” means the aggregate amount of each Revolving Loan
Commitment of all the Revolving Lenders, provided that the maximum aggregate
principal amount of Revolving Loans and the stated amount of the Letter of
Credit Obligations shall not exceed $35,000,000, as reduced from time to time
pursuant to the terms hereof; and provided further that each reduction in the
Revolving Loan Commitments shall ratably reduce each Revolving Lender’s
Revolving Loan Commitment.

“Revolving Loan Maximum Amount” means, at any time, the lesser of the amount of
(i) the Revolving Loan Commitments or (ii) the Borrowing Base minus the
aggregate outstanding principal amount (including any Term B Loan PIK Amount) of
the Term Loan Obligations.

“Revolving Loan Note” and “Revolving Loan Notes” are defined in Section 4(a).

“Revolving Loan Obligations” means, at any time, the sum of (a) the outstanding
principal amount of the Revolving Loans at such time, plus (b) the amount of
Letter of Credit Obligations outstanding at such time plus (c) all other
Obligations in respect of the foregoing clauses (a) and (b).

“ROFR Notice” is defined in Section 3.19.

 

107



--------------------------------------------------------------------------------

“S&P” means Standard and Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Secured Obligations” means (a) any and all indebtedness, obligations, and
liabilities now existing or hereafter arising of the Company or any Subsidiary
thereof to the Senior Administrative Agent, the Administrative Agent, the
Issuing Banks, any Lender in its capacity as a Lender under this Agreement or in
any other capacity or any affiliate of such a Lender arising under or in
connection with or evidenced by (i) this Agreement or any other Loan Document,
including, without limitation, all Obligations, or (ii) any other agreement
relating to (A) all obligations of any such Person to the Senior Administrative
Agent, the Administrative Agent or any such Lender under any agreement in
respect of any Hedging Obligation in connection with the Loans or any Cash
Management Obligation, (B) all obligations of any such Person to the Senior
Administrative Agent, the Administrative Agent or any such Lender in respect of
any electronic transfers, treasury management, cash management services and
deposit and disbursement account liability, and (C) all obligations of any such
Person to the Senior Administrative Agent, the Administrative Agent or any such
Lender arising under any guaranty issued by such Person (and in each instance
above whether arising before or after the filing of a petition in bankruptcy and
including all interest accrued after any such petition date), due or to become
due, direct or indirect, absolute or contingent, and howsoever evidenced, held
or acquired, and (b) any and all expenses and charges, legal or otherwise,
suffered or incurred by the Senior Administrative Agent, the Administrative
Agent or any such Lender in collecting or enforcing any such indebtedness,
obligation, and liability or in realizing on or protecting or preserving any
security therefor, including, without limitation, the Lien and security interest
granted by the Security Documents.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute thereto.

“Security Agreement” shall mean the Amended and Restated Security Agreement
among the Company, each Guarantor and the Administrative Agent in substantially
the form attached hereto as Exhibit G, as amended, modified or supplemented from
time to time.

“Security Documents” shall mean the Security Agreement, the Subsidiary Guaranty,
the Mortgages, the Deposit Account Control Agreements, pledge agreements,
collateral assignments, assignments of leases and rents and any other collateral
document executed and delivered by the Company or any Subsidiary thereof
granting a Lien on any of its property to secure payment of the Secured
Obligations.

“Senior Administrative Agent” is defined in the Preamble.

“Senior Administrative Agent Letter Agreement” means the fee letter dated the
Closing Date from the Senior Administrative Agent and accepted and agreed to by
the Company.

“Silver Point” is defined in the Preamble.

“Silver Point Letter of Credit Application” is defined in Section 1.4(c)(ii).

 

108



--------------------------------------------------------------------------------

“Speculative Homes” is defined in Section 2.10.

“Subsidiary” means any corporation or other entity more than 50% of the
outstanding securities or other ownership interest having ordinary voting power
or the equivalent thereof which shall at the time be owned or controlled,
directly or indirectly, by the Company or by one or more of its Subsidiaries,
and shall exclude Alliance Title Agency, Ltd. (other than in respect of
financial reporting under Section 9 hereof and the financial covenants set forth
in Section 8.13 hereof.

“Subsidiary Guaranty” shall mean the Second Amended and Restated Subsidiary
Guaranty dated as of the date hereof from each of the Guarantors in favor of the
Senior Administrative Agent, the Administrative Agent, each Lender, the Issuing
Banks and each other holder of any Note in substantially the form attached
hereto as Exhibit F, as the same may be amended, modified or supplemented from
time to time.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, toll, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed and all interest, penalties or similar liabilities with respect
thereto.

“Tax-Related Person” means any Person (including a beneficial owner of an
interest in a pass-through entity) whose income is realized through or
determined by reference to an Agent, a Lender, an Issuing Bank or a Participant
or any Tax-Related Person of any of the foregoing.

“Term A Lenders” means, individually and collectively, the Lenders holding the
Term A Loans, and “Term A Lender” means any one of the foregoing.

“Term A Loans” means the Loans made by the Term A Lenders on the date hereof.

“Term A Loan Amount” means $110,000,000.

“Term A Loan Applicable Prepayment Premium” means, as of any date of
determination, an amount equal to (a) during the period from and after the
Closing Date up to (but not including) the date that is the first anniversary of
the Closing Date, 5.0% times the portion of the Term A Loan that is being
prepaid and (b) during the period from and including the date that is the first
anniversary of the Closing Date up to (but not including) the date that is the
second anniversary of the Closing Date, 3.0% times the portion of the Term A
Loan that is being prepaid.

“Term A Loan Commitment” means, with respect to each Term A Lender, its Term A
Loan Commitment, and, with respect to all Term A Lenders, their Term A Loan
Commitments, in each case as such Dollar amounts are set forth beside such Term
A Lender’s name under the applicable heading on Appendix A-1 or in the
Assignment and Acceptance pursuant to which such Term A Lender became a Term A
Lender hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 12.3.

 

109



--------------------------------------------------------------------------------

“Term A Loan Maturity Date” means the earlier of (i) December 29, 2010 and
(ii) the date that all Term A Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Term A Loan Obligations” means all Obligations outstanding in respect of the
Term A Loans.

“Term A Loan Refinancing” is defined in Section 3.19.

“Term B Lenders” means, individually and collectively, the Lenders holding the
Term B Loan, and “Term B Lender” means any one of the foregoing.

“Term B Loans” means the Loans made by the Term B Lenders on the date hereof.

“Term B Loan Amount” means $90,000,000.

“Term B Loan Applicable Prepayment Premium” means, as of any date of
determination, an amount equal to (a) during the period from and after the date
that is the 18-month anniversary of the Closing Date up to (but not including)
the two-year anniversary of the Closing Date, 9.0% times the principal amount of
the Term B Loan that is being prepaid, (b) during the period from and including
the date that is the two-year anniversary after the Closing Date up to (but not
including) the date that is the three-year anniversary of the Closing Date, 4.0%
times the principal amount of the Term B Loan that is being prepaid, (c) during
the period from and including the date that is the three-year anniversary after
the Closing Date up to (but not including) the date that is the four-year
anniversary of the Closing Date, 3.0% (as reduced on a daily basis during such
period by the result of 3% multiplied by the number of days elapsed during such
period over 365) as at the end of such four-year anniversary) times the
principal amount of the Term B Loan that is being prepaid.

“Term B Loan Commitment” means, with respect to each Term B Lender, its Term B
Loan Commitment, and, with respect to all Term B Lenders, their Term B Loan
Commitments, in each case as such Dollar amounts are set forth beside such Term
B Lender’s name under the applicable heading on Appendix A-2 or in the
Assignment and Acceptance pursuant to which such Term B Lender became a Term B
Lender hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 12.3.

“Term B Loan Obligations” means all Obligations outstanding in respect of the
Term B Loans (inclusive of the Term B Loan PIK Amount).

“Term B Loan Make-Whole Premium” is defined in Section 3.3(d)(i).

“Term B Loan Maturity Date” means the earlier of (i) December 29, 2010 and
(ii) the date that all Term B Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

 

110



--------------------------------------------------------------------------------

“Term B Loan PIK Amount” means, as of any date of determination, the amount (if
any) of all interest accrued with respect to the Term B Loans that has been
paid-in-kind by being added to the balance thereof in accordance with
Section 3.1(c).

“Term B Loan Rate” shall mean fifteen per cent (15%) per annum.

“Term Lenders” means, individually and collectively, the “Term A Lenders” and
the “Term B Lenders” and “Term Lender” means any one of the foregoing.

“Term Loan Note” and “Term Loan Notes” are defined in Section 4(b).

“Term Loan Obligations” means, collectively, the Term A Loan Obligations and the
Term B Loan Obligations, and “Term Loan Obligation” means any one of the
foregoing.

“Term Loans” means collectively, the Term A Loans and the Term B Loans, and
“Term Loan” means any one of the foregoing.

“Transferee” is defined in Section 12.4.

“Treasury Rate” means with respect to any prepayment of a Term B Loan pursuant
to Section 3.3(d), a rate per annum (computed on the basis of actual days
elapsed over a year of 360 days) equal to the yield to maturity at a time of
computation of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) which has become publicly available at least two (2) Business Days
prior to the applicable prepayment date (or, if such Statistical Release is no
longer published, any publicly available source similar market data)) most
nearly equal to the period from the applicable prepayment date to the Term B
Loan Maturity Date, provided, however, that if the period from the applicable
prepayment date to the Term B Loan Maturity Date is not equal to the constant
maturity of a United States Treasury security for which a weekly average yield
is given, the Treasury Rate shall be obtained by linear interpolation
(calculated to the nearest one-twelfth of a year) from the weekly average yields
of United States Treasury securities for which such yields are given.

“Trigger Event” means (a) (i) the acceleration of any First Lien Obligations
other than in connection with an Event of Default caused by the occurrence of a
Proceeding, (ii) the receipt of a written instruction to the Senior
Administrative Agent or the Administrative Agent from the Required First Lien
Lenders to commence a Lien Enforcement Action or exercise remedies under
Section 10.2 of the Credit Agreement or (iii) delivery of any Enforcement Notice
to the Senior Administrative Agent or Administrative Agent; (b) receipt by the
Senior Administrative Agent of a Trigger Notice, (c) the commencement of a
Proceeding with respect to any of the Loan Parties, (d) the occurrence and
continuance of an Event of Default under the Credit Agreement for a period of at
least 10 continuous days, or (e) any of the Term Loan B Obligations shall not be
paid in full when due and owing.

“Trigger Notice” means a notice issued by the Senior Administrative Agent with
respect to a Trigger Event.

 

111



--------------------------------------------------------------------------------

“Trigger Purchase Price” means the sum of (i) 100% of the outstanding principal
balance of the First Lien Obligations (other than any Term A Loan Prepayment
Premium) then outstanding and unpaid, and (iii) all accrued and unpaid interest
and expenses under the Loan Documents due and payable to the Senior
Administrative Agent, the Administrative Agent or the First Lien Lenders in
respect of the First Lien Loans.

“UCC” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, in the event that, by reason of mandatory provisions of
law, any of the attachment, perfection or priority of the Administrative Agent’s
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

“Unchanged Term Lenders” is defined in Section 1.2(b).

“Uncommitted Land Holdings” shall mean the sum of all of the following in
respect of the Company and its Subsidiaries, valued at the lesser of Cost or
market: (a) Real Estate Held for Development, (b) Lots Under Development,
(c) Developed Lots, (d) Land Deposits, (e) Noncancellable Land Commitments, and
(f) the net equity investment in Investments in Joint Venture.

“Voidable Transfer” is defined in Section 13.5(b).

“Warrant Documents” means (i) that certain Warrant Purchase Agreement, dated as
of the Closing Date, by and among the Company, and the purchasers named therein,
(ii) those certain Warrant Certificates, dated as of the Closing Date, issued by
the Company and (iii) the Registration Rights Agreement, dated as of the Closing
Date, among the Company and the purchasers named therein and (iv) that certain
Voting Agreement, dated as of the Closing Date, among the Company, the Original
Term B Lenders and the shareholders party thereto.

[The remainder of this page intentionally left blank.]

 

112



--------------------------------------------------------------------------------

Each of the undersigned parties has signed this Agreement as of the date set
forth in the Preamble hereto.

 

THE COMPANY: DOMINION HOMES, INC. By:   /s/ William G. Cornely Name:   William
G. Cornely Its:   Senior Vice President and   Chief Financial Officer

Dominion Homes, Inc.

5000 Tuttle Crossing Blvd.

Dublin, Ohio 43016-5555

Attention: William G. Cornely

Senior Vice President and Chief Financial Officer

Fax: (614) 356-6524

with a copy to:

Christine A. Murry, Esq.

Vice President and Corporate Counsel

Dominion Homes, Inc.

5000 Tuttle Crossing Blvd.

Dublin, Ohio 43016-5555

Fax: (614) 761-6139

 

113



--------------------------------------------------------------------------------

THE SENIOR ADMINISTRATIVE AGENT: SILVER POINT FINANCE, LLC By:   /s/ Richard
Petrilli Its:   Authorized Signatory Notice Information:

Patricia Golden

c/o Deutsche Bank

60 Wall Street

39th Floor

New York, NY 10015

with a copy to:

Silver Point Finance, LLC

2 Greenwich Plaza

Greenwich, CT 06830

Attention: Jennifer Poccia

Fax: (203) 286-2139

 

114



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT: THE HUNTINGTON NATIONAL BANK By:   /s/ John M.
Luehmann Its:   Vice President Notice Information:

The Huntington National Bank,

Administrative Agent

41 South High Street

Columbus, Ohio 43215

Attention: John M. Luehmann, Vice President

and Steven P. Clemens, Vice President

Fax: (888) 403-9856

With a copy to:

Timothy E. Grady, Esq.

PORTER, WRIGHT, MORRIS & ARTHUR LLP

41 South High Street

Columbus, Ohio 43215

Fax: (614) 227-2100

 

115



--------------------------------------------------------------------------------

THE ISSUING BANKS: SILVER POINT FINANCE, LLC By:   /s/ Richard Petrilli Its:  
Authorized Signatory THE HUNTINGTON NATIONAL BANK By:   /s/ John M. Luehmann
Its:   Vice President

 

116



--------------------------------------------------------------------------------

THE LENDERS: SILVER OAK CAPITAL, L.L.C. By:   /s/ Jed A. Hart Its:   Authorized
Signatory FIELD POINT I, LTD. By:   /s/ Richard Petrilli Its:   Authorized
Signatory SPCP GROUP, L.L.C. By:   /s/ Richard Petrilli Its:   Authorized
Signatory GRAND CENTRAL ASSET TRUST, SIL SERIES By:   /s/ Beata Konopko Its:  
Attorney-In-Fact